




EXHIBIT 10.1


 

EXECUTION COPY

 

--------------------------------------------------------------------------------

(JPMORGAN LOGO) [a072563001.jpg]

CREDIT AGREEMENT

dated as of

June 19, 2007

among

TENNANT COMPANY

The Foreign Subsidiary Borrowers Party Hereto

The Lenders Party Hereto

and

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION
as Administrative Agent

BANK OF AMERICA, N.A.
as Syndication Agent

and

BMO CAPITAL MARKETS FINANCING, INC. and U.S. BANK NATIONAL ASSOCIATION
as Co-Documentation Agents

--------------------------------------------------------------------------------

J.P. MORGAN SECURITIES INC.,
as Sole Bookrunner and Sole Lead Arranger

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------



TABLE OF CONTENTS

 

 

 

Page

 

--------------------------------------------------------------------------------

 

 

ARTICLE I Definitions

 

 

 

Defined Terms

1

SECTION 1.02. Classification of Loans and Borrowings

19

SECTION 1.03. Terms Generally

19

SECTION 1.04. Accounting Terms; GAAP

19

 

 

ARTICLE II The Credits

20

 

 

SECTION 2.01. Commitments

20

SECTION 2.02. Loans and Borrowings

20

SECTION 2.03. Requests for Revolving Borrowings

20

SECTION 2.04. Determination of Dollar Amounts

21

SECTION 2.05. Swingline Loans

22

SECTION 2.06. Letters of Credit

22

SECTION 2.07. Funding of Borrowings

26

SECTION 2.08. Interest Elections

26

SECTION 2.09. Termination and Reduction of Commitments

28

SECTION 2.10. Repayment of Loans; Evidence of Debt

28

SECTION 2.11. Prepayment of Loans.

29

SECTION 2.12. Fees

30

SECTION 2.13. Interest

30

SECTION 2.14. Alternate Rate of Interest

31

SECTION 2.15. Increased Costs

32

SECTION 2.16. Break Funding Payments

33

SECTION 2.17. Taxes

33

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

34

SECTION 2.19. Mitigation Obligations; Replacement of Lenders

36

SECTION 2.20. Expansion Option

36

SECTION 2.21. Market Disruption

37

SECTION 2.22. Judgment Currency

37

SECTION 2.23. Designation of Foreign Subsidiary Borrowers

38

 

 

ARTICLE III Representations and Warranties

38

 

 

SECTION 3.01. Organization; Powers; Subsidiaries

38

SECTION 3.02. Authorization; Enforceability

39

SECTION 3.03. Governmental Approvals; No Conflicts

39

SECTION 3.04. Financial Condition; No Material Adverse Change

39

SECTION 3.05. Properties

39

SECTION 3.06. Litigation and Environmental Matters

40

SECTION 3.07. Compliance with Laws and Agreements

40

SECTION 3.08. Investment Company Status

40


--------------------------------------------------------------------------------



Table of Contents
(continued)

 

 

 

Page

 

--------------------------------------------------------------------------------

 

 

SECTION 3.09. Taxes

40

SECTION 3.10. ERISA

40

SECTION 3.11. Disclosure

40

SECTION 3.12. Federal Reserve Regulations

41

SECTION 3.13. Liens

41

SECTION 3.14. No Default

41

 

 

ARTICLE IV Conditions

41

 

 

SECTION 4.01. Effective Date

41

SECTION 4.02. Each Credit Event

42

SECTION 4.03. Designation of a Foreign Subsidiary Borrower

42

 

 

ARTICLE V Affirmative Covenants

43

 

 

SECTION 5.01. Financial Statements and Other Information

43

SECTION 5.02. Notices of Material Events

44

SECTION 5.03. Existence; Conduct of Business

44

SECTION 5.04. Payment of Obligations

45

SECTION 5.05. Maintenance of Properties; Insurance

45

SECTION 5.06. Books and Records; Inspection Rights

45

SECTION 5.07. Compliance with Laws

45

SECTION 5.08. Use of Proceeds

45

SECTION 5.09. Subsidiary Guaranty

45

SECTION 5.10. Pledge Agreements

46

 

 

ARTICLE VI Negative Covenants

46

 

 

SECTION 6.01. Indebtedness

46

SECTION 6.02. Liens

47

SECTION 6.03. Fundamental Changes and Asset Sales

48

SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions

49

SECTION 6.05. Swap Agreements

49

SECTION 6.06. Restricted Payments

49

SECTION 6.07. Transactions with Affiliates

49

SECTION 6.08. Restrictive Agreements

50

SECTION 6.09. Sale and Leasebacks

50

SECTION 6.10. Financial Covenants.

50

ii

--------------------------------------------------------------------------------



Table of Contents
(continued)

 

 

 

Page

 

--------------------------------------------------------------------------------

 

 

ARTICLE VII Events of Default

51

 

 

ARTICLE VIII The Administrative Agent

53

 

 

ARTICLE IX Miscellaneous

57

 

 

SECTION 9.01. Notices

57

SECTION 9.02. Waivers; Amendments

57

SECTION 9.03. Expenses; Indemnity; Damage Waiver

58

SECTION 9.04. Successors and Assigns

59

SECTION 9.05. Survival

62

SECTION 9.06. Counterparts; Integration; Effectiveness

62

SECTION 9.07. Severability

62

SECTION 9.08. Right of Setoff

62

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process

63

SECTION 9.10. WAIVER OF JURY TRIAL

64

SECTION 9.11. Headings

64

SECTION 9.12. Confidentiality

64

SECTION 9.13. USA PATRIOT Act

65

ARTICLE X

Cross-Guarantee

iii

--------------------------------------------------------------------------------



Table of Contents
(continued)

 

 

 

 

 

 

 

Page

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

SCHEDULES:

 

 

 

Schedule 2.01

— Commitments

Schedule 2.02

— Mandatory Cost

Schedule 3.01

— Subsidiaries

Schedule 6.01

— Existing Indebtedness

Schedule 6.02

— Existing Liens

Schedule 6.08

— Existing Restrictions

 

 

EXHIBITS:

 

 

 

Exhibit A

—

Form of Assignment and Assumption

Exhibit B-1

—

Form of Opinion of Loan Parties’ In-House Counsel

Exhibit B-2

—

Form of Opinion of Loan Parties’ Outside Counsel

Exhibit C

—

Form of Increasing Lender Supplement

Exhibit D

—

Form of Augmenting Lender Supplement

Exhibit E

—

List of Closing Documents

Exhibit F-1

—

Form of Borrowing Subsidiary Agreement

Exhibit F-2

—

Form of Borrowing Subsidiary Termination

Exhibit G

—

Form of Subsidiary Guaranty

Exhibit H

—

Form of Pledge Agreement

iv

--------------------------------------------------------------------------------



                    CREDIT AGREEMENT dated as of June 19, 2007 among TENNANT
COMPANY, the FOREIGN SUBSIDIARY BORROWERS from time to time party hereto, the
LENDERS from time to time party hereto, BANK OF AMERICA, N.A. as Syndication
Agent and BMO CAPITAL MARKETS FINANCING, INC. and U.S. BANK NATIONAL ASSOCIATION
as Co-Documentation Agents and JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as
Administrative Agent.

                    The parties hereto agree as follows:

ARTICLE I

Definitions

                    Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

                    “ABR”, when used in reference to any Loan or Borrowing,
refers to a Loan, or the Loans comprising such Borrowing, bearing interest at a
rate determined by reference to the Alternate Base Rate.

                    “Adjusted LIBO Rate” means, with respect to any Eurocurrency
Borrowing for any Interest Period, an interest rate per annum (rounded upwards,
if necessary, to the next 1/100 of 1%) equal to the sum of (i) (a) the LIBO Rate
for such Interest Period multiplied by (b) the Statutory Reserve Rate plus,
without duplication, (ii) in the case of Loans by a Lender to a Foreign
Subsidiary Borrower from its office or branch in the United Kingdom, the
Mandatory Cost.

                    “Administrative Agent” means JPMorgan Chase Bank, National
Association, in its capacity as administrative agent for the Lenders hereunder.

                    “Administrative Questionnaire” means an Administrative
Questionnaire in a form supplied by the Administrative Agent.

                    “Affected Foreign Subsidiary” means any Foreign Subsidiary
to the extent such Foreign Subsidiary acting as a Subsidiary Guarantor would
cause a Deemed Dividend Problem.

                    “Affiliate” means, with respect to a specified Person,
another Person that directly, or indirectly through one or more intermediaries,
Controls or is Controlled by or is under common Control with the Person
specified.

                    “Aggregate Commitment” means the aggregate of the
Commitments of all of the Lenders, as reduced or increased from time to time
pursuant to the terms and conditions hereof. As of the Effective Date, the
Aggregate Commitment is $125,000,000.

                    “Agreed Currencies” means (i) Dollars, (ii) euros, (iii)
Pounds Sterling and (iv) any other Foreign Currency agreed to by the
Administrative Agent and each of the Lenders.

                    “Alternate Base Rate” means, for any day, a rate per annum
equal to the greater of (a) the Prime Rate in effect on such day and (b) the
Federal Funds Effective Rate in effect on such day plus ½ of 1%. Any change in
the Alternate Base Rate due to a change in the Prime Rate or the Federal Funds
Effective Rate shall be effective from and including the effective date of such
change in the Prime Rate or the Federal Funds Effective Rate, respectively.

--------------------------------------------------------------------------------



                    “Applicable Pledge Percentage” means 100% but 65% in the
case of a pledge by the Company or any Domestic Subsidiary of its Equity
Interests in an Affected Foreign Subsidiary.

                    “Applicable Percentage” means, with respect to any Lender,
the percentage of the Aggregate Commitment represented by such Lender’s
Commitment. If the Commitments have terminated or expired, the Applicable
Percentages shall be determined based upon the Commitments most recently in
effect, giving effect to any assignments.

                    “Applicable Rate” means, for any day, with respect to any
Eurocurrency Revolving Loan, or with respect to the facility fees payable
hereunder, as the case may be, the applicable rate per annum set forth below
under the caption “Eurocurrency Spread” or “Facility Fee Rate”, as the case may
be, based upon the Leverage Ratio applicable on such date:

 

 

 

 

 

 

 

 

 

 

 

 

Leverage Ratio:

 

Eurocurrency
Spread

 

Facility Fee Rate

 

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

Category 1:

 

< 1.25 to 1.00

 

0.32

%

 

0.08

%

 

Category 2:

 

> 1.25 to 1.00
but
< 1.75 to 1.00

 

0.40

%

 

0.10

%

 

Category 3:

 

> 1.75 to 1.00 but
< 2.25 to 1.00

 

0.50

%

 

0.125

%

 

Category 4

 

> 2.25 to 1.00
but
< 2.75 to 1.00

 

0.60

%

 

0.15

%

 

Category 5

 

> 2.75 to 1.00
but
< 3.25 to 1000

 

0.825

%

 

0.175

%

 

Category 6

 

> 3.25 to 1.00

 

1.025

%

 

0.225

%

 

          For purposes of the foregoing,

 

 

 

          (i) if at any time the Company fails to deliver the Financials on or
before the date the Financials are due, Category 6 shall be deemed applicable
for the period commencing five (5) Business Days after the required date of
delivery and ending on the date which is five (5) Business Days after the
Financials are actually delivered, after which the Category shall be determined
in accordance with the table above as applicable;

 

 

 

          (ii) adjustments, if any, to the Category then in effect shall be
effective five (5) Business Days after the Administrative Agent has received the
applicable Financials (it being understood and agreed that each change in
Category shall apply during the period commencing on the effective date of such
change and ending on the date immediately preceding the effective date of the
next such change); and

 

 

 

          (iii) notwithstanding the foregoing, Category 1 shall be deemed to be
applicable until the Administrative Agent’s receipt of the applicable Financials
for the Company’s fiscal quarter ending on or about June 30, 2007 and
adjustments to the Category then in effect shall thereafter be effected in
accordance with the preceding paragraphs.

                    “Approved Fund” has the meaning assigned to such term in
Section 9.04.

2

--------------------------------------------------------------------------------



                    “Approximate Equivalent Amount” of any currency with respect
to any amount of Dollars shall mean the Equivalent Amount of such currency with
respect to such amount of Dollars on or as of such date, rounded up to the
nearest amount of such currency as determined by the Administrative Agent from
time to time.

                    “Assignment and Assumption” means an assignment and
assumption agreement entered into by a Lender and an assignee (with the consent
of any party whose consent is required by Section 9.04), and accepted by the
Administrative Agent, in the form of Exhibit A or any other form approved by the
Administrative Agent.

                    “Attributable Receivables Indebtedness” at any time shall
mean the principal amount of Indebtedness which (i) if a Permitted Receivables
Facility is structured as a secured lending agreement, constitutes the principal
amount of such Indebtedness or (ii) if a Permitted Receivables Facility is
structured as a purchase agreement, would be outstanding at such time under the
Permitted Receivables Facility if the same were structured as a secured lending
agreement rather than a purchase agreement.

                    “Augmenting Lender” has the meaning assigned to such term in
Section 2.20.

                    “Availability Period” means the period from and including
the Effective Date to but excluding the earlier of the Maturity Date and the
date of termination of the Commitments.

                    “Banking Services” means each and any of the following bank
services provided to the Company or any Subsidiary by any Lender or any of its
Affiliates: (a) commercial credit cards, (b) stored value cards and (c) treasury
management services (including, without limitation, controlled disbursement,
automated clearinghouse transactions, return items, overdrafts and interstate
depository network services).

                    “Banking Services Obligations” means any and all obligations
of the Company or any Subsidiary, whether absolute or contingent and howsoever
and whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with Banking Services.

                    “Board” means the Board of Governors of the Federal Reserve
System of the United States of America.

                    “Borrower” means the Company or any Foreign Subsidiary
Borrower.

                    “Borrowing” means (a) Revolving Loans of the same Type,
made, converted or continued on the same date and, in the case of Eurocurrency
Loans, as to which a single Interest Period is in effect or (b) a Swingline
Loan.

                    “Borrowing Request” means a request by any Borrower for a
Revolving Borrowing in accordance with Section 2.03.

                    “Borrowing Subsidiary Agreement” means a Borrowing
Subsidiary Agreement substantially in the form of Exhibit F-1.

                    “Borrowing Subsidiary Termination” means a Borrowing
Subsidiary Termination substantially in the form of Exhibit F-2.

                    “Business Day” means any day that is not a Saturday, Sunday
or other day on which commercial banks in New York City are authorized or
required by law to remain closed; provided that, when used in connection with a
Eurocurrency Loan, the term “Business Day” shall also exclude any day

3

--------------------------------------------------------------------------------



on which banks are not open for dealings in Agreed Currencies in the London
interbank market or the principal financial center of the country in which
payment or purchase of such Agreed Currency can be made (and, if the Borrowings
which are the subject of a borrowing, drawing, payment, reimbursement or rate
selection are denominated in euro, the term “Business Day” shall also exclude
any day on which the TARGET payment system is not open for the settlement of
payments in euro).

                    “Capital Lease Obligations” of any Person means the
obligations of such Person to pay rent or other amounts under any lease of (or
other arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.

                    “Change in Control” means (a) the acquisition of ownership,
directly or indirectly, beneficially or of record, by any Person or group
(within the meaning of the Securities Exchange Act of 1934 and the rules of the
Securities and Exchange Commission thereunder as in effect on the date hereof),
of Equity Interests representing more than 35% of the aggregate ordinary voting
power represented by the issued and outstanding Equity Interests of the Company;
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of the Company by Persons who were neither (i) nominated by the
board of directors of the Company nor (ii) appointed by directors so nominated;
or (c) the occurrence of a change in control, or other similar provision, as
defined in any agreement or instrument evidencing any Material Indebtedness
(triggering a default or mandatory prepayment, which default or mandatory
prepayment has not been waived in writing).

                    “Change in Law” means (a) the adoption of any law, rule or
regulation after the date of this Agreement, (b) any change in any law, rule or
regulation or in the interpretation or application thereof by any Governmental
Authority after the date of this Agreement or (c) compliance by any Lender or
the Issuing Bank (or, for purposes of Section 2.15(b), by any lending office of
such Lender or by such Lender’s or the Issuing Bank’s holding company, if any)
with any request, guideline or directive (whether or not having the force of
law) of any Governmental Authority made or issued after the date of this
Agreement.

                    “Class”, when used in reference to any Loan or Borrowing,
refers to whether such Loan, or the Loans comprising such Borrowing, are
Revolving Loans or Swingline Loans.

                    “Code” means the Internal Revenue Code of 1986, as amended
from time to time.

                    “Co-Documentation Agent” means each of BMO Capital Markets
Financing, Inc. and U.S. Bank National Association in its capacity as
co-documentation agent for the credit facility evidenced by this Agreement.

                    “Commitment” means, with respect to each Lender, the
commitment of such Lender to make Revolving Loans and to acquire participations
in Letters of Credit and Swingline Loans hereunder, expressed as an amount
representing the maximum aggregate amount of such Lender’s Revolving Credit
Exposure hereunder, as such commitment may be (a) reduced or terminated from
time to time pursuant to Section 2.09, (b) increased from time to time pursuant
to Section 2.20 and (c) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04. The initial amount of
each Lender’s Commitment is set forth on Schedule 2.01, or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Commitment, as
applicable.

                    “Company” means Tennant Company, a Minnesota corporation.

4

--------------------------------------------------------------------------------



                    “Computation Date” is defined in Section 2.04.

                    “Consolidated EBITDA” means Consolidated Net Income plus, to
the extent deducted from revenues in determining Consolidated Net Income, (i)
Consolidated Interest Expense, (ii) expense for taxes paid or accrued, (iii)
depreciation, (iv) amortization, (v) extraordinary non-cash losses incurred
other than in the ordinary course of business minus, to the extent included in
Consolidated Net Income, (vi) interest income and (vii) extraordinary non-cash
gains realized other than in the ordinary course of business, all calculated for
the Company and its Subsidiaries in accordance with GAAP on a consolidated
basis. For the purposes of calculating Consolidated EBITDA for any period of
four consecutive fiscal quarters (each, a “Reference Period”), (i) if at any
time during such Reference Period the Company or any Subsidiary shall have made
any Material Disposition, the Consolidated EBITDA for such Reference Period
shall be reduced by an amount equal to the Consolidated EBITDA (if positive)
attributable to the property that is the subject of such Material Disposition
for such Reference Period or increased by an amount equal to the Consolidated
EBITDA (if negative) attributable thereto for such Reference Period, and (ii) if
during such Reference Period the Company or any Subsidiary shall have made a
Material Acquisition, Consolidated EBITDA for such Reference Period shall be
calculated after giving pro forma effect thereto as if such Material Acquisition
occurred on the first day of such Reference Period. As used in this definition,
“Material Acquisition” means any acquisition of property or series of related
acquisitions of property that (a) constitutes (i) assets comprising all or
substantially all or any significant portion of a business or operating unit of
a business, or (ii) all or substantially all of the common stock or other Equity
Interests of a Person, and (b) involves the payment of consideration by the
Company and its Subsidiaries in excess of $25,000,000; and “Material
Disposition” means any sale, transfer or disposition of property or series of
related sales, transfers, or dispositions of property that yields gross proceeds
to the Company or any of its Subsidiaries in excess of $25,000,000.

                    “Consolidated Interest Expense” means, with reference to any
period, the interest expense (including without limitation interest expense
under Capital Lease Obligations that is treated as interest in accordance with
GAAP) of the Company and its Subsidiaries calculated on a consolidated basis for
such period with respect to (a) all outstanding Indebtedness of the Company and
its Subsidiaries allocable to such period in accordance with GAAP (including,
without limitation, all commissions, discounts and other fees and charges owed
with respect to letters of credit and bankers acceptance financing and net costs
under interest rate Swap Agreements to the extent such net costs are allocable
to such period in accordance with GAAP) and (b) the interest component of all
Attributable Receivable Indebtedness of the Company and its Subsidiaries for
such period.

                    “Consolidated Net Income” means, with reference to any
period, the net income (or loss) of the Company and its Subsidiaries calculated
in accordance with GAAP on a consolidated basis (without duplication) for such
period.

                    “Consolidated Total Assets” means, as of the date of any
determination thereof, total assets of the Company and its Subsidiaries
calculated in accordance with GAAP on a consolidated basis as of such date.

                    “Consolidated Total Indebtedness” means at any time the sum,
without duplication, of (a) the aggregate Indebtedness of the Company and its
Subsidiaries calculated on a consolidated basis as of such time in accordance
with GAAP, (b) the aggregate amount of Indebtedness of the Company and its
Subsidiaries relating to the maximum drawing amount of all letters of credit
outstanding and bankers acceptances and (c) Indebtedness of the type referred to
in clauses (a) or (b) hereof of another Person guaranteed by the Company or any
of its Subsidiaries. For the avoidance of doubt, Consolidated Total Indebtedness
includes all Attributable Receivables Indebtedness.

5

--------------------------------------------------------------------------------



                    “Control” means the possession, directly or indirectly, of
the power to direct or cause the direction of the management or policies of a
Person, whether through the ability to exercise voting power, by contract or
otherwise. “Controlling” and “Controlled” have meanings correlative thereto.

                    “Credit Event” means a Borrowing, the issuance of a Letter
of Credit, an LC Disbursement or any of the foregoing.

                    “Deemed Dividend Problem” means, with respect to any Foreign
Subsidiary, such Foreign Subsidiary’s accumulated and undistributed earnings and
profits being deemed to be repatriated to the Company or the applicable parent
Domestic Subsidiary under Section 956 of the Code and the effect of such
repatriation causing adverse tax consequences to the Company or such parent
Domestic Subsidiary, in each case as determined by the Company in its
commercially reasonable judgment acting in good faith and in consultation with
its legal and tax advisors.

                    “Default” means any event or condition which constitutes an
Event of Default or which upon notice, lapse of time or both would, unless cured
or waived, become an Event of Default.

                    “Dollar Amount” of any currency at any date shall mean (i)
the amount of such currency if such currency is Dollars or (ii) the equivalent
in such currency of Dollars if such currency is a Foreign Currency, calculated
on the basis of the Exchange Rate for such currency, on or as of the most recent
Computation Date provided for in Section 2.04.

                    “Dollars” or “$” refers to lawful money of the United States
of America.

                    “Domestic Subsidiary” means a Subsidiary organized under the
laws of a jurisdiction located in the United States of America.

                    “Effective Date” means the date on which the conditions
specified in Section 4.01 are satisfied (or waived in accordance with Section
9.02).

                    “Eligible Foreign Subsidiary” means any Foreign Subsidiary
that is approved from time to time by the Administrative Agent (in consultation
with the Lenders).

                    “Environmental Laws” means all laws, rules, regulations,
codes, ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by any Governmental Authority,
relating in any way to the environment, preservation or reclamation of natural
resources, the management, release or threatened release of any Hazardous
Material or to health and safety matters.

                    “Environmental Liability” means any liability, contingent or
otherwise (including any liability for damages, costs of environmental
remediation, fines, penalties or indemnities), of the Company or any Subsidiary
directly or indirectly resulting from or based upon (a) violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the release or threatened release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

                    “Equity Interests” means shares of capital stock,
partnership interests, membership interests in a limited liability company,
beneficial interests in a trust or other equity ownership interests in a Person,
and any warrants, options or other rights entitling the holder thereof to
purchase or acquire any such equity interest.

6

--------------------------------------------------------------------------------



                    “Equivalent Amount” of any currency with respect to any
amount of Dollars at any date shall mean the equivalent in such currency of such
amount of Dollars, calculated on the basis of the arithmetical mean of the buy
and sell spot rates of exchange of the Administrative Agent for such other
currency at 11:00 a.m., London time, on the date on or as of which such amount
is to be determined.

                    “ERISA” means the Employee Retirement Income Security Act of
1974, as amended from time to time.

                    “ERISA Affiliate” means any trade or business (whether or
not incorporated) that, together with the Company, is treated as a single
employer under Section 414(b) or (c) of the Code or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

                    “ERISA Event” means (a) any “reportable event”, as defined
in Section 4043 of ERISA or the regulations issued thereunder with respect to a
Plan (other than an event for which the 30-day notice period is waived); (b) the
existence with respect to any Plan of an “accumulated funding deficiency” (as
defined in Section 412 of the Code or Section 302 of ERISA), whether or not
waived; (c) the filing pursuant to Section 412(d) of the Code or Section 303(d)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) the incurrence by the Company or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (e) the receipt by the Company or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan; (f)
the incurrence by the Company or any of its ERISA Affiliates of any liability
with respect to the withdrawal or partial withdrawal of the Company or any of
its ERISA Affiliates from any Plan or Multiemployer Plan; or (g) the receipt by
the Company or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Company or any ERISA Affiliate of any notice,
concerning the imposition upon the Company or any of its ERISA Affiliates of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.

                    “EU” means the European Union.

                    “euro” and/or “EUR” means the single currency of the
participating member states of the EU.

                    “Eurocurrency”, when used in reference to a currency means
an Agreed Currency and when used in reference to any Loan or Borrowing, mean
that such Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.

                    “Eurocurrency Payment Office” of the Administrative Agent
shall mean, for each Foreign Currency, the office, branch, affiliate or
correspondent bank of the Administrative Agent for such currency as specified
from time to time by the Administrative Agent to the Company and each Lender.

                    “Event of Default” has the meaning assigned to such term in
Article VII.

                    “Exchange Rate” means, on any day, with respect to any
Foreign Currency, the rate at which such Foreign Currency may be exchanged into
Dollars, as set forth at approximately 11:00 a.m., Local Time, on such date on
the Reuters World Currency Page for such Foreign Currency. In the event that
such rate does not appear on any Reuters World Currency Page, the Exchange Rate
with respect to such Foreign Currency shall be determined by reference to such
other publicly available service for displaying exchange rates as may be
reasonably selected by the Administrative Agent or, in the event no such service
is selected, such Exchange Rate shall instead be calculated on the basis of the
arithmetical mean of the buy and sell spot rates of exchange of the
Administrative Agent for such Foreign Currency on

7

--------------------------------------------------------------------------------



the London market at 11:00 a.m., Local Time, on such date for the purchase of
Dollars with such Foreign Currency, for delivery two Business Days later;
provided, that if at the time of any such determination, for any reason, no such
spot rate is being quoted, the Administrative Agent, after consultation with the
Company, may use any reasonable method it deems appropriate to determine such
rate, and such determination shall be conclusive absent manifest error.

                    “Excluded Taxes” means, with respect to the Administrative
Agent, any Lender, the Issuing Bank or any other recipient of any payment to be
made by or on account of any obligation of the Company hereunder, (a) income or
franchise taxes imposed on (or measured by) its net income by the United States
of America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which the Company is located and (c) in the case of
a Foreign Lender (other than an assignee pursuant to a request by the Company
under Section 2.19(b)), any withholding tax that is imposed on amounts payable
to such Foreign Lender at the time such Foreign Lender becomes a party to this
Agreement (or designates a new lending office) or is attributable to such
Foreign Lender’s failure to comply with Section 2.17(e), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from the Company with respect to such withholding tax pursuant to
Section 2.17(a).

                    “Existing Credit Agreements” means each of (i) the Demand
Loan Agreement, dated as of June 30, 2001, by and between the Company and Bank
of America, N.A. and (ii) the Credit Agreement, dated as of January 10, 2002, by
and between the Company and U.S. Bank National Association, in each case, as
amended, supplemented or otherwise modified from time to time prior to the
Effective Date.

                    “Federal Funds Effective Rate” means, for any day, the
weighted average (rounded upwards, if necessary, to the next 1/100 of 1%) of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the quotations for
such day for such transactions received by the Administrative Agent from three
Federal funds brokers of recognized standing selected by it.

                    “Financial Officer” means the chief financial officer,
principal accounting officer, treasurer or controller of the Company.

                    “Financials” means the annual or quarterly financial
statements, and accompanying certificates and other documents, of the Company
and its Subsidiaries required to be delivered pursuant to Section 5.01(a) or
5.01(b).

                    “First Tier Foreign Subsidiary” means each Material
Subsidiary which is a Foreign Subsidiary and with respect to which any one or
more of the Company and its Domestic Subsidiaries directly owns or controls more
than 50% of such Foreign Subsidiary’s Equity Interests.

                    “Foreign Currencies” means Agreed Currencies other than
Dollars.

                    “Foreign Currency Sublimit” means $75,000,000.

                    “Foreign Lender” means any Lender that is organized under
the laws of a jurisdiction other than that in which the Company is located. For
purposes of this definition, the United States of

8

--------------------------------------------------------------------------------



America, each State thereof and the District of Columbia shall be deemed to
constitute a single jurisdiction.

                    “Foreign Subsidiary” means any Subsidiary that is not a
Domestic Subsidiary.

                    “Foreign Subsidiary Borrower” means any Eligible Foreign
Subsidiary that has been designated as a Foreign Subsidiary Borrower pursuant to
Section 2.23 and that has not ceased to be a Foreign Subsidiary Borrower
pursuant to such Section.

                    “Foreign Subsidiary Borrower Sublimit” means $50,000,000.

                    “GAAP” means generally accepted accounting principles in the
United States of America.

                    “Governmental Authority” means the government of the United
States of America, any other nation or any political subdivision thereof,
whether state or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government.

                    “Guarantee” of or by any Person (the “guarantor”) means any
obligation, contingent or otherwise, of the guarantor guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other obligation of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof, (b) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness or other obligation of the payment thereof, (c)
to maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation or (d) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation; provided, that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business.

                    “Hazardous Materials” means all explosive or radioactive
substances or wastes and all hazardous or toxic substances, wastes or other
pollutants, including petroleum or petroleum distillates, asbestos or asbestos
containing materials, polychlorinated biphenyls, radon gas, infectious or
medical wastes and all other substances or wastes of any nature regulated
pursuant to any Environmental Law.

                    “Hostile Acquisition” means (a) the acquisition of the
Equity Interests of a Person through a tender offer or similar solicitation of
the owners of such Equity Interests which has not been approved (prior to such
acquisition) by the board of directors (or any other applicable governing body)
of such Person or by similar action if such Person is not a corporation and (b)
any such acquisition as to which such approval has been withdrawn.

                    “Increasing Lender” has the meaning assigned to such term in
Section 2.20.

                    “Indebtedness” of any Person means, without duplication, (a)
all obligations of such Person for borrowed money or with respect to deposits or
advances of any kind, (b) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such Person
upon which interest charges are customarily paid, (d) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (e) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding current
accounts

9

--------------------------------------------------------------------------------



payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others, (h)
all Capital Lease Obligations of such Person, (i) all obligations, contingent or
otherwise, of such Person as an account party in respect of letters of credit
and letters of guaranty, (j) all obligations, contingent or otherwise, of such
Person in respect of bankers’ acceptances, (k) all obligations of such Person
under any Swap Agreement or under any similar type of agreement and (l) all
Attributable Receivables Indebtedness of such Person. The Indebtedness of any
Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.

                    “Indemnified Taxes” means Taxes other than Excluded Taxes.

                    “Information Memorandum” means the Confidential Information
Memorandum dated May 2007 relating to the Company and the Transactions.

                    “Interest Election Request” means a request by the
applicable Borrower to convert or continue a Revolving Borrowing in accordance
with Section 2.08.

                    “Interest Payment Date” means (a) with respect to any ABR
Loan (other than a Swingline Loan), the last day of each March, June, September
and December, (b) with respect to any Eurocurrency Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of a Eurocurrency Borrowing with an Interest Period of more than three
months’ duration, each day prior to the last day of such Interest Period that
occurs at intervals of three months’ duration after the first day of such
Interest Period and (c) with respect to any Swingline Loan, the day that such
Loan is required to be repaid.

                    “Interest Period” means with respect to any Eurocurrency
Borrowing, the period commencing on the date of such Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six months thereafter, as the applicable Borrower may elect; provided, that (i)
if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless, in
the case of a Eurocurrency Borrowing only, such next succeeding Business Day
would fall in the next calendar month, in which case such Interest Period shall
end on the next preceding Business Day and (ii) any Interest Period pertaining
to a Eurocurrency Borrowing that commences on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and, in the case of a Revolving Borrowing, thereafter shall be
the effective date of the most recent conversion or continuation of such
Borrowing.

                    “Issuing Bank” means JPMorgan Chase Bank, National
Association, in its capacity as the issuer of Letters of Credit hereunder, and
its successors in such capacity as provided in Section 2.06(i). The Issuing Bank
may, in its discretion, arrange for one or more Letters of Credit to be issued
by Affiliates of the Issuing Bank, in which case the term “Issuing Bank” shall
include any such Affiliate with respect to Letters of Credit issued by such
Affiliate.

                    “LC Disbursement” means a payment made by the Issuing Bank
pursuant to a Letter of Credit.

10

--------------------------------------------------------------------------------



                    “LC Exposure” means, at any time, the sum of (a) the
aggregate undrawn Dollar Amount of all outstanding Letters of Credit at such
time plus (b) the aggregate Dollar Amount of all LC Disbursements that have not
yet been reimbursed by or on behalf of the Company at such time. The LC Exposure
of any Lender at any time shall be its Applicable Percentage of the total LC
Exposure at such time.

                    “Lenders” means the Persons listed on Schedule 2.01 and any
other Person that shall have become a Lender hereunder pursuant to Section 2.20
or pursuant to an Assignment and Assumption, other than any such Person that
ceases to be a party hereto pursuant to an Assignment and Assumption. Unless the
context otherwise requires, the term “Lenders” includes the Swingline Lender.

                    “Letter of Credit” means any letter of credit issued
pursuant to this Agreement.

                    “Leverage Ratio” has the meaning assigned to such term in
Section 6.10.

                    “LIBO Rate” means, with respect to any Eurocurrency
Borrowing for any Interest Period, the rate appearing on, in the case of
Dollars, Reuters BBA Libor Rates Page 3750 and, in the case of any Foreign
Currency, the appropriate page of such service which displays British Bankers
Association Interest Settlement Rates for deposits in such Foreign Currency (or,
in each case, on any successor or substitute page of such Service, or any
successor to or substitute for such Service, providing rate quotations
comparable to those currently provided on such page of such Service, as
determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to deposits in the relevant
Agreed Currency in the London interbank market) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, as the rate for deposits in the relevant Agreed Currency with a maturity
comparable to such Interest Period. In the event that such rate is not available
at such time for any reason, then the “LIBO Rate” with respect to such
Eurocurrency Borrowing for such Interest Period shall be the rate at which
deposits in the relevant Agreed Currency in an Equivalent Amount of $5,000,000
and for a maturity comparable to such Interest Period are offered by the
principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two (2) Business Days prior to the commencement of such Interest Period.

                    “Lien” means, with respect to any asset, (a) any mortgage,
deed of trust, lien, pledge, hypothecation, encumbrance, charge or security
interest in, on or of such asset, (b) the interest of a vendor or a lessor under
any conditional sale agreement, capital lease or title retention agreement (or
any financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.

                    “Loans” means the loans made by the Lenders to the Borrowers
pursuant to this Agreement.

                    “Loan Documents” means this Agreement, each Borrowing
Subsidiary Agreement, each Borrowing Subsidiary Termination, the Subsidiary
Guaranty, the Pledge Agreements, any promissory notes executed and delivered
pursuant to Section 2.10(e) and any and all other instruments and documents
executed and delivered in connection with any of the foregoing.

                    “Loan Parties” means, collectively, the Borrowers and the
Subsidiary Guarantors.

                    “Local Time” means (i) New York City time in the case of a
Loan, Borrowing or LC Disbursement denominated in Dollars to, or for the account
of, the Company and (ii) local time at the

11

--------------------------------------------------------------------------------



place of the relevant Loan or Borrowing (or such earlier local time as is
necessary for the relevant funds to be received and transferred to the
Administrative Agent for same day value on the date the relevant reimbursement
obligation is due) in the case of a Loan or Borrowing which is denominated in a
Foreign Currency or which is to, or for the account of, a Foreign Subsidiary
Borrower.

                    “Mandatory Cost” is described in Schedule 2.02.

                    “Material Adverse Effect” means a material adverse effect on
(a) the business, assets, property or condition (financial or otherwise) of the
Company and the Subsidiaries taken as a whole or (b) the ability of any Borrower
or any other Loan Party to perform any of its obligations under this Agreement
or any other Loan Document or the rights of or remedies available to the Lenders
under this Agreement or any other Loan Document.

                    “Material Indebtedness” means any Indebtedness (other than
the Loans and Letters of Credit), or obligations in respect of one or more Swap
Agreements, of any one or more of the Company and its Material Subsidiaries in
an aggregate principal amount exceeding $15,000,000. For purposes of determining
Material Indebtedness, the “principal amount” of the obligations of the Company
or any Subsidiary in respect of any Swap Agreement at any time shall be the
maximum aggregate amount (giving effect to any netting agreements) that the
Company or such Subsidiary would be required to pay if such Swap Agreement were
terminated at such time.

                     “Material Subsidiary” means each Subsidiary (i) which, as
of the most recent fiscal quarter of the Company, for the period of four
consecutive fiscal quarters then ended, for which financial statements have been
delivered pursuant to Section 5.01, contributed greater than ten percent (10%)
of the Company’s Consolidated EBITDA for such period or (ii) which contributed
greater than ten percent (10%) of the Company’s Consolidated Total Assets as of
such date; provided that, if at any time the aggregate amount of the Company’s
Consolidated EBITDA or Company’s Consolidated Total Assets attributable to
Subsidiaries (other than Affected Foreign Subsidiaries) that are not Subsidiary
Guarantors exceeds ten percent (10%) of the Company’s Consolidated EBITDA for
any such period or ten percent (10%) of the Company’s Consolidated Total Assets
as of the end of any such fiscal quarter, the Company (or, in the event the
Company has failed to do so within ten days, the Administrative Agent) shall
designate sufficient Subsidiaries (other than Affected Foreign Subsidiaries) as
“Material Subsidiaries” to eliminate such excess, and such designated
Subsidiaries shall for all purposes of this Agreement constitute Material
Subsidiaries.

                    “Maturity Date” means June 19, 2012.

                    “Moody’s” means Moody’s Investors Service, Inc.

                    “Multiemployer Plan” means a multiemployer plan as defined
in Section 4001(a)(3) of ERISA.

                    “Obligations” means all indebtedness (including interest
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding), obligations and liabilities of any of the Company and its
Subsidiaries to any of the Lenders and the Administrative Agent, individually or
collectively, existing on the Effective Date or arising thereafter, direct or
indirect, joint or several, absolute or contingent, matured or unmatured,
liquidated or unliquidated, secured or unsecured, arising by contract, operation
of law or otherwise, arising or incurred under this Credit Agreement or any of
the other Loan Documents or to the Lenders or any of their Affiliates under any
Swap Agreement or any Banking Services Agreement or in

12

--------------------------------------------------------------------------------



respect of any of the Loans made or reimbursement or other obligations incurred
or any of the Letters of Credit or other instruments at any time evidencing any
thereof.

                    “Other Taxes” means any and all present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies arising from any payment made hereunder or from the execution, delivery
or enforcement of, or otherwise with respect to, this Agreement or any other
Loan Document.

                    “Overnight Foreign Currency Rate” means, for any amount
payable in a Foreign Currency, the rate of interest per annum as determined by
the Administrative Agent at which overnight or weekend deposits in the relevant
currency (or if such amount due remains unpaid for more than three Business
Days, then for such other period of time as the Administrative Agent may elect)
for delivery in immediately available and freely transferable funds would be
offered by the Administrative Agent to major banks in the interbank market upon
request of such major banks for the relevant currency as determined above and in
an amount comparable to the unpaid principal amount of the related Credit Event,
plus any taxes, levies, imposts, duties, deductions, charges or withholdings
imposed upon, or charged to, the Administrative Agent by any relevant
correspondent bank in respect of such amount in such relevant currency.

                    “Participant” has the meaning set forth in Section 9.04.

                    “PBGC” means the Pension Benefit Guaranty Corporation
referred to and defined in ERISA and any successor entity performing similar
functions.

                    “Permitted Acquisition” means any acquisition (whether by
purchase, merger, consolidation or otherwise but excluding in any event a
Hostile Acquisition) or series of related acquisitions by the Company or any
Subsidiary of all or substantially all the assets of, or all the Equity
Interests in, a Person or division or line of business of a Person if, at the
time of and immediately after giving effect thereto, (a) no Default has occurred
and is continuing or would arise after giving effect thereto, (b) such Person or
division or line of business is engaged in the same or a similar line of
business as the Company and the Subsidiaries or business reasonably related
thereto (including, without limitation, any environmental cleaning solutions
business), (c) all actions required to be taken with respect to such acquired or
newly formed Subsidiary under Sections 5.09 and 5.10 shall have been taken, (d)
the Company and the Subsidiaries are in compliance, on a pro forma basis
reasonably acceptable to the Administrative Agent after giving effect to such
acquisition (but without giving effect to any synergies or cost savings), with
the covenants contained in Section 6.10 recomputed as of the last day of the
most recently ended fiscal quarter of the Company for which financial statements
are available, as if such acquisition (and any related incurrence or repayment
of Indebtedness, with any new Indebtedness being deemed to be amortized over the
applicable testing period in accordance with its terms) had occurred on the
first day of each relevant period for testing such compliance and, if the
aggregate consideration paid in respect of such acquisition exceeds $25,000,000,
the Company shall have delivered to the Administrative Agent a certificate of a
Financial Officer of the Company to such effect, together with all relevant
financial information, statements and projections requested by the
Administrative Agent and (e) in the case of a merger or consolidation involving
the Company or a Subsidiary, the Company or such Subsidiary is the surviving
entity of such merger and/or consolidation.

                    “Permitted Encumbrances” means:

                    (a) Liens imposed by law for taxes that are not yet due or
are being contested in compliance with Section 5.04;

13

--------------------------------------------------------------------------------



                    (b) carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than thirty
(30) days or are being contested in compliance with Section 5.04;

                    (c) pledges and deposits made in the ordinary course of
business in compliance with workers’ compensation, unemployment insurance and
other social security laws or regulations;

                    (d) deposits to secure the performance of bids, trade
contracts, leases, statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature, in each case in the ordinary
course of business;

                    (e) judgment liens in respect of judgments that do not
constitute an Event of Default under clause (k) of Article VII; and

                    (f) easements, zoning restrictions, rights-of-way and
similar encumbrances on real property imposed by law or arising in the ordinary
course of business that do not secure any monetary obligations and do not
materially detract from the value of the affected property or interfere with the
ordinary conduct of business of the Company or any Subsidiary;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

                    “Permitted Investments” means:

 

 

 

          (a) direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States of
America (or by any agency thereof to the extent such obligations are backed by
the full faith and credit of the United States of America), in each case
maturing within one year from the date of acquisition thereof;

 

 

 

          (b) investments in commercial paper maturing within 270 days from the
date of acquisition thereof and having, at such date of acquisition, the highest
credit rating obtainable from S&P or from Moody’s;

 

 

 

          (c) investments in certificates of deposit, banker’s acceptances and
time deposits maturing within 180 days from the date of acquisition thereof
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by, any domestic office of any commercial bank organized under the
laws of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;

 

 

 

          (d) fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (a) above and entered into with
a financial institution satisfying the criteria described in clause (c) above;

 

 

 

          (e) money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, (ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio
assets of at least $5,000,000,000; and

 

 

 

          (f) other investments permitted by the Company’s investment policy as
adopted by its Board of Directors as in effect on the Effective Date, as
amended, restated, supplemented or otherwise modified from time to time, so long
as such amendment, restatement, supplement or modification has been approved by
the Administrative Agent (such approval not to be unreasonably withheld or
delayed).

14

--------------------------------------------------------------------------------



                    “Permitted Receivables Facility” shall mean the receivables
facility or facilities created under the Permitted Receivables Facility
Documents, providing for the sale or pledge by the Company and/or one or more
other Receivables Sellers of Permitted Receivables Facility Assets (thereby
providing financing to the Company and the Receivables Sellers) to the
Receivables Entity (either directly or through another Receivables Seller),
which in turn shall sell or pledge interests in the respective Permitted
Receivables Facility Assets to third-party investors pursuant to the Permitted
Receivables Facility Documents (with the Receivables Entity permitted to issue
investor certificates, purchased interest certificates or other similar
documentation evidencing interests in the Permitted Receivables Facility Assets)
in return for the cash used by the Receivables Entity to purchase the Permitted
Receivables Facility Assets from the Company and/or the respective Receivables
Sellers, in each case as more fully set forth in the Permitted Receivables
Facility Documents.

                    “Permitted Receivables Facility Assets” shall mean (i)
Receivables (whether now existing or arising in the future) of the Company and
its Subsidiaries which are transferred or pledged to the Receivables Entity
pursuant to the Permitted Receivables Facility and any related Permitted
Receivables Related Assets which are also so transferred or pledged to the
Receivables Entity and all proceeds thereof and (ii) loans to the Company and
its Subsidiaries secured by Receivables (whether now existing or arising in the
future) and any Permitted Receivables Related Assets of the Company and its
Subsidiaries which are made pursuant to the Permitted Receivables Facility.

                    “Permitted Receivables Facility Documents” shall mean each
of the documents and agreements entered into in connection with the Permitted
Receivables Facility, including all documents and agreements relating to the
issuance, funding and/or purchase of certificates and purchased interests, all
of which documents and agreements shall be in form and substance reasonably
satisfactory to the Administrative Agent, in each case as such documents and
agreements may be amended, modified, supplemented, refinanced or replaced from
time to time so long as (i) any such amendments, modifications, supplements,
refinancings or replacements do not impose any conditions or requirements on the
Company or any of its Subsidiaries that are more restrictive in any material
respect than those in existence immediately prior to any such amendment,
modification, supplement, refinancing or replacement, (ii) any such amendments,
modifications, supplements, refinancings or replacements are not adverse in any
way to the interests of the Lenders and (iii) any such amendments,
modifications, supplements, refinancings or replacements are otherwise in form
and substance reasonably satisfactory to the Administrative Agent.

                    “Permitted Receivables Related Assets” means any other
assets that are customarily transferred or in respect of which security
interests are customarily granted in connection with asset securitization
transactions involving receivables similar to Receivables and any collections or
proceeds of any of the foregoing.

                    “Person” means any natural person, corporation, limited
liability company, trust, joint venture, association, company, partnership,
Governmental Authority or other entity.

                    “Plan” means any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or Section
412 of the Code or Section 302 of ERISA, and in respect of which the Company or
any ERISA Affiliate is (or, if such plan were terminated, would under Section
4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5) of
ERISA.

                    “Pledge Agreements” means that certain Pledge Agreement
substantially in the form of Exhibit H (including any and all supplements
thereto) and executed by the relevant Loan Parties, and, in the case of any
pledge of Equity Interests of a Foreign Subsidiary, any other pledge agreements,
share mortgages, charges and comparable instruments and documents from time to
time executed pursuant to

15

--------------------------------------------------------------------------------



the terms of Section 5.10 in favor of the Administrative Agent for the benefit
of the Secured Parties as amended, restated, supplemented or otherwise modified
from time to time.

                    “Pledged Equity” means all pledged Equity Interests in or
upon which a security interest or Lien is from time to time granted to the
Administrative Agent, for the benefit of the Secured Parties, under the Pledge
Agreements.

                    “Pounds Sterling” means the lawful currency of the United
Kingdom.

                    “Prime Rate” means the rate of interest per annum publicly
announced from time to time by JPMorgan Chase Bank, National Association as its
prime rate in effect at its principal office in New York City; each change in
the Prime Rate shall be effective from and including the date such change is
publicly announced as being effective.

                    “Receivables” shall mean all accounts receivable (including,
without limitation, all rights to payment created by or arising from sales of
goods, leases of goods or the rendition of services rendered no matter how
evidenced whether or not earned by performance).

                    “Receivables Entity” shall mean a wholly-owned Subsidiary of
the Company which engages in no activities other than in connection with the
financing of accounts receivable of the Receivables Sellers and which is
designated (as provided below) as the “Receivables Entity” (a) no portion of the
Indebtedness or any other obligations (contingent or otherwise) of which (i) is
guaranteed by the Company or any other Subsidiary of the Company (excluding
guarantees of obligations (other than the principal of, and interest on,
Indebtedness)) pursuant to Standard Securitization Undertakings, (ii) is
recourse to or obligates the Company or any other Subsidiary of the Company in
any way (other than pursuant to Standard Securitization Undertakings) or (iii)
subjects any property or asset of the Company or any other Subsidiary of the
Company, directly or indirectly, contingently or otherwise, to the satisfaction
thereof, other than pursuant to Standard Securitization Undertakings, (b) with
which neither the Company nor any of its Subsidiaries has any contract,
agreement, arrangement or understanding (other than pursuant to the Permitted
Receivables Facility Documents (including with respect to fees payable in the
ordinary course of business in connection with the servicing of accounts
receivable and related assets)) on terms less favorable to the Company or such
Subsidiary than those that might be obtained at the time from persons that are
not Affiliates of the Company, and (c) to which neither the Company nor any
other Subsidiary of the Company has any obligation to maintain or preserve such
entity’s financial condition or cause such entity to achieve certain levels of
operating results. Any such designation shall be evidenced to the Administrative
Agent by filing with the Administrative Agent an officer’s certificate of the
Company certifying that, to the best of such officer’s knowledge and belief
after consultation with counsel, such designation complied with the foregoing
conditions.

                    “Receivables Sellers” shall mean the Company and those
Subsidiary Guarantors that are from time to time party to the Permitted
Receivables Facility Documents.

                    “Register” has the meaning set forth in Section 9.04.

                    “Related Parties” means, with respect to any specified
Person, such Person’s Affiliates and the respective directors, officers,
employees, agents and advisors of such Person and such Person’s Affiliates.

                    “Required Lenders” means, at any time, Lenders having
Revolving Credit Exposures and unused Commitments representing more than 50% of
the sum of the total Revolving Credit Exposures and unused Commitments at such
time.

16

--------------------------------------------------------------------------------



                    “Restricted Payment” means any dividend or other
distribution (whether in cash, securities or other property) with respect to any
Equity Interests in the Company or any Subsidiary, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such Equity Interests in the Company or any
option, warrant or other right to acquire any such Equity Interests in the
Company.

                    “Revolving Credit Exposure” means, with respect to any
Lender at any time, the sum of the outstanding principal amount of such Lender’s
Revolving Loans and its LC Exposure and Swingline Exposure at such time.

                    “Revolving Loan” means a Loan made pursuant to Section 2.01.

                    “S&P” means Standard & Poor’s.

                    “Sale and Leaseback Transaction” means any sale or other
transfer of property by any Person with the intent to lease such property as
lessee.

                    “Secured Parties” means the holders of the Obligations from
time to time and shall include (i) each Lender and the Issuing Bank in respect
of its Loans and LC Exposure respectively, (ii) the Administrative Agent, the
Issuing Bank and the Lenders in respect of all other present and future
obligations and liabilities of the Company and each Subsidiary of every type and
description arising under or in connection with the Credit Agreement or any
other Loan Document, (iii) each Lender and affiliate of such Lender in respect
of Swap Agreements and Banking Services entered into with such Person by the
Company or any Subsidiary, (iv) each indemnified party under Section 9.03 in
respect of the obligations and liabilities of the Borrowers to such Person
hereunder and under the other Loan Documents, and (v) their respective
successors and (in the case of a Lender, permitted) transferees and assigns.

                    “Standard Securitization Undertakings” shall mean
representations, warranties, covenants and indemnities entered into by the
Company or any Subsidiary thereof in connection with the Permitted Receivables
Facility which are reasonably customary in an accounts receivable financing
transaction.

                    “Statutory Reserve Rate” means, with respect to any
currency, a fraction (expressed as a decimal), the numerator of which is the
number one and the denominator of which is the number one minus the aggregate of
the maximum reserve, liquid asset, fees or similar requirements (including any
marginal, special, emergency or supplemental reserves or other requirements)
established by any central bank, monetary authority, the Board, the Financial
Services Authority, the European Central Bank or other Governmental Authority
for any category of deposits or liabilities customarily used to fund loans in
such currency, expressed in the case of each such requirement as a decimal. Such
reserve percentages shall, in the case of Dollar denominated Loans, include
those imposed pursuant to Regulation D of the Board. Eurocurrency Loans shall be
deemed to be subject to such reserve, liquid asset or similar requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under any applicable law, rule or
regulation, including Regulation D. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve,
liquid asset or similar requirement.

                    “subsidiary” means, with respect to any Person (the
“parent”) at any date, any corporation, limited liability company, partnership,
association or other entity the accounts of which would be consolidated with
those of the parent in the parent’s consolidated financial statements if such
financial statements were prepared in accordance with GAAP as of such date, as
well as any other corporation, limited liability company, partnership,
association or other entity (a) of which securities or

17

--------------------------------------------------------------------------------



other ownership interests representing more than 50% of the equity or more than
50% of the ordinary voting power or, in the case of a partnership, more than 50%
of the general partnership interests are, as of such date, owned, controlled or
held, or (b) that is, as of such date, otherwise Controlled, by the parent or
one or more subsidiaries of the parent or by the parent and one or more
subsidiaries of the parent.

                    “Subsidiary” means any subsidiary of the Company.

                    “Subsidiary Guarantor” means each Material Subsidiary (other
than Affected Foreign Subsidiaries). The Subsidiary Guarantors on the Effective
Date are identified as such in Schedule 3.01 hereto.

                    “Subsidiary Guaranty” means that certain Guaranty dated as
of the Effective Date substantially in the form of Exhibit G (including any and
all supplements thereto) and executed by each Subsidiary Guarantor party
thereto, and, in the case of any guaranty by a Foreign Subsidiary, any other
guaranty agreements as are requested by the Administrative Agent and its
counsel, in each case as amended, restated, supplemented or otherwise modified
from time to time.

                    “Swap Agreement” means any agreement with respect to any
swap, forward, future or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Company or the Subsidiaries shall be a Swap Agreement.

                    “Swap Obligations” means any and all obligations of the
Company or any Subsidiary, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor), under (a) any
and all Swap Agreements permitted hereunder with a Lender or an affiliate of a
Lender, and (b) any and all cancellations, buy backs, reversals, terminations or
assignments of any such Swap Agreement transaction.

                    “Swingline Exposure” means, at any time, the aggregate
principal amount of all Swingline Loans outstanding at such time. The Swingline
Exposure of any Lender at any time shall be its Applicable Percentage of the
total Swingline Exposure at such time.

                    “Swingline Lender” means JPMorgan Chase Bank, National
Association, in its capacity as lender of Swingline Loans hereunder.

                    “Swingline Loan” means a Loan made pursuant to Section 2.05.

                    “Syndication Agent” means Bank of America, N.A. in its
capacity as syndication agent for the credit facility evidenced by this
Agreement.

                    “TARGET” means the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) reasonably determined
by the Administrative Agent to be a suitable replacement) for the settlement of
payments in euro.

                    “Taxes” means any and all present or future taxes, levies,
imposts, duties, deductions, charges or withholdings imposed by any Governmental
Authority.

18

--------------------------------------------------------------------------------



                    “Transactions” means the execution, delivery and performance
by the Loan Parties of this Agreement and the other Loan Documents, the
borrowing of Loans, the use of the proceeds thereof and the issuance of Letters
of Credit hereunder.

                    “Type”, when used in reference to any Loan or Borrowing,
refers to whether the rate of interest on such Loan, or on the Loans comprising
such Borrowing, is determined by reference to the Adjusted LIBO Rate or the
Alternate Base Rate.

                    “Withdrawal Liability” means liability to a Multiemployer
Plan as a result of a complete or partial withdrawal from such Multiemployer
Plan, as such terms are defined in Part I of Subtitle E of Title IV of ERISA.

                    SECTION 1.02. Classification of Loans and Borrowings. For
purposes of this Agreement, Loans may be classified and referred to by Class
(e.g., a “Revolving Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class
and Type (e.g., a “Eurocurrency Revolving Loan”). Borrowings also may be
classified and referred to by Class (e.g., a “Revolving Borrowing”) or by Type
(e.g., a “Eurocurrency Borrowing”) or by Class and Type (e.g., a “Eurocurrency
Revolving Borrowing”).

                    SECTION 1.03. Terms Generally. The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”. The word “will” shall be construed to have the same meaning and
effect as the word “shall”. Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, restated, supplemented or otherwise modified
(subject to any restrictions on such amendments, restatements, supplements or
modifications set forth herein), (b) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (c) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement and (e) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

                    SECTION 1.04. Accounting Terms; GAAP. Except as otherwise
expressly provided herein, all terms of an accounting or financial nature shall
be construed in accordance with GAAP, as in effect from time to time; provided
that, if the Company notifies the Administrative Agent that the Company requests
an amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the Company
that the Required Lenders request an amendment to any provision hereof for such
purpose), regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

19

--------------------------------------------------------------------------------



ARTICLE II

The Credits

                    SECTION 2.01. Commitments. Subject to the terms and
conditions set forth herein, each Lender agrees to make Revolving Loans to the
Borrowers in Agreed Currencies from time to time during the Availability Period
in an aggregate principal amount that will not result in (a) the Dollar Amount
of such Lender’s Revolving Credit Exposure exceeding the Dollar Amount of such
Lender’s Commitment, (b) subject to Section 2.04, the sum of the total Revolving
Credit Exposures exceeding the Aggregate Commitment, (c) subject to Section
2.04, the Dollar Amount of the total outstanding Revolving Loans denominated in
Foreign Currencies, exceeding the Foreign Currency Sublimit or (d) subject to
Section 2.04, the Dollar Amount of the total outstanding Revolving Loans made to
a Foreign Subsidiary Borrower exceeding the Foreign Subsidiary Borrower
Sublimit. Within the foregoing limits and subject to the terms and conditions
set forth herein, the Borrowers may borrow, prepay and reborrow Revolving Loans.

                    SECTION 2.02. Loans and Borrowings. (a) Each Revolving Loan
shall be made as part of a Borrowing consisting of Revolving Loans made by the
Lenders ratably in accordance with their respective Commitments. The failure of
any Lender to make any Loan required to be made by it shall not relieve any
other Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required.

                    (b) Subject to Section 2.14, each Revolving Borrowing shall
be comprised entirely of ABR Loans or Eurocurrency Loans as the relevant
Borrower may request in accordance herewith; provided that each ABR Loan shall
only be made in Dollars. Each Swingline Loan shall be an ABR Loan. Each Lender
at its option may make any Eurocurrency Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan; provided that any exercise
of such option shall not affect the obligation of the relevant Borrower to repay
such Loan in accordance with the terms of this Agreement.

                    (c) At the commencement of each Interest Period for any
Eurocurrency Revolving Borrowing, such Borrowing shall be in an aggregate amount
that is an integral multiple of $1,000,000 and not less than $5,000,000 (or the
Approximate Equivalent Amount of each such amount if such Borrowing is
denominated in a Foreign Currency). At the time that each ABR Revolving
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of $1,000,000 and not less than $5,000,000; provided that an
ABR Revolving Borrowing may be in an aggregate amount that is equal to the
entire unused balance of the Aggregate Commitment or that is required to finance
the reimbursement of an LC Disbursement as contemplated by Section 2.06(e). Each
Swingline Loan shall be in an amount that is an integral multiple of $500,000
and not less than $1,000,000. Borrowings of more than one Type and Class may be
outstanding at the same time; provided that there shall not at any time be more
than a total of ten (10) Eurocurrency Revolving Borrowings outstanding.

                    (d) Notwithstanding any other provision of this Agreement,
no Borrower shall be entitled to request, or to elect to convert or continue,
any Borrowing if the Interest Period requested with respect thereto would end
after the Maturity Date.

                    SECTION 2.03. Requests for Revolving Borrowings. To request
a Revolving Borrowing, the applicable Borrower, or the Company on behalf of the
applicable Borrower, shall notify the Administrative Agent of such request by
telephone (a) in the case of a Eurocurrency Borrowing, not later than 11:00
a.m., Local Time, three (3) Business Days (in the case of a Eurocurrency
Borrowing denominated in Dollars to the Company) or four (4) Business Days (in
the case of a Eurocurrency

20

--------------------------------------------------------------------------------



Borrowing denominated in a Foreign Currency or a Eurocurrency Borrowing to a
Foreign Subsidiary Borrower), in each case before the date of the proposed
Borrowing or (b) in the case of an ABR Borrowing, not later than 11:00 a.m., New
York City time, one (1) Business Day before the date of the proposed Borrowing;
provided that any such notice of an ABR Revolving Borrowing to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.06(e) may be
given not later than 10:00 a.m., New York City time, on the date of the proposed
Borrowing. Each such telephonic Borrowing Request shall be irrevocable and shall
be confirmed promptly by hand delivery or telecopy to the Administrative Agent
of a written Borrowing Request in a form approved by the Administrative Agent
and signed by the applicable Borrower, or the Company on behalf of the
applicable Borrower. Each such telephonic and written Borrowing Request shall
specify the following information in compliance with Section 2.02:

 

 

 

          (i) the aggregate amount of the requested Borrowing;

 

 

 

          (ii) the date of such Borrowing, which shall be a Business Day;

 

 

 

          (iii) whether such Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing;

 

 

 

          (iv) in the case of a Eurocurrency Borrowing, the Agreed Currency and
initial Interest Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Interest Period”; and

 

 

 

          (v) the location and number of the applicable Borrower’s account to
which funds are to be disbursed, which shall comply with the requirements of
Section 2.07.

If no election as to the Type of Revolving Borrowing is specified, then, in the
case of a Borrowing denominated in Dollars to the Company, the requested
Revolving Borrowing shall be an ABR Borrowing. If no Interest Period is
specified with respect to any requested Eurocurrency Revolving Borrowing, then
the relevant Borrower shall be deemed to have selected an Interest Period of one
month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Loan to be made as
part of the requested Borrowing.

                    SECTION 2.04. Determination of Dollar Amounts. The
Administrative Agent will determine the Dollar Amount of:

                    (a) each Eurocurrency Borrowing as of the date three (3)
Business Days prior to the date of such Borrowing or, if applicable, date of
conversion/continuation of any Borrowing as a Eurocurrency Borrowing,

                    (b) the LC Exposure as of the date of each request for the
issuance, amendment, renewal or extension of any Letter of Credit, and

                    (c) all outstanding Credit Events on and as of the last
Business Day of each calendar quarter and, during the continuation of an Event
of Default, on any other Business Day elected by the Administrative Agent in its
discretion or upon instruction by the Required Lenders.

Each day upon or as of which the Administrative Agent determines Dollar Amounts
as described in the preceding clauses (a), (b) and (c) is herein described as a
“Computation Date” with respect to each Credit Event for which a Dollar Amount
is determined on or as of such day.

21

--------------------------------------------------------------------------------



                    SECTION 2.05. Swingline Loans. (a) Subject to the terms and
conditions set forth herein, the Swingline Lender agrees to make Swingline Loans
in Dollars to the Company from time to time during the Availability Period, in
an aggregate principal amount at any time outstanding that will not result in
(i) the aggregate principal amount of outstanding Swingline Loans exceeding
$15,000,000 or (ii) the Dollar Amount of the total Revolving Credit Exposures
exceeding the Aggregate Commitment; provided that the Swingline Lender shall not
be required to make a Swingline Loan to refinance an outstanding Swingline Loan.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Company may borrow, prepay and reborrow Swingline Loans.

                    (b) To request a Swingline Loan, the Company shall notify
the Administrative Agent of such request by telephone (confirmed by telecopy),
not later than 12:00 noon, New York City time, on the day of a proposed
Swingline Loan. Each such notice shall be irrevocable and shall specify the
requested date (which shall be a Business Day) and amount of the requested
Swingline Loan. The Administrative Agent will promptly advise the Swingline
Lender of any such notice received from the Company. The Swingline Lender shall
make each Swingline Loan available to the Company by means of a credit to the
general deposit account of the Company with the Swingline Lender (or, in the
case of a Swingline Loan made to finance the reimbursement of an LC Disbursement
as provided in Section 2.06(e), by remittance to the Issuing Bank) by 3:00 p.m.,
New York City time, on the requested date of such Swingline Loan.

                    (c) The Swingline Lender may by written notice given to the
Administrative Agent not later than 10:00 a.m., New York City time, on any
Business Day require the Lenders to acquire participations on such Business Day
in all or a portion of the Swingline Loans outstanding. Such notice shall
specify the aggregate amount of Swingline Loans in which Lenders will
participate. Promptly upon receipt of such notice, the Administrative Agent will
give notice thereof to each Lender, specifying in such notice such Lender’s
Applicable Percentage of such Swingline Loan or Loans. Each Lender hereby
absolutely and unconditionally agrees, upon receipt of notice as provided above,
to pay to the Administrative Agent, for the account of the Swingline Lender,
such Lender’s Applicable Percentage of such Swingline Loan or Loans. Each Lender
acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Each Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds, in the same manner as
provided in Section 2.07 with respect to Loans made by such Lender (and Section
2.07 shall apply, mutatis mutandis, to the payment obligations of the Lenders),
and the Administrative Agent shall promptly pay to the Swingline Lender the
amounts so received by it from the Lenders. The Administrative Agent shall
notify the Company of any participations in any Swingline Loan acquired pursuant
to this paragraph, and thereafter payments in respect of such Swingline Loan
shall be made to the Administrative Agent and not to the Swingline Lender. Any
amounts received by the Swingline Lender from the Company (or other party on
behalf of the Company) in respect of a Swingline Loan after receipt by the
Swingline Lender of the proceeds of a sale of participations therein shall be
promptly remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Lenders that shall have made their payments pursuant to this paragraph and
to the Swingline Lender, as their interests may appear; provided that any such
payment so remitted shall be repaid to the Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Company for any reason. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Company of any default in the payment thereof.

                    SECTION 2.06. Letters of Credit. (a) General. Subject to the
terms and conditions set forth herein, the Company may request the issuance of
Letters of Credit denominated in Dollars for its own account, in a form
reasonably acceptable to the Administrative Agent and the Issuing Bank, at any

22

--------------------------------------------------------------------------------



time and from time to time during the Availability Period. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Company to, or entered into by the Company with, the Issuing
Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control.

                    (b) Notice of Issuance, Amendment, Renewal, Extension;
Certain Conditions. To request the issuance of a Letter of Credit (or the
amendment, renewal or extension of an outstanding Letter of Credit), the Company
shall hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the Issuing Bank) to the Issuing
Bank and the Administrative Agent (reasonably in advance of the requested date
of issuance, amendment, renewal or extension) a notice requesting the issuance
of a Letter of Credit, or identifying the Letter of Credit to be amended,
renewed or extended, and specifying the date of issuance, amendment, renewal or
extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) of this Section), the
amount of such Letter of Credit, the name and address of the beneficiary thereof
and such other information as shall be necessary to prepare, amend, renew or
extend such Letter of Credit. If requested by the Issuing Bank, the Company also
shall submit a letter of credit application on the Issuing Bank’s standard form
in connection with any request for a Letter of Credit. A Letter of Credit shall
be issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit the Company shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension (i) the Dollar Amount of the LC Exposure shall not exceed
$25,000,000 and (ii) subject to Section 2.04, the total Revolving Credit
Exposures shall not exceed the Aggregate Commitment.

                    (c) Expiration Date. Each Letter of Credit shall expire at
or prior to the close of business on the earlier of (i) the date one year after
the date of the issuance of such Letter of Credit (or, in the case of any
renewal or extension thereof, one year after such renewal or extension) and (ii)
the date that is five (5) Business Days prior to the Maturity Date.

                    (d) Participations. By the issuance of a Letter of Credit
(or an amendment to a Letter of Credit increasing the amount thereof) and
without any further action on the part of the Issuing Bank or the Lenders, the
Issuing Bank hereby grants to each Lender, and each Lender hereby acquires from
the Issuing Bank, a participation in such Letter of Credit equal to such
Lender’s Applicable Percentage of the aggregate Dollar Amount available to be
drawn under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Lender hereby absolutely and unconditionally agrees to pay to
the Administrative Agent, for the account of the Issuing Bank, such Lender’s
Applicable Percentage of each LC Disbursement made by the Issuing Bank and not
reimbursed by the Company on the date due as provided in paragraph (e) of this
Section, or of any reimbursement payment required to be refunded to the Company
for any reason. Each Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

                    (e) Reimbursement. If the Issuing Bank shall make any LC
Disbursement in respect of a Letter of Credit, the Company shall reimburse such
LC Disbursement by paying to the Administrative Agent in Dollars the Dollar
Amount equal to such LC Disbursement, calculated as of the date the Issuing Bank
made such LC Disbursement not later than 12:00 noon, Local Time, on the date
that such LC Disbursement is made, if the Company shall have received notice of
such LC Disbursement prior to 10:00 a.m., Local Time, on such date, or, if such
notice has not been received by the Company prior to such time on such date,
then not later than 12:00 noon, Local Time, on (i) the Business Day that the
Company

23

--------------------------------------------------------------------------------



receives such notice, if such notice is received prior to 10:00 a.m., Local
Time, on the day of receipt, or (ii) the Business Day immediately following the
day that the Company receives such notice, if such notice is not received prior
to such time on the day of receipt; provided that the Company may, subject to
the conditions to borrowing set forth herein, request in accordance with Section
2.03 or 2.05 that such payment be financed with an ABR Revolving Borrowing or
Swingline Loan in an equivalent Dollar Amount of such LC Disbursement and, to
the extent so financed, the Company’s obligation to make such payment shall be
discharged and replaced by the resulting ABR Revolving Borrowing or Swingline
Loan. If the Company fails to make such payment when due, the Administrative
Agent shall notify each Lender of the applicable LC Disbursement, the payment
then due from the Company in respect thereof and such Lender’s Applicable
Percentage thereof. Promptly following receipt of such notice, each Lender shall
pay to the Administrative Agent its Applicable Percentage of the payment then
due from the Company, in the same manner as provided in Section 2.07 with
respect to Loans made by such Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Issuing Bank the amounts so received by it from
the Lenders. Promptly following receipt by the Administrative Agent of any
payment from the Company pursuant to this paragraph, the Administrative Agent
shall distribute such payment to the Issuing Bank or, to the extent that Lenders
have made payments pursuant to this paragraph to reimburse the Issuing Bank,
then to such Lenders and the Issuing Bank as their interests may appear. Any
payment made by a Lender pursuant to this paragraph to reimburse the Issuing
Bank for any LC Disbursement (other than the funding of ABR Revolving Loans or a
Swingline Loan as contemplated above) shall not constitute a Loan and shall not
relieve the Company of its obligation to reimburse such LC Disbursement.

                    (f) Obligations Absolute. The Company’s obligation to
reimburse LC Disbursements as provided in paragraph (e) of this Section shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit or this Agreement, or any term or provision therein, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Company’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor the Issuing Bank, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Company to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by the Company to the extent permitted by applicable law) suffered by the
Company that are caused by the Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of the
Issuing Bank (as finally determined by a court of competent jurisdiction), the
Issuing Bank shall be deemed to have exercised care in each such determination.
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to

24

--------------------------------------------------------------------------------



the contrary, or refuse to accept and make payment upon such documents if such
documents are not in strict compliance with the terms of such Letter of Credit.

                    (g) Disbursement Procedures. The Issuing Bank shall,
promptly following its receipt thereof, examine all documents purporting to
represent a demand for payment under a Letter of Credit. The Issuing Bank shall
promptly notify the Administrative Agent and the Company by telephone (confirmed
by telecopy) of such demand for payment and whether the Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Company of its obligation to
reimburse the Issuing Bank and the Lenders with respect to any such LC
Disbursement.

                    (h) Interim Interest. If the Issuing Bank shall make any LC
Disbursement, then, unless the Company shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the Company reimburses such LC Disbursement,
at the rate per annum then applicable to ABR Revolving Loans; provided that, if
the Company fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.13(c) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of the Issuing Bank,
except that interest accrued on and after the date of payment by any Lender
pursuant to paragraph (e) of this Section to reimburse the Issuing Bank shall be
for the account of such Lender to the extent of such payment.

                    (i) Replacement of the Issuing Bank. The Issuing Bank may be
replaced at any time by written agreement among the Company, the Administrative
Agent, the replaced Issuing Bank and the successor Issuing Bank. The
Administrative Agent shall notify the Lenders of any such replacement of the
Issuing Bank. At the time any such replacement shall become effective, the
Company shall pay all unpaid fees accrued for the account of the replaced
Issuing Bank pursuant to Section 2.12(b). From and after the effective date of
any such replacement, (i) the successor Issuing Bank shall have all the rights
and obligations of the Issuing Bank under this Agreement with respect to Letters
of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require. After the replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement with respect
to Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

                    (j) Cash Collateralization. If any Event of Default shall
occur and be continuing, on the Business Day that the Company receives notice
from the Administrative Agent or the Required Lenders (or, if the maturity of
the Loans has been accelerated, Lenders with LC Exposure representing greater
than 50% of the total LC Exposure) demanding the deposit of cash collateral
pursuant to this paragraph, the Company shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Lenders, an amount in cash equal to the Dollar Amount of the LC
Exposure as of such date plus any accrued and unpaid interest thereon; provided
that the obligation to deposit such cash collateral shall become effective
immediately, and such deposit shall become immediately due and payable, without
demand or other notice of any kind, upon the occurrence of any Event of Default
with respect to the Company described in clause (h) or (i) of Article VII. The
Company also shall deposit cash collateral pursuant to this paragraph as and to
the extent required by Section 2.11(b). Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
Obligations. The Administrative Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account. Other than any
interest earned on the investment of such deposits, which investments shall be
made at the option and sole discretion of the

25

--------------------------------------------------------------------------------



Administrative Agent and at the Company’s risk and expense, such deposits shall
not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse the Issuing Bank for LC Disbursements for
which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Company for
the LC Exposure at such time or, if the maturity of the Loans has been
accelerated (but subject to the consent of Lenders with LC Exposure representing
greater than 50% of the total LC Exposure), be applied to satisfy other
obligations of the Company under this Agreement. If the Company is required to
provide an amount of cash collateral hereunder as a result of the occurrence of
an Event of Default, such amount (to the extent not applied as aforesaid) shall
be returned to the Company within three Business Days after all Events of
Default have been cured or waived.

                    SECTION 2.07. Funding of Borrowings. (a) Each Lender shall
make each Loan to be made by it hereunder on the proposed date thereof by wire
transfer of immediately available funds (i) in the case of Loans denominated in
Dollars to the Company, by 12:00 noon, New York City time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders and (ii) in the case of each Loan denominated in a Foreign
Currency or to a Foreign Subsidiary Borrower, by 12:00 noon, Local Time, in the
city of the Administrative Agent’s Eurocurrency Payment Office for such currency
and Borrower and at such Eurocurrency Payment Office for such currency and
Borrower; provided that Swingline Loans shall be made as provided in Section
2.05. The Administrative Agent will make such Loans available to the relevant
Borrower by promptly crediting the amounts so received, in like funds, to (x) an
account of the Company maintained with the Administrative Agent in New York City
or Chicago and designated by the relevant Borrower in the applicable Borrowing
Request, in the case of Loans denominated in Dollars to the Company and (y) an
account of such Borrower maintained with the Administrative Agent in the
relevant jurisdiction and designated by such Borrower in the applicable
Borrowing Request, in the case of Loans denominated in a Foreign Currency or to
a Foreign Subsidiary Borrower; provided that ABR Revolving Loans made to finance
the reimbursement of an LC Disbursement as provided in Section 2.06(e) shall be
remitted by the Administrative Agent to the Issuing Bank.

                    (b) Unless the Administrative Agent shall have received
notice from a Lender prior to the proposed date of any Borrowing that such
Lender will not make available to the Administrative Agent such Lender’s share
of such Borrowing, the Administrative Agent may assume that such Lender has made
such share available on such date in accordance with paragraph (a) of this
Section and may, in reliance upon such assumption, make available to the
relevant Borrower a corresponding amount. In such event, if a Lender has not in
fact made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and such Borrower severally agree to pay to
the Administrative Agent forthwith on demand such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to such Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation (including
without limitation the Overnight Foreign Currency Rate in the case of Loans
denominated in a Foreign Currency) or (ii) in the case of such Borrower, the
interest rate applicable to ABR Loans. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.

                    SECTION 2.08. Interest Elections. (a) Each Revolving
Borrowing initially shall be of the Type specified in the applicable Borrowing
Request and, in the case of a Eurocurrency Revolving Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter, the
relevant Borrower may elect to convert such Borrowing to a different Type or to
continue such Borrowing and, in the case of a Eurocurrency Revolving Borrowing,
may elect Interest Periods therefor, all as

26

--------------------------------------------------------------------------------



provided in this Section. A Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing. This Section shall not apply to Swingline Borrowings, which
may not be converted or continued.

                    (b) To make an election pursuant to this Section, a
Borrower, or the Company on its behalf, shall notify the Administrative Agent of
such election by telephone by the time that a Borrowing Request would be
required under Section 2.03 if such Borrower were requesting a Revolving
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request in a form approved
by the Administrative Agent and signed by the relevant Borrower, or the Company
on its behalf. Notwithstanding any contrary provision herein, this Section shall
not be construed to permit any Borrower to (i) change the currency of any
Borrowing, (ii) elect an Interest Period for Eurocurrency Loans that does not
comply with Section 2.02(d) or (iii) convert any Borrowing to a Borrowing of a
Type not available under the Class of Commitments pursuant to which such
Borrowing was made.

                    (c) Each telephonic and written Interest Election Request
shall specify the following information in compliance with Section 2.02:

 

 

 

          (i) the Borrowing to which such Interest Election Request applies and,
if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and (iv)
below shall be specified for each resulting Borrowing);

 

 

 

          (ii) the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

 

 

 

          (iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

 

 

 

          (iv) if the resulting Borrowing is a Eurocurrency Borrowing, the
Interest Period and Agreed Currency to be applicable thereto after giving effect
to such election, which Interest Period shall be a period contemplated by the
definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.

                    (d) Promptly following receipt of an Interest Election
Request, the Administrative Agent shall advise each Lender of the details
thereof and of such Lender’s portion of each resulting Borrowing.

                    (e) If the relevant Borrower fails to deliver a timely
Interest Election Request with respect to a Eurocurrency Revolving Borrowing
prior to the end of the Interest Period applicable thereto, then, unless such
Borrowing is repaid as provided herein, at the end of such Interest Period (i)
in the case of a Borrowing denominated in Dollars, such Borrowing shall be
converted to an ABR Borrowing and (ii) in the case of a Borrowing denominated in
a Foreign Currency, such Borrowing shall automatically continue as a
Eurocurrency Borrowing in the same Agreed Currency with an Interest Period of
one month unless (x) such Eurocurrency Borrowing is or was repaid in accordance
with Section 2.11 or (y) such Borrower shall have given the Administrative Agent
an Interest Election Request requesting that, at the

27

--------------------------------------------------------------------------------



end of such Interest Period, such Eurocurrency Borrowing continue as a
Eurocurrency Borrowing for the same or another Interest Period. Notwithstanding
any contrary provision hereof, if an Event of Default has occurred and is
continuing and the Administrative Agent, at the request of the Required Lenders,
so notifies the Company, then, so long as an Event of Default is continuing (i)
no outstanding Revolving Borrowing borrowed by the Company may be converted to
or continued as a Eurocurrency Borrowing and (ii) unless repaid, each
Eurocurrency Revolving Borrowing borrowed by the Company shall be converted to
an ABR Borrowing at the end of the Interest Period applicable thereto.

                    SECTION 2.09. Termination and Reduction of Commitments. (a)
Unless previously terminated, the Commitments shall terminate on the Maturity
Date.

                    (b) The Company may at any time terminate, or from time to
time reduce, the Commitments; provided that (i) each reduction of the
Commitments shall be in an amount that is an integral multiple of $1,000,000 and
not less than $5,000,000 and (ii) the Company shall not terminate or reduce the
Commitments if, after giving effect to any concurrent prepayment of the Loans in
accordance with Section 2.11, the Dollar Amount of the sum of the Revolving
Credit Exposures would exceed the Aggregate Commitment.

                    (c) The Company shall notify the Administrative Agent of any
election to terminate or reduce the Commitments under paragraph (b) of this
Section at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Company pursuant to this Section shall be irrevocable; provided that a notice of
termination of the Commitments delivered by the Company may state that such
notice is conditioned upon the effectiveness of other credit facilities, in
which case such notice may be revoked by the Company (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments
shall be permanent. Each reduction of the Commitments shall be made ratably
among the Lenders in accordance with their respective Commitments.

                    SECTION 2.10. Repayment of Loans; Evidence of Debt. (a) Each
Borrower hereby unconditionally promises to pay (i) to the Administrative Agent
for the account of each Lender the then unpaid principal amount of each
Revolving Loan made to such Borrower on the Maturity Date in the currency of
such Loan and (ii) in the case of the Company, to the Swingline Lender the then
unpaid principal amount of each Swingline Loan on the earlier of the Maturity
Date and the first date after such Swingline Loan is made that is the 15th or
last day of a calendar month and is at least two Business Days after such
Swingline Loan is made; provided that on each date that a Revolving Borrowing is
made, the Company shall repay all Swingline Loans then outstanding.

                    (b) Each Lender shall maintain in accordance with its usual
practice an account or accounts evidencing the indebtedness of each Borrower to
such Lender resulting from each Loan made by such Lender, including the amounts
of principal and interest payable and paid to such Lender from time to time
hereunder.

                    (c) The Administrative Agent shall maintain accounts in
which it shall record (i) the amount of each Loan made hereunder, the Class,
Agreed Currency and Type thereof and the Interest Period applicable thereto,
(ii) the amount of any principal or interest due and payable or to become due
and payable from each Borrower to each Lender hereunder and (iii) the amount of
any sum received by the Administrative Agent hereunder for the account of the
Lenders and each Lender’s share thereof.

28

--------------------------------------------------------------------------------



                    (d) The entries made in the accounts maintained pursuant to
paragraph (b) or (c) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of any Borrower
to repay the Loans in accordance with the terms of this Agreement.

                    (e) Any Lender may request that Loans made by it to any
Borrower be evidenced by a promissory note. In such event, the relevant Borrower
shall prepare, execute and deliver to such Lender a promissory note payable to
the order of such Lender (or, if requested by such Lender, to such Lender and
its registered assigns) and in a form approved by the Administrative Agent.
Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to Section 9.04) be
represented by one or more promissory notes in such form payable to the order of
the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns).

                    SECTION 2.11. Prepayment of Loans.

                    (a) Any Borrower shall have the right at any time and from
time to time to prepay any Borrowing in whole or in part, subject to prior
notice in accordance with the provisions of this Section 2.11(a). The applicable
Borrower, or the Company on behalf of the applicable Borrower, shall notify the
Administrative Agent (and, in the case of prepayment of a Swingline Loan, the
Swingline Lender) by telephone (confirmed by telecopy) of any prepayment
hereunder (i) in the case of prepayment of a Eurocurrency Revolving Borrowing,
not later than 11:00 a.m., Local Time, three Business Days before the date of
prepayment, (ii) in the case of prepayment of an ABR Revolving Borrowing, not
later than 11:00 a.m., New York City time, one Business Day before the date of
prepayment or (iii) in the case of prepayment of a Swingline Loan, not later
than 12:00 noon, New York City time, on the date of prepayment. Each such notice
shall be irrevocable and shall specify the prepayment date and the principal
amount of each Borrowing or portion thereof to be prepaid; provided that, if a
notice of prepayment is given in connection with a conditional notice of
termination of the Commitments as contemplated by Section 2.09, then such notice
of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.09. Promptly following receipt of any such notice
relating to a Revolving Borrowing, the Administrative Agent shall advise the
Lenders of the contents thereof. Each partial prepayment of any Revolving
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Revolving Borrowing of the same Type as provided in Section 2.02.
Each prepayment of a Revolving Borrowing shall be applied ratably to the Loans
included in the prepaid Borrowing. Prepayments shall be accompanied by (i)
accrued interest to the extent required by Section 2.13 and (ii) break funding
payments pursuant to Section 2.16.

                    (b) If at any time, (i) other than as a result of
fluctuations in currency exchange rates, the sum of the aggregate principal
Dollar Amount of all of the Revolving Credit Exposures (calculated, with respect
to those Credit Events denominated in Foreign Currencies, as of the most recent
Computation Date with respect to each such Credit Event) exceeds the Aggregate
Commitment or, with respect to Revolving Loans made to Foreign Subsidiary
Borrowers, exceeds the Foreign Subsidiary Borrower Sublimit and (ii) solely as a
result of fluctuations in currency exchange rates, the sum of the aggregate
principal Dollar Amount of all of the outstanding Revolving Loans denominated in
Foreign Currencies, as of the most recent Computation Date with respect to each
such Credit Event, exceeds 105% of the Foreign Currency Sublimit, the Borrowers
shall immediately repay the relevant Borrowings or cash collateralize LC
Disbursements in an account with the Administrative Agent pursuant to Section
2.06(j), as applicable, in an aggregate principal amount sufficient to eliminate
any such excess.

29

--------------------------------------------------------------------------------



                    SECTION 2.12. Fees. (a) The Company agrees to pay to the
Administrative Agent for the account of each Lender a facility fee, which shall
accrue at the Applicable Rate on the amount of the Commitment of such Lender
during the period from and including the Effective Date to but excluding the
date on which such Commitment terminates; provided that, if such Lender
continues to have any Revolving Credit Exposure after its Commitment terminates,
then such facility fee shall continue to accrue on the amount of such Lender’s
Commitment from and including the date on which its Commitment terminates to but
excluding the date on which such Lender ceases to have any Revolving Credit
Exposure. Accrued facility fees shall be payable in arrears on the last day of
March, June, September and December of each year and on the date on which the
Commitments terminate, commencing on the first such date to occur after the date
hereof; provided that any facility fees accruing after the date on which the
Commitments terminate shall be payable on demand. All facility fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

                    (b) The Company agrees to pay (i) to the Administrative
Agent for the account of each Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the same Applicable
Rate used to determine the interest rate applicable to Eurocurrency Revolving
Loans on the average daily Dollar Amount of such Lender’s LC Exposure (excluding
any portion thereof attributable to unreimbursed LC Disbursements) during the
period from and including the Effective Date to but excluding the later of the
date on which such Lender’s Commitment terminates and the date on which such
Lender ceases to have any LC Exposure, and (ii) to the Issuing Bank a fronting
fee, which shall accrue at a rate per annum separately agreed upon between the
Company and the Issuing Bank on the average daily Dollar Amount of the LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date of termination of the Commitments and the date
on which there ceases to be any LC Exposure, as well as the Issuing Bank’s
standard fees and commissions with respect to the issuance, amendment,
cancellation, negotiation, transfer, presentment, renewal or extension of any
Letter of Credit or processing of drawings thereunder. Participation fees and
fronting fees accrued through and including the last day of March, June,
September and December of each year shall be payable on the third (3rd) Business
Day following such last day, commencing on the first such date to occur after
the Effective Date; provided that all such fees shall be payable on the date on
which the Commitments terminate and any such fees accruing after the date on
which the Commitments terminate shall be payable on demand. Any other fees
payable to the Issuing Bank pursuant to this paragraph shall be payable within
ten (10) days after demand. All participation fees and fronting fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

                    (c) The Company agrees to pay to the Administrative Agent,
for its own account, fees payable in the amounts and at the times separately
agreed upon between the Company and the Administrative Agent.

                    (d) All fees payable hereunder shall be paid on the dates
due, in Dollars (except as otherwise expressly provided in this Section) and
immediately available funds, to the Administrative Agent (or to the Issuing
Bank, in the case of fees payable to it) for distribution, in the case of
facility fees and participation fees, to the Lenders. Fees paid shall not be
refundable under any circumstances.

                    SECTION 2.13. Interest. (a) The Loans comprising each ABR
Borrowing shall bear interest at the Alternate Base Rate. Each Swingline Loan
shall bear interest at the Alternate Base Rate or an alternate interest rate
agreed upon between the Company and the Swingline Lender.

30

--------------------------------------------------------------------------------



                    (b) The Loans comprising each Eurocurrency Borrowing shall
bear interest at the Adjusted LIBO Rate for the Interest Period in effect for
such Borrowing plus the Applicable Rate.

                    (c) Notwithstanding the foregoing, if any principal of or
interest on any Loan or any fee or other amount payable by any Borrower
hereunder is not paid when due, whether at stated maturity, upon acceleration or
otherwise, such overdue amount shall bear interest, after as well as before
judgment, at a rate per annum equal to (i) in the case of overdue principal of
any Loan, 2% plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section or (ii) in the case of any other amount, 2%
plus the rate applicable to ABR Loans as provided in paragraph (a) of this
Section.

                    (d) Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan and, in the case of
Revolving Loans, upon termination of the Commitments; provided that (i) interest
accrued pursuant to paragraph (c) of this Section shall be payable on demand,
(ii) in the event of any repayment or prepayment of any Loan (other than a
prepayment of an ABR Revolving Loan prior to the end of the Availability
Period), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Eurocurrency Revolving Loan prior to the end of the
current Interest Period therefor, accrued interest on such Loan shall be payable
on the effective date of such conversion.

                    (e) All interest hereunder shall be computed on the basis of
a year of 360 days, except that interest (i) computed by reference to the
Alternate Base Rate at times when the Alternate Base Rate is based on the Prime
Rate shall be computed on the basis of a year of 365 days (or 366 days in a leap
year) and (ii) for Borrowings denominated in Pounds Sterling shall be computed
on the basis of a year of 365 days, and in each case shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day). The applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall
be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

                    SECTION 2.14. Alternate Rate of Interest. If prior to the
commencement of any Interest Period for a Eurocurrency Borrowing:

 

 

 

          (a) the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period; or

 

 

 

          (b) the Administrative Agent is advised by the Required Lenders that
the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;

then the Administrative Agent shall give notice thereof to the applicable
Borrower and the Lenders by telephone or telecopy as promptly as practicable
thereafter and, until the Administrative Agent notifies the applicable Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (i) any Interest Election Request that requests the conversion of any
Revolving Borrowing to, or continuation of any Revolving Borrowing as, a
Eurocurrency Borrowing shall be ineffective and (ii) if any Borrowing Request
requests a Eurocurrency Revolving Borrowing, such Borrowing shall be made as an
ABR Borrowing; provided that if the circumstances giving rise to such notice
affect only one Type of Borrowings, then the other Type of Borrowings shall be
permitted.

31

--------------------------------------------------------------------------------



                    SECTION 2.15. Increased Costs. (a) If any Change in Law
shall:

 

 

 

          (i) impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or the Issuing Bank; or

 

 

 

          (ii) impose on any Lender or the Issuing Bank or the London interbank
market any other condition affecting this Agreement or Eurocurrency Loans made
by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan or of maintaining its
obligation to make any such Loan (including, without limitation, pursuant to any
conversion of any Borrowing denominated in an Agreed Currency into a Borrowing
denominated in any other Agreed Currency) or to increase the cost to such Lender
or the Issuing Bank of participating in, issuing or maintaining any Letter of
Credit (including, without limitation, pursuant to any conversion of any
Borrowing denominated in an Agreed Currency into a Borrowing denominated in any
other Agreed Currency) or to reduce the amount of any sum received or receivable
by such Lender or the Issuing Bank hereunder, whether of principal, interest or
otherwise (including, without limitation, pursuant to any conversion of any
Borrowing denominated in an Agreed Currency into a Borrowing denominated in any
other Agreed Currency), then the applicable Borrower will pay to such Lender or
the Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank, as the case may be, for such
additional costs incurred or reduction suffered.

                    (b) If any Lender or the Issuing Bank determines that any
Change in Law regarding capital requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by the Issuing
Bank, to a level below that which such Lender or the Issuing Bank or such
Lender’s or the Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or the Issuing Bank’s
policies and the policies of such Lender’s or the Issuing Bank’s holding company
with respect to capital adequacy), then from time to time the applicable
Borrower will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank
or such Lender’s or the Issuing Bank’s holding company for any such reduction
suffered.

                    (c) A certificate of a Lender or the Issuing Bank setting
forth the amount or amounts necessary to compensate such Lender or the Issuing
Bank or its holding company, as the case may be, as specified in paragraph (a)
or (b) of this Section shall be delivered to the Company and shall be conclusive
absent manifest error. The Company shall pay, or cause the other Borrowers to
pay, such Lender or the Issuing Bank, as the case may be, the amount shown as
due on any such certificate within 10 days after receipt thereof.

                    (d) Failure or delay on the part of any Lender or the
Issuing Bank to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or the Issuing Bank’s right to demand such
compensation; provided that the Company shall not be required to compensate a
Lender or the Issuing Bank pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender or the
Issuing Bank, as the case may be, notifies the Company of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or the
Issuing Bank’s intention to claim compensation therefor; provided further that,
if the Change in Law

32

--------------------------------------------------------------------------------



giving rise to such increased costs or reductions is retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

                    SECTION 2.16. Break Funding Payments. In the event of (a)
the payment of any principal of any Eurocurrency Loan other than on the last day
of an Interest Period applicable thereto (including as a result of an Event of
Default or as a result of any prepayment pursuant to Section 2.11), (b) the
conversion of any Eurocurrency Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Eurocurrency Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under Section
2.11(b) and is revoked in accordance therewith) or (d) the assignment of any
Eurocurrency Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Company pursuant to Section 2.19, then,
in any such event, the Borrowers shall compensate each Lender for the loss, cost
and expense attributable to such event. Such loss, cost or expense to any Lender
shall be deemed to include an amount determined by such Lender to be the excess,
if any, of (i) the amount of interest which would have accrued on the principal
amount of such Loan had such event not occurred, at the Adjusted LIBO Rate that
would have been applicable to such Loan, for the period from the date of such
event to the last day of the then current Interest Period therefor (or, in the
case of a failure to borrow, convert or continue, for the period that would have
been the Interest Period for such Loan), over (ii) the amount of interest which
would accrue on such principal amount for such period at the interest rate which
such Lender would bid were it to bid, at the commencement of such period, for
deposits in the relevant currency of a comparable amount and period from other
banks in the eurocurrency market. A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the applicable Borrower and shall be conclusive
absent manifest error. The applicable Borrower shall pay such Lender the amount
shown as due on any such certificate within ten (10) days after receipt thereof.

                    SECTION 2.17. Taxes. (a) Any and all payments by or on
account of any obligation of each Borrower hereunder shall be made free and
clear of and without deduction for any Indemnified Taxes or Other Taxes;
provided that if any Borrower shall be required to deduct any Indemnified Taxes
or Other Taxes from such payments, then (i) the sum payable shall be increased
as necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent, Lender or Issuing Bank (as the case may be) receives an amount equal to
the sum it would have received had no such deductions been made, (ii) such
Borrower shall make such deductions and (iii) such Borrower shall pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law.

                    (b) In addition, each Borrower shall pay any Other Taxes
related to such Borrower and imposed on or incurred by the Administrative Agent,
a Lender or the Issuing Bank to the relevant Governmental Authority in
accordance with applicable law.

                    (c) The relevant Borrower shall indemnify the Administrative
Agent, each Lender and the Issuing Bank, within ten (10) days after written
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
paid by the Administrative Agent, such Lender or the Issuing Bank, as the case
may be, on or with respect to any payment by or on account of any obligation of
such Borrower hereunder (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Company by a Lender or the Issuing Bank, or by the Administrative Agent on its
own behalf or on behalf of a Lender or the Issuing Bank, shall be conclusive
absent manifest error.

33

--------------------------------------------------------------------------------



                    (d) As soon as practicable after any payment of Indemnified
Taxes or Other Taxes by any Borrower to a Governmental Authority, such Borrower
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

                    (e) Any Foreign Lender that is entitled to an exemption from
or reduction of withholding tax under the law of the jurisdiction in which a
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to such Borrower (with a
copy to the Administrative Agent), at the time or times prescribed by applicable
law, such properly completed and executed documentation prescribed by applicable
law or reasonably requested by such Borrower as will permit such payments to be
made without withholding or at a reduced rate.

                    (f) If the Administrative Agent or a Lender determines, in
its sole discretion, that it has received a refund of any Taxes or Other Taxes
as to which it has been indemnified by the Borrowers or with respect to which a
Borrower has paid additional amounts pursuant to this Section 2.17, it shall pay
over such refund to such Borrower (but only to the extent of indemnity payments
made, or additional amounts paid, by such Borrower under this Section 2.17 with
respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided, that such Borrower, upon the request of
the Administrative Agent or such Lender, agrees to repay the amount paid over to
such Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. This Section shall not be construed to
require the Administrative Agent or any Lender to make available its tax returns
(or any other information relating to its taxes which it deems confidential) to
any Borrower or any other Person.

                    SECTION 2.18. Payments Generally; Pro Rata Treatment;
Sharing of Set-offs.

                    (a) Each Borrower shall make each payment required to be
made by it hereunder (whether of principal, interest, fees or reimbursement of
LC Disbursements, or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise) prior to (i) in the case of payments denominated in Dollars by the
Company, 12:00 noon, New York City time and (ii) in the case of payments
denominated in a Foreign Currency or by a Foreign Subsidiary Borrower, 12:00
noon, Local Time, in the city of the Administrative Agent’s Eurocurrency Payment
Office for such currency, in each case on the date when due, in immediately
available funds, without set-off or counterclaim. Any amounts received after
such time on any date may, in the discretion of the Administrative Agent, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made (i) in the same
currency in which the applicable Credit Event was made (or where such currency
has been converted to euro, in euro) and (ii) to the Administrative Agent at its
offices at 270 Park Avenue, New York, New York 10017 or, in the case of a Credit
Event denominated in a Foreign Currency or to a Foreign Subsidiary Borrower, the
Administrative Agent’s Eurocurrency Payment Office for such currency, except
payments to be made directly to the Issuing Bank or Swingline Lender as
expressly provided herein and except that payments pursuant to Sections 2.15,
2.16, 2.17 and 9.03 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments denominated in the same
currency received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
Notwithstanding the foregoing provisions of this Section, if, after the making
of any Credit Event in any

34

--------------------------------------------------------------------------------



Foreign Currency, currency control or exchange regulations are imposed in the
country which issues such currency with the result that the type of currency in
which the Credit Event was made (the “Original Currency”) no longer exists or
any Borrower is not able to make payment to the Administrative Agent for the
account of the Lenders in such Original Currency, then all payments to be made
by such Borrower hereunder in such currency shall instead be made when due in
Dollars in an amount equal to the Dollar Amount (as of the date of repayment) of
such payment due, it being the intention of the parties hereto that the
Borrowers take all risks of the imposition of any such currency control or
exchange regulations.

                    (b) If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal,
unreimbursed LC Disbursements, interest and fees then due hereunder, such funds
shall be applied (i) first, towards payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, towards
payment of principal and unreimbursed LC Disbursements then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal and unreimbursed LC Disbursements then due to such parties.

                    (c) If any Lender shall, by exercising any right of set-off
or counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Revolving Loans or participations in LC Disbursements or
Swingline Loans resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Revolving Loans and participations in
LC Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the
Revolving Loans and participations in LC Disbursements and Swingline Loans of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Revolving Loans and
participations in LC Disbursements and Swingline Loans; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by any Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements and Swingline Loans to any assignee or
participant, other than to the Company or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). Each Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against such Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.

                    (d) Unless the Administrative Agent shall have received
notice from the relevant Borrower prior to the date on which any payment is due
to the Administrative Agent for the account of the Lenders or the Issuing Bank
hereunder that such Borrower will not make such payment, the Administrative
Agent may assume that such Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or the Issuing Bank, as the case may be, the amount due. In such event,
if such Borrower has not in fact made such payment, then each of the Lenders or
the Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation (including without limitation the
Overnight Foreign Currency Rate in the case of Loans denominated in a Foreign
Currency).

35

--------------------------------------------------------------------------------



                    (e) If any Lender shall fail to make any payment required to
be made by it pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(d) or
9.03(c), then the Administrative Agent may, in its discretion (notwithstanding
any contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid.

                    SECTION 2.19. Mitigation Obligations; Replacement of
Lenders. (a) If any Lender requests compensation under Section 2.15, or if any
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.15 or 2.17, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Company
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

                    (b) If any Lender requests compensation under Section 2.15,
or if any Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
or if any Lender defaults in its obligation to fund Loans hereunder, then the
Company may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under the Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Company shall have received the prior written consent of the Administrative
Agent, which consent shall not unreasonably be withheld, (ii) such Lender shall
have received payment of an amount equal to the outstanding principal of its
Loans and participations in LC Disbursements and Swingline Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Company (in the case of all other amounts) and (iii)
in the case of any such assignment resulting from a claim for compensation under
Section 2.15 or payments required to be made pursuant to Section 2.17, such
assignment will result in a reduction in such compensation or payments. A Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Company to require such assignment and delegation cease to apply.

                    SECTION 2.20. Expansion Option. The Company may from time to
time elect to increase the Commitments in minimum increments of $20,000,000 so
long as, after giving effect thereto, the aggregate amount of such increases
does not exceed $100,000,000. The Company may arrange for any such increase to
be provided by one or more Lenders (each Lender so agreeing to an increase in
its Commitment, an “Increasing Lender”), or by one or more new banks, financial
institutions or other entities (each such new bank, financial institution or
other entity, an “Augmenting Lender”), to increase their existing Commitments,
or extend Commitments, as the case may be; provided that (i) each Augmenting
Lender, shall be subject to the approval of the Company and the Administrative
Agent and (ii) (x) in the case of an Increasing Lender, the Company and such
Increasing Lender execute an agreement substantially in the form of Exhibit C
hereto, and (y) in the case of an Augmenting Lender, the Company and such
Augmenting Lender execute an agreement substantially in the form of Exhibit D
hereto. Increases and new Commitments created pursuant to this Section 2.20
shall become effective on the date agreed by the Company, the Administrative
Agent and the relevant Increasing Lenders or Augmenting Lenders and the
Administrative Agent shall notify each Lender thereof. Notwithstanding the
foregoing, no increase in the Commitments (or in the Commitment of any Lender),
shall become effective

36

--------------------------------------------------------------------------------



under this paragraph unless, (i) on the proposed date of the effectiveness of
such increase, the conditions set forth in paragraphs (a) and (b) of Section
4.02 shall be satisfied or waived by the Required Lenders and the Administrative
Agent shall have received a certificate to that effect dated such date and
executed by a Financial Officer of the Company and (ii) the Administrative Agent
shall have received documents consistent with those delivered on the Effective
Date as to the corporate power and authority of the Borrowers to borrow
hereunder after giving effect to such increase. On the effective date of any
increase in the Commitments, (i) each relevant Increasing Lender and Augmenting
Lender shall make available to the Administrative Agent such amounts in
immediately available funds as the Administrative Agent shall determine, for the
benefit of the other Lenders, as being required in order to cause, after giving
effect to such increase and the use of such amounts to make payments to such
other Lenders, each Lender’s portion of the outstanding Revolving Loans of all
the Lenders to equal its Applicable Percentage of such outstanding Revolving
Loans, and (ii) the Borrowers shall be deemed to have repaid and reborrowed all
outstanding Revolving Loans as of the date of any increase in the Commitments
(with such reborrowing to consist of the Types of Revolving Loans, with related
Interest Periods if applicable, specified in a notice delivered by the Company
in accordance with the requirements of Section 2.03). The deemed payments made
pursuant to clause (ii) of the immediately preceding sentence shall be
accompanied by payment of all accrued interest on the amount prepaid and, in
respect of each Eurocurrency Loan, shall be subject to indemnification by the
Borrowers pursuant to the provisions of Section 2.16 if the deemed payment
occurs other than on the last day of the related Interest Periods.

                    SECTION 2.21. Market Disruption. Notwithstanding the
satisfaction of all conditions referred to in Article II and Article IV with
respect to any Credit Event to be effected in any Foreign Currency, if (i) there
shall occur on or prior to the date of such Credit Event any change in national
or international financial, political or economic conditions or currency
exchange rates or exchange controls which would in the reasonable opinion of the
Administrative Agent or the Required Lenders make it impracticable for the
Eurocurrency Borrowings or Letters of Credit comprising such Credit Event to be
denominated in the Agreed Currency specified by the applicable Borrower or (ii)
an Equivalent Amount of such currency is not readily calculable, then the
Administrative Agent shall forthwith give notice thereof to such Borrower, the
Lenders and such Credit Events shall not be denominated in such Agreed Currency
but shall, except as otherwise set forth in Section 2.07, be made on the date of
such Credit Event in Dollars in an aggregate principal amount equal to the
Dollar Amount of the aggregate principal amount specified in the related Credit
Event Request or Interest Election Request, as the case may be, as ABR Loans,
unless such Borrower notifies the Administrative Agent at least one Business Day
before such date that (i) it elects not to borrow on such date or (ii) it elects
to borrow on such date in a different Agreed Currency, as the case may be, in
which the denomination of such Loans would in the reasonable opinion of the
Administrative Agent and the Required Lenders be practicable and in an aggregate
principal amount equal to the Dollar Amount of the aggregate principal amount
specified in the related Credit Event Request or Interest Election Request, as
the case may be.

                    SECTION 2.22. Judgment Currency. If for the purposes of
obtaining judgment in any court it is necessary to convert a sum due from any
Borrower hereunder in the currency expressed to be payable herein (the
“specified currency”) into another currency, the parties hereto agree, to the
fullest extent that they may effectively do so, that the rate of exchange used
shall be that at which in accordance with normal banking procedures the
Administrative Agent could purchase the specified currency with such other
currency at the Administrative Agent’s main New York City office on the Business
Day preceding that on which final, non-appealable judgment is given. The
obligations of each Borrower in respect of any sum due to any Lender or the
Administrative Agent hereunder shall, notwithstanding any judgment in a currency
other than the specified currency, be discharged only to the extent that on the
Business Day following receipt by such Lender or the Administrative Agent (as
the case may be) of any sum adjudged to be so due in such other currency such
Lender or the Administrative Agent (as the case may be) may in accordance with
normal, reasonable banking procedures purchase the specified currency

37

--------------------------------------------------------------------------------



with such other currency. If the amount of the specified currency so purchased
is less than the sum originally due to such Lender or the Administrative Agent,
as the case may be, in the specified currency, each Borrower agrees, to the
fullest extent that it may effectively do so, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender or the
Administrative Agent, as the case may be, against such loss, and if the amount
of the specified currency so purchased exceeds (a) the sum originally due to any
Lender or the Administrative Agent, as the case may be, in the specified
currency and (b) any amounts shared with other Lenders as a result of
allocations of such excess as a disproportionate payment to such Lender under
Section 2.18, such Lender or the Administrative Agent, as the case may be,
agrees to remit such excess to such Borrower.

                    SECTION 2.23. Designation of Foreign Subsidiary Borrowers.
The Company may at any time and from time to time, with five (5) Business Days’
prior notice to the Lenders, designate any Eligible Foreign Subsidiary as a
Foreign Subsidiary Borrower by delivery to the Administrative Agent of a
Borrowing Subsidiary Agreement executed by such Subsidiary and the Company and
the satisfaction of the other conditions precedent set forth in Section 4.03,
and upon such delivery and satisfaction such Subsidiary shall for all purposes
of this Agreement be a Foreign Subsidiary Borrower and a party to this Agreement
until the Company shall have executed and delivered to the Administrative Agent
a Borrowing Subsidiary Termination with respect to such Subsidiary, whereupon
such Subsidiary shall cease to be a Foreign Subsidiary Borrower and a party to
this Agreement. Notwithstanding the preceding sentence, no Borrowing Subsidiary
Termination will become effective as to any Foreign Subsidiary Borrower at a
time when any principal of or interest on any Loan to such Borrower shall be
outstanding hereunder, provided that such Borrowing Subsidiary Termination shall
be effective to terminate the right of such Foreign Subsidiary Borrower to make
further Borrowings under this Agreement. As soon as practicable upon receipt of
a Borrowing Subsidiary Agreement, the Administrative Agent shall furnish a copy
thereof to each Lender.

ARTICLE III

Representations and Warranties

                    Each Borrower represents and warrants to the Lenders that:

                    SECTION 3.01. Organization; Powers; Subsidiaries. Each of
the Company and its Subsidiaries is duly organized, validly existing and in good
standing (to the extent such concept is applicable in the relevant jurisdiction)
under the laws of the jurisdiction of its organization, has all requisite power
and authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing (to the extent such concept is applicable) in, every
jurisdiction where such qualification is required. Schedule 3.01 hereto (as
supplemented from time to time) identifies each Subsidiary, if such Subsidiary
is a Material Subsidiary, the jurisdiction of its incorporation or organization,
as the case may be, the percentage of issued and outstanding shares of each
class of its capital stock or other equity interests owned by the Company and
the other Subsidiaries and, if such percentage is not 100% (excluding directors’
qualifying shares as required by law), a description of each class issued and
outstanding. All of the outstanding shares of capital stock and other equity
interests of each Subsidiary are validly issued and outstanding and fully paid
and nonassessable and all such shares and other equity interests indicated on
Schedule 3.01 as owned by the Company or another Subsidiary are owned,
beneficially and of record, by the Company or any Subsidiary free and clear of
all Liens, other than Liens created under the Pledge Agreements. There are no
outstanding commitments or other obligations of the Company or any Subsidiary to
issue, and no options, warrants or other rights of any Person to acquire, any
shares of any class of capital stock or other equity interests of any
Subsidiary.

38

--------------------------------------------------------------------------------



                    SECTION 3.02. Authorization; Enforceability. The
Transactions are within each Borrower’s corporate powers and have been duly
authorized by all necessary corporate and, if required, shareholder action;
provided that the exercise of the expansion option set forth in Section 2.20 to
cause the Aggregate Commitment to exceed $150,000,000 will require additional
approval of the board of directors of the Company. This Agreement has been duly
executed and delivered by the Company and constitutes a legal, valid and binding
obligation of the Company, enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
Each Borrowing Subsidiary Agreement has been duly executed and delivered by the
Borrower party thereto and constitutes a legal, valid and binding obligation of
such Borrower, enforceable against such Borrower in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

                    SECTION 3.03. Governmental Approvals; No Conflicts. The
Transactions (a) do not require the Company or any of its Subsidiaries to obtain
or make any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect, (b) will not violate any applicable law or
regulation or the charter, by-laws or other organizational documents of the
Company or any of its Subsidiaries or any order of any Governmental Authority
applicable to the Company or any of its Subsidiaries, (c) will not violate or
result in a default under any indenture, agreement or other instrument binding
upon the Company or any of its Subsidiaries or its assets, or give rise to a
right thereunder to require any payment to be made by the Company or any of its
Subsidiaries, and (d) will not result in the creation or imposition of any Lien
on any asset of the Company or any of its Subsidiaries, other than Liens created
under the Pledge Agreements.

                    SECTION 3.04. Financial Condition; No Material Adverse
Change. (a) The Company has heretofore furnished to the Lenders its consolidated
balance sheet and statements of income, stockholders equity and cash flows (i)
as of and for the fiscal year ended December 31, 2006 reported on by KPMG LLP,
independent public accountants, and (ii) as of and for the fiscal quarter and
the portion of the fiscal year ended March 31, 2007, certified by its chief
financial officer. Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of the
Company and its consolidated Subsidiaries as of such dates and for such periods
in accordance with GAAP, subject to year-end audit adjustments and the absence
of footnotes in the case of the statements referred to in clause (ii) above.

                    (b) Since December 31, 2006, there has been no material
adverse change in the business, assets, operations or condition, financial or
otherwise, of the Company and its Subsidiaries, taken as a whole.

                    SECTION 3.05. Properties. (a) Each of the Company and its
Subsidiaries has good title to, or valid leasehold interests in, all its real
and personal property material to its business, except for minor defects in
title that do not interfere with its ability to conduct its business as
currently conducted or to utilize such properties for their intended purposes.
There are no Liens on any of the real or personal properties of the Company or
any Subsidiary except for Liens permitted by Section 6.02.

                    (b) Each of the Company and its Subsidiaries owns, or is
licensed to use, all trademarks, tradenames, copyrights, patents and other
intellectual property material to its business, and, to the knowledge of the
Company, the use thereof by the Company and its Subsidiaries does not infringe
upon

39

--------------------------------------------------------------------------------



the rights of any other Person, except for any such infringements that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

                    SECTION 3.06. Litigation and Environmental Matters. (a)
There are no actions, suits, proceedings or investigations by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of any
Borrower, threatened against or affecting the Company or any of its Subsidiaries
(i) as to which there is a reasonable possibility of an adverse determination
and that, if adversely determined, could reasonably be expected, individually or
in the aggregate, to result in a Material Adverse Effect or (ii) that involve
this Agreement or the Transactions. There are no labor controversies pending
against or, to the knowledge of the Company, threatened against or affecting the
Company or any of its Subsidiaries (i) which could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect, or
(ii) that involve this Agreement or the Transactions.

                    (b) Except with respect to any other matters that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, neither the Company nor any of its Subsidiaries (i)
has failed to comply with any Environmental Law or to obtain, maintain or comply
with any permit, license or other approval required under any Environmental Law,
(ii) has become subject to any Environmental Liability, (iii) has received
notice of any claim with respect to any Environmental Liability or (iv) knows of
any basis for any Environmental Liability.

                    (c) Neither the Company nor any Subsidiary is party or
subject to any law, regulation, rule or order, or any obligation under any
agreement or instrument, that has a Material Adverse Effect.

                    SECTION 3.07. Compliance with Laws and Agreements. Each of
the Company and its Subsidiaries is in compliance with all laws, regulations and
orders of any Governmental Authority applicable to it or its property and all
indentures, agreements and other instruments binding upon it or its property,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

                    SECTION 3.08. Investment Company Status. Neither the Company
nor any of its Subsidiaries is an “investment company” as defined in, or subject
to regulation under, the Investment Company Act of 1940.

                    SECTION 3.09. Taxes. Each of the Company and its
Subsidiaries has timely filed or caused to be filed all Tax returns and reports
required to have been filed and has paid or caused to be paid all Taxes required
to have been paid by it, except (a) Taxes that are being contested in good faith
by appropriate proceedings and for which the Company or such Subsidiary, as
applicable, has set aside on its books adequate reserves or (b) to the extent
that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.

                    SECTION 3.10. ERISA. No ERISA Event has occurred or is
reasonably expected to occur that, when taken together with all other such ERISA
Events for which liability is reasonably expected to occur, could reasonably be
expected to result in a Material Adverse Effect.

                    SECTION 3.11. Disclosure. The Company has disclosed to the
Lenders all agreements, instruments and corporate or other restrictions to which
it or any of its Subsidiaries is subject, and all other matters known to it,
that, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect. None of the reports, financial statements,
certificates or other information furnished by or on behalf of the Company or
any Subsidiary to the Administrative Agent or any Lender in connection with the
Information Memorandum, the negotiation of this Agreement or delivered hereunder
(as modified or supplemented by other information so furnished) contains any
material misstatement of

40

--------------------------------------------------------------------------------



fact or omits to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided that, with respect to projected financial information, the
Borrowers represent only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time.

                    SECTION 3.12. Federal Reserve Regulations. No part of the
proceeds of any Loan have been used or will be used, whether directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the Board, including Regulations T, U and X.

                    SECTION 3.13. Liens. There are no Liens on any of the real
or personal properties of the Borrower or any Subsidiary except for Liens
permitted by Section 6.02.

                    SECTION 3.14. No Default. Each Borrower is in full
compliance with this Agreement and no Default or Event of Default has occurred
and is continuing.

ARTICLE IV

Conditions

                    SECTION 4.01. Effective Date. The obligations of the Lenders
to make Loans and of the Issuing Bank to issue Letters of Credit hereunder shall
not become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 9.02):

 

 

 

          (a) The Administrative Agent (or its counsel) shall have received from
each party hereto either (i) a counterpart of this Agreement signed on behalf of
such party or (ii) written evidence satisfactory to the Administrative Agent
(which may include telecopy transmission of a signed signature page of this
Agreement) that such party has signed a counterpart of this Agreement.

 

 

 

          (b) The Administrative Agent shall have received favorable written
opinions (addressed to the Administrative Agent and the Lenders and dated the
Effective Date) of (a) Heidi M. Hoard, General Counsel of the Company and (b)
Faegre & Benson LLP, counsel to the Loan Parties, substantially in the form of
Exhibits B-1 and B-2 respectively, in each case, covering such other matters
relating to the Loan Parties, the Loan Documents or the Transactions as the
Administrative Agent shall reasonably request. The Company hereby requests such
counsels to deliver such opinions.

 

 

 

          (c) The Lenders shall have received satisfactory financial statement
projections through and including the Company’s 2012 fiscal year, together with
such information as the Administrative Agent and the Lenders shall reasonably
request.

 

 

 

          (d) The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the initial Loan
Parties, the authorization of the Transactions and any other legal matters
relating to such Loan Parties, the Loan Documents or the Transactions, all in
form and substance satisfactory to the Administrative Agent and its counsel and
as further described in the list of closing documents attached as Exhibit E.

 

 

 

          (e) The Administrative Agent shall have received a certificate, dated
the Effective Date and signed by the President, a Vice President or a Financial
Officer of the Company, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02.

41

--------------------------------------------------------------------------------



 

 

 

          (f) The Administrative Agent shall have received evidence satisfactory
to it that the Existing Credit Agreements shall have been cancelled and
terminated and all indebtedness thereunder shall have been fully repaid (except
to the extent being so repaid with the initial Revolving Loans).

 

 

 

          (g) The Administrative Agent shall have received all fees and other
amounts due and payable on or prior to the Effective Date, including, to the
extent invoiced, reimbursement or payment of all out-of-pocket expenses required
to be reimbursed or paid by the Company hereunder.

 

 

 

          (h) The Administrative Agent shall have received evidence reasonably
satisfactory to it that all governmental and third party approvals necessary or,
in the reasonable discretion of the Administrative Agent, advisable in
connection with the Transactions have been obtained and are in full force and
effect.

The Administrative Agent shall notify the Company and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

                    SECTION 4.02. Each Credit Event. The obligation of each
Lender to make a Loan on the occasion of any Borrowing, and of the Issuing Bank
to issue, amend, renew or extend any Letter of Credit, is subject to the
satisfaction of the following conditions:

 

 

 

          (a) The representations and warranties of the Borrowers set forth in
this Agreement shall be true and correct on and as of the date of such Borrowing
or the date of issuance, amendment, renewal or extension of such Letter of
Credit, as applicable.

 

 

 

          (b) At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default shall have occurred and be continuing.

 

 

 

          (c) No law or regulation shall prohibit, and no order, judgment or
decree of any Governmental Authority shall enjoin, prohibit or restrain, any
Lender from making the requested Loan or the Issuing Bank or any Lender from
issuing, renewing, extending or increasing the face amount of or participating
in the Letter of Credit requested to be issued, renewed, extended or increased.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

                    SECTION 4.03. Designation of a Foreign Subsidiary Borrower.
The designation of a Foreign Subsidiary Borrower pursuant to Section 2.23 is
subject to the condition precedent that the Company or such proposed Foreign
Subsidiary Borrower shall have furnished or caused to be furnished to the
Administrative Agent:

 

 

 

          (a) Copies, certified by the Secretary or Assistant Secretary of such
Subsidiary, of its Board of Directors’ resolutions (and resolutions of other
bodies, if any are deemed necessary by counsel for the Administrative Agent)
approving the Borrowing Subsidiary Agreement and any other Loan Documents to
which such Subsidiary is becoming a party;

42

--------------------------------------------------------------------------------



 

 

 

          (b) An incumbency certificate, executed by the Secretary or Assistant
Secretary of such Subsidiary, which shall identify by name and title and bear
the signature of the officers of such Subsidiary authorized to request
Borrowings hereunder and sign the Borrowing Subsidiary Agreement and the other
Loan Documents to which such Subsidiary is becoming a party, upon which
certificate the Administrative Agent and the Lenders shall be entitled to rely
until informed of any change in writing by the Company or such Subsidiary;

 

 

 

          (c) Opinions of counsel to such Subsidiary, in form and substance
reasonably satisfactory to the Administrative Agent and its counsel, with
respect to the laws of its jurisdiction of organization and such other matters
as are reasonably requested by counsel to the Administrative Agent and addressed
to the Administrative Agent and the Lenders.

 

 

 

          (d) Any promissory notes requested by any Lender, and any other
instruments and documents reasonably requested by the Administrative Agent.

ARTICLE V

Affirmative Covenants

                    Until the Commitments have expired or been terminated and
the principal of and interest on each Loan and all fees payable hereunder shall
have been paid in full and all Letters of Credit shall have expired or
terminated and all LC Disbursements shall have been reimbursed, the Company
covenants and agrees with the Lenders that:

                    SECTION 5.01. Financial Statements and Other Information.
The Company will furnish to the Administrative Agent and each Lender:

 

 

 

          (a) within ninety (90) days after the end of each fiscal year of the
Company, its audited consolidated balance sheet and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by KPMG LLP or other independent public
accountants of recognized national standing (without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of the Company and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied;

 

 

 

          (b) within forty five (45) days after the end of each of the first
three fiscal quarters of each fiscal year of the Company, its consolidated
balance sheet and related statements of operations, stockholders’ equity and
cash flows as of the end of and for such fiscal quarter and the then elapsed
portion of the fiscal year, setting forth in each case in comparative form the
figures for the corresponding period or periods of (or, in the case of the
balance sheet, as of the end of) the previous fiscal year, all certified by one
of its Financial Officers as presenting fairly in all material respects the
financial condition and results of operations of the Company and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;

 

 

 

          (c) concurrently with any delivery of financial statements under
clause (a) or (b) above, a certificate of a Financial Officer of the Company (i)
certifying as to whether a Default has occurred and, if a Default has occurred,
specifying the details thereof and any action taken or

43

--------------------------------------------------------------------------------



 

 

 

proposed to be taken with respect thereto, (ii) setting forth reasonably
detailed calculations demonstrating compliance with Section 6.10 and (iii)
stating whether any change in GAAP or in the application thereof has occurred
since the date of the audited financial statements referred to in Section 3.04
and, if any such change has occurred, specifying the effect of such change on
the financial statements accompanying such certificate;

 

 

 

          (d) concurrently with any delivery of financial statements under
clause (a) above, a certificate of the accounting firm that reported on such
financial statements stating whether they obtained knowledge during the course
of their examination of such financial statements of any Default (which
certificate may be limited to the extent required by accounting rules or
guidelines);

 

 

 

          (e) promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by the
Company or any Subsidiary with the Securities and Exchange Commission, or any
Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, or distributed by the
Company to its shareholders generally, as the case may be; and

 

 

 

          (f) promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the
Company or any Subsidiary, or compliance with the terms of this Agreement, as
the Administrative Agent or any Lender may reasonably request.

All financial statements and reports referred to in Sections 5.01(a) and (b)
shall be deemed to have been delivered upon the date on which such documents are
filed for public availability on the U.S. Securities and Exchange Commission’s
Electronic Data Gathering and Retrieval System and the receipt by the
Administrative Agent of electronic notice from the Company with a link to such
financial statements and reports.

                    SECTION 5.02. Notices of Material Events. The Company will
furnish to the Administrative Agent and each Lender prompt written notice of the
following:

 

 

 

          (a) the occurrence of any Default;

 

 

 

          (b) the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting the Company
or any Affiliate thereof that, if adversely determined, could reasonably be
expected to result in a Material Adverse Effect;

 

 

 

          (c) the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
a Material Adverse Effect; and

 

 

 

          (d) any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Company setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

                    SECTION 5.03. Existence; Conduct of Business. The Company
will, and will cause each of its Subsidiaries to, do or cause to be done all
things necessary to preserve, renew and keep in full

44

--------------------------------------------------------------------------------



force and effect its legal existence and the rights, licenses, permits,
privileges and franchises material to the conduct of its business; provided that
the foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.03.

                    SECTION 5.04. Payment of Obligations. The Company will, and
will cause each of its Subsidiaries to, pay its obligations, including Tax
liabilities, that, if not paid, could result in a Material Adverse Effect before
the same shall become delinquent or in default, except where (a) the validity or
amount thereof is being contested in good faith by appropriate proceedings, (b)
the Company or such Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP and (c) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect.

                    SECTION 5.05. Maintenance of Properties; Insurance. The
Company will, and will cause each of its Subsidiaries to, (a) keep and maintain
all property material to the conduct of its business in good working order and
condition, ordinary wear and tear excepted, and (b) maintain, with financially
sound and reputable insurance companies, insurance in such amounts and against
such risks as are customarily maintained by companies engaged in the same or
similar businesses operating in the same or similar locations.

                    SECTION 5.06. Books and Records; Inspection Rights. The
Company will, and will cause each of its Subsidiaries to, keep proper books of
record and account in which full, true and correct entries are made of all
dealings and transactions in relation to its business and activities. The
Company will, and will cause each of its Subsidiaries to, permit any
representatives designated by the Administrative Agent or any Lender, upon
reasonable prior notice, to visit and inspect its properties, to examine and
make extracts from its books and records, and to discuss its affairs, finances
and condition with its officers and independent accountants, all at such
reasonable times and as often as reasonably requested.

                    SECTION 5.07. Compliance with Laws. The Company will, and
will cause each of its Subsidiaries to, (i) comply with all laws, rules,
regulations and orders of any Governmental Authority applicable to it or its
property (including without limitation Environmental Laws) and (ii) perform in
all material respects its obligations under material agreements to which it is a
party, in each case except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

                    SECTION 5.08. Use of Proceeds. The proceeds of the Loans
will be used only to repay certain existing Indebtedness, finance the working
capital needs, and for general corporate purposes, of the Company and its
Subsidiaries in the ordinary course of business, (including acquisitions,
dividends and share repurchases, all to the extent permitted hereunder). No part
of the proceeds of any Loan will be used, whether directly or indirectly, for
any purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X.

                    SECTION 5.09. Subsidiary Guaranty. As promptly as possible
but in any event within thirty (30) days (or such later date as may be agreed
upon by the Administrative Agent) after any Person becomes a Subsidiary or any
Subsidiary qualifies independently as, or is designated by the Company or the
Administrative Agent as, a Subsidiary Guarantor pursuant to the definition of
“Material Subsidiary”, the Company shall provide the Administrative Agent with
written notice thereof setting forth information in reasonable detail describing
the material assets of such Person and shall cause each such Subsidiary which
also qualifies as a Subsidiary Guarantor to deliver to the Administrative Agent
a joinder to the Subsidiary Guaranty in the form contemplated thereby pursuant
to which such Subsidiary agrees to be bound by the terms and provisions of
thereof, such Subsidiary Guaranty to be accompanied by

45

--------------------------------------------------------------------------------



appropriate corporate resolutions, other corporate documentation and legal
opinions in form and substance reasonably satisfactory to the Administrative
Agent and its counsel.

                    SECTION 5.10. Pledge Agreements. The Company shall execute
or cause to be executed, by no later than sixty days (or such later date as is
agreed to by the Administrative Agent in its reasonable discretion) after the
date on which any Material Subsidiary which is a First Tier Foreign Subsidiary
which would, but for its status as an Affected Foreign Subsidiary, qualify as a
Subsidiary Guarantor, a Pledge Agreement in favor of the Administrative Agent
for the benefit of the Secured Parties with respect to the Applicable Pledge
Percentage of all of the outstanding Equity Interests of such Material
Subsidiary; provided that no such pledge of the Equity Interests of a First Tier
Foreign Subsidiary shall be required hereunder to the extent such pledge is
prohibited by applicable law or the Administrative Agent and its counsel
reasonably determine that, in light of the cost and expense associated
therewith, such pledge would not provide material Pledged Equity for the benefit
of the Secured Parties pursuant to legally binding, valid and enforceable Pledge
Agreements. The Company further agrees to deliver to the Administrative Agent
all such Pledge Agreements, together with appropriate corporate resolutions and
other documentation (including legal opinions, the stock certificates
representing the Equity Interests subject to such pledge, stock powers with
respect thereto executed in blank, and such other documents as shall be
reasonably requested to perfect the Lien of such pledge) in each case in form
and substance reasonably satisfactory to the Administrative Agent, and in a
manner that the Administrative Agent shall be reasonably satisfied that it has a
first priority perfected pledge of or charge over the Pledged Equity related
thereto. Notwithstanding the foregoing, the parties hereto acknowledge and agree
that no Pledge Agreement in respect of the pledge of Equity Interests of a
Material Subsidiary which is a First Tier Foreign Subsidiary shall be required
until August 20, 2007 (or such later date as is agreed to by the Administrative
Agent in its reasonable discretion).

ARTICLE VI

Negative Covenants

                    Until the Commitments have expired or terminated and the
principal of and interest on each Loan and all fees payable hereunder have been
paid in full and all Letters of Credit have expired or terminated and all LC
Disbursements shall have been reimbursed, the Company covenants and agrees with
the Lenders that:

                    SECTION 6.01. Indebtedness. The Company will not, and will
not permit any Subsidiary to, create, incur, assume or permit to exist any
Indebtedness, except:

 

 

 

          (a) the Obligations and any other Indebtedness created under the Loan
Documents;

 

 

 

          (b) Indebtedness existing on the date hereof and set forth in Schedule
6.01 and extensions, renewals and replacements of any such Indebtedness with
Indebtedness of a similar type that does not increase the outstanding principal
amount thereof;

 

 

 

          (c) Indebtedness of (i) any Loan Party to any other Loan Party, (ii)
any Subsidiary to any Loan Party and (iii) any Subsidiary that is not a Loan
Party to any other Subsidiary that is not a Loan Party;

 

 

 

          (d) Guarantees by the Company of Indebtedness of any Subsidiary and by
any Subsidiary of Indebtedness of the Company or any other Subsidiary;

46

--------------------------------------------------------------------------------



 

 

 

          (e) Indebtedness of the Company or any Subsidiary incurred to finance
the acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof, and extensions, renewals and replacements of
any such Indebtedness that do not increase the outstanding principal amount
thereof; provided that (i) such Indebtedness is incurred prior to or within 90
days after such acquisition or the completion of such construction or
improvement and (ii) the aggregate principal amount of Indebtedness permitted by
this clause (e) shall not exceed $15,000,000 at any time outstanding;

 

 

 

          (f) Indebtedness of the Company or any Subsidiary incurred pursuant to
Permitted Receivables Facilities; provided that the Attributable Receivables
Indebtedness thereunder shall not exceed an aggregate amount of $100,000,000 at
any time outstanding;

 

 

 

          (g) Indebtedness of the Company or any Subsidiary as an account party
in respect of trade letters of credit;

 

 

 

          (h) Indebtedness of Foreign Subsidiaries which are not Borrowers in an
aggregate principal amount not exceeding $15,000,000 at any time outstanding;

 

 

 

          (i) Indebtedness under Swap Agreements permitted by Section 6.05; and

 

 

 

          (j) other Indebtedness of the Company and Domestic Subsidiaries;
provided that the aggregate principal amount of Indebtedness of Domestic
Subsidiaries which are not Subsidiary Guarantors permitted by this clause (j)
shall not exceed $15,000,000 at any time outstanding.

                    SECTION 6.02. Liens. The Company will not, and will not
permit any Subsidiary to, create, incur, assume or permit to exist any Lien on
any property or asset now owned or hereafter acquired by it, or assign or sell
any income or revenues (including accounts receivable) or rights in respect of
any thereof, except:

 

 

 

          (a) Permitted Encumbrances and Liens created under the Pledge
Agreements;

 

 

 

          (b) any Lien on any property or asset of the Company or any Subsidiary
existing on the date hereof and set forth in Schedule 6.02; provided that (i)
such Lien shall not apply to any other property or asset of the Company or any
Subsidiary and (ii) such Lien shall secure only those obligations which it
secures on the date hereof and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof;

 

 

 

          (c) any Lien existing on any property or asset prior to the
acquisition thereof by the Company or any Subsidiary or existing on any property
or asset of any Person that becomes a Subsidiary after the date hereof prior to
the time such Person becomes a Subsidiary; provided that (i) such Lien is not
created in contemplation of or in connection with such acquisition or such
Person becoming a Subsidiary, as the case may be, (ii) such Lien shall not apply
to any other property or assets of the Company or any Subsidiary and (iii) such
Lien shall secure only those obligations which it secures on the date of such
acquisition or the date such Person becomes a Subsidiary, as the case may be and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;

 

 

 

          (d) Liens on fixed or capital assets acquired, constructed or improved
by the Company or any Subsidiary; provided that (i) such security interests
secure Indebtedness permitted by

47

--------------------------------------------------------------------------------



 

 

 

clause (e) of Section 6.01, (ii) such security interests and the Indebtedness
secured thereby are incurred prior to or within ninety (90) days after such
acquisition or the completion of such construction or improvement, (iii) the
Indebtedness secured thereby does not exceed 90% (100% in the case of a Capital
Lease Obligation) of the cost of acquiring, constructing or improving such fixed
or capital assets and (iv) such security interests shall not apply to any other
property or assets of the Company or any Subsidiary;

 

 

 

          (e) customary bankers’ Liens and rights of setoff arising by operation
of law and incurred on deposits made in the ordinary course of business;

 

 

 

          (f) Liens arising under Permitted Receivables Facilities; and

 

 

 

          (g) Liens securing Indebtedness and other obligations in an amount not
exceeding $15,000,000 at any time outstanding.

                    SECTION 6.03. Fundamental Changes and Asset Sales. (a) The
Company will not, and will not permit any Subsidiary to, merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of transactions) any of its assets, (including
pursuant to a Sale and Leaseback Transaction), or all or any of the Equity
Interests of any of its Subsidiaries (in each case, whether now owned or
hereafter acquired), or liquidate or dissolve, except that, if at the time
thereof and immediately after giving effect thereto no Default shall have
occurred and be continuing (i) any Person may merge into the Company in a
transaction in which the Company is the surviving corporation, (ii) any
Subsidiary may merge into another Subsidiary; provided that in the case of any
merger involving a Loan Party such merger must result in a Loan Party as the
surviving entity (and any such merger involving the Company must result in the
Company as the surviving entity), (iii) any Loan Party may sell, transfer, lease
or otherwise dispose of its assets to another Loan Party and any Subsidiary that
is not a Loan Party may sell, transfer, lease or otherwise dispose of its assets
to any other Subsidiary, (iv) the Company or any Subsidiary may sell Receivables
under Permitted Receivables Facilities (subject to the limitation that the
Attributable Receivables Indebtedness thereunder shall not exceed an aggregate
amount of $100,000,000) and (v) the Company and its Subsidiaries may (A) sell
inventory in the ordinary course of business, (B) effect sales, trade-ins or
dispositions of used equipment for value in the ordinary course of business
consistent with past practice, (C) enter into licenses of technology in the
ordinary course of business, (D) enter into Sale and Leaseback Transactions
permitted by Section 6.09, and (E) make any other sales, transfers, leases or
dispositions that, together with all other property of the Company and its
Subsidiaries previously leased, sold or disposed of as permitted by this clause
(E) during any fiscal year of the Company, does not exceed 10% of Consolidated
Total Assets (as reflected in the most recent consolidated balance sheet of the
Company delivered to the Lenders) and (vi) any Subsidiary may liquidate or
dissolve if the Company determines in good faith that such liquidation or
dissolution is in the best interests of the Company and is not materially
disadvantageous to the Lenders; provided that any such merger involving a Person
that is not a wholly owned Subsidiary immediately prior to such merger shall not
be permitted unless also permitted by Section 6.04.

                    (b) The Company will not, and will not permit any of its
Subsidiaries to, engage to any material extent in any business other than
businesses of the type conducted by the Company and its Subsidiaries on the date
of execution of this Agreement and businesses reasonably related thereto.

                    (c) The Company will not, and will not permit any of its
Subsidiaries to, change the basis of its fiscal year from the basis in effect on
the Effective Date.

48

--------------------------------------------------------------------------------



                    SECTION 6.04. Investments, Loans, Advances, Guarantees and
Acquisitions. The Company will not, and will not permit any of its Subsidiaries
to, purchase, hold or acquire (including pursuant to any merger with any Person
that was not a wholly owned Subsidiary prior to such merger) any capital stock,
evidences of indebtedness or other securities (including any option, warrant or
other right to acquire any of the foregoing) of, make or permit to exist any
loans or advances to, Guarantee any obligations of, or make or permit to exist
any investment or any other interest in, any other Person, or purchase or
otherwise acquire (in one transaction or a series of transactions) any Person or
any assets of any other Person constituting a business unit, except

                    (a) Permitted Investments;

                    (b) investments by the Company existing on the date hereof
in the capital stock of its Subsidiaries;

                    (c) loans and advances constituting Indebtedness permitted
by Section 6.01(c) and additional investments and capital contributions made by
the Company in the Equity Interests of any Subsidiary (provided that not more
than $15,000,000 in investments or capital contributions may be made, during the
term of this Agreement, by any Loan Party to a Subsidiary which is not a Loan
Party).

                    (d) Guarantees constituting Indebtedness permitted by
Section 6.01;

                    (e) Permitted Acquisitions; and

                    (f) any other investment, loan or advance (other than
acquisitions) so long as the aggregate amount of all such investments does not
exceed $25,000,000 during the term of this Agreement.

                    SECTION 6.05. Swap Agreements. The Company will not, and
will not permit any of its Subsidiaries to, enter into any Swap Agreement,
except (a) Swap Agreements entered into to hedge or mitigate risks to which the
Company or any Subsidiary has actual or anticipated exposure (other than those
in respect of Equity Interests of the Company or any of its Subsidiaries), and
(b) Swap Agreements entered into in order to effectively cap, collar or exchange
interest rates (from fixed to floating rates, from one floating rate to another
floating rate or otherwise) with respect to any interest-bearing liability or
investment of the Company or any Subsidiary.

                    SECTION 6.06. Restricted Payments. The Company will not, and
will not permit any of its Subsidiaries to, declare or make, or agree to pay or
make, directly or indirectly, any Restricted Payment, except (a) the Company may
declare and pay dividends with respect to its Equity Interests payable solely in
additional shares of its common stock, (b) Subsidiaries may declare and pay
dividends ratably with respect to their Equity Interests, (c) the Company may
make Restricted Payments pursuant to and in accordance with stock option plans
or other benefit plans for management or employees of the Company and its
Subsidiaries and (d) the Company may make any other Restricted Payment so long
as no Default or Event of Default has occurred and is continuing prior to making
such Restricted Payment or would arise after giving effect thereto (including
pro forma effect); provided that, if, as of the date of making such Restricted
Payment (and after giving pro forma effect thereto) the Leverage Ratio for the
Company and its consolidated Subsidiaries would exceed 2.50 to 1.00, then the
aggregate amount of Restricted Payments permitted pursuant to this clause (d)
shall not exceed $50,000,000 during any fiscal year of the Company.

                    SECTION 6.07. Transactions with Affiliates. The Company will
not, and will not permit any of its Subsidiaries to, sell, lease or otherwise
transfer any property or assets to, or purchase,

49

--------------------------------------------------------------------------------



lease or otherwise acquire any property or assets from, or otherwise engage in
any other transactions with, any of its Affiliates, except (a) in the ordinary
course of business at prices and on terms and conditions not less favorable to
the Company or such Subsidiary than could be obtained on an arm’s-length basis
from unrelated third parties, (b) transactions between or among the Company and
its wholly owned Subsidiaries not involving any other Affiliate and (c) any
Restricted Payment permitted by Section 6.06.

                    SECTION 6.08. Restrictive Agreements. The Company will not,
and will not permit any of its Subsidiaries to, directly or indirectly, enter
into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon (a) the ability of the
Company or any Subsidiary to create, incur or permit to exist any Lien in favor
of the Administrative Agent upon any of its property or assets, or (b) the
ability of any Subsidiary to pay dividends or other distributions with respect
to holders of its Equity Interests or to make or repay loans or advances to the
Company or any other Subsidiary or to Guarantee Indebtedness of the Company or
any other Subsidiary; provided that (i) the foregoing shall not apply to
restrictions and conditions imposed by law or by this Agreement, (ii) the
foregoing shall not apply to restrictions and conditions existing on the date
hereof identified on Schedule 6.08 (but shall apply to any extension or renewal
of, or any amendment or modification expanding the scope of, any such
restriction or condition) or existing at the time of any acquisition, (iii) the
foregoing shall not apply to customary restrictions and conditions contained in
agreements relating to a Permitted Receivables Facility or the sale of a
Subsidiary pending such sale, provided such restrictions and conditions apply
only to the Subsidiary that is to be sold and such sale is not prohibited
hereunder, (iv) the foregoing shall not apply to restrictions and conditions
imposed by any agreement relating to Indebtedness permitted by Section 6.01(h),
(v) clause (a) of the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness and (vi) clause (a) of the foregoing shall not
apply to customary provisions in leases and other contracts restricting the
assignment thereof.

                    SECTION 6.09. Sale and Leasebacks. The Company shall not,
nor shall it permit any Subsidiary to, enter into any Sale and Leaseback
Transaction except for (i) the sale and leaseback of its Maple Grove, Minnesota
facility, (ii) the sale and leaseback of its Uden, Netherlands facility, and
(iii) the sale and leaseback of equipment of a type manufactured or sold by the
Company.

                    SECTION 6.10. Financial Covenants.

                    (a) Maximum Leverage Ratio. The Company will not permit the
ratio (the “Leverage Ratio”), determined as of the end of each of its fiscal
quarters ending on and after June 30, 2007, of (i) Consolidated Total
Indebtedness to (ii) Consolidated EBITDA for the period of 4 consecutive fiscal
quarters ending with the end of such fiscal quarter, all calculated for the
Company and its Subsidiaries on a consolidated basis, to be greater than 3.50 to
1.00.

                    (b) Minimum Interest Coverage Ratio. The Company will not
permit the ratio, determined as of the end of each of its fiscal quarters ending
on and after June 30, 2007, of (i) Consolidated EBITDA for the period of 4
consecutive fiscal quarters ending with the end of such fiscal quarter to (ii)
Consolidated Interest Expense for such period, all calculated for the Company
and its Subsidiaries on a consolidated basis, to be less than 3.50 to 1.00.

50

--------------------------------------------------------------------------------



ARTICLE VII

Events of Default

                    If any of the following events (“Events of Default”) shall
occur:

                    (a) any Borrower shall fail to pay any principal of any Loan
or any reimbursement obligation in respect of any LC Disbursement when and as
the same shall become due and payable, whether at the due date thereof or at a
date fixed for prepayment thereof or otherwise;

                    (b) any Borrower shall fail to pay any interest on any Loan
or any fee or any other amount (other than an amount referred to in clause (a)
of this Article) payable under this Agreement, when and as the same shall become
due and payable, and such failure shall continue unremedied for a period of
three (3) Business Days;

                    (c) any representation or warranty made or deemed made by or
on behalf of any Borrower or any Subsidiary in this Agreement or any other Loan
Document or any amendment or modification thereof or waiver thereunder, or in
any report, certificate, financial statement or other document furnished
pursuant to or in connection with this Agreement or any other Loan Document or
any amendment or modification thereof or waiver thereunder, shall prove to have
been incorrect in any material respect when made or deemed made;

                    (d) (i) the Company shall fail to observe or perform any
covenant, condition or agreement contained in Section 5.02, 5.03 (solely with
respect to any Borrower’s existence), 5.08, 5.09 or 5.10, or in Article VI or
(ii) Article X or any Loan Document shall for any reason not be or shall cease
to be in full force and effect or is declared to be null and void, or the
Company or any Subsidiary takes any action for the purpose of terminating,
repudiating or rescinding any Loan Document or any of its obligations
thereunder;

                    (e) any Borrower or any Subsidiary Guarantor, as applicable,
shall fail to observe or perform any covenant, condition or agreement contained
in this Agreement (other than those specified in clause (a), (b) or (d) of this
Article) or any other Loan Document, and such failure shall continue unremedied
for a period of thirty (30) days after notice thereof from the Administrative
Agent to the Company (which notice will be given at the request of any Lender);

                    (f) the Company or any Subsidiary shall fail to make any
payment (whether of principal or interest and regardless of amount) in respect
of any Material Indebtedness, when and as the same shall become due and payable,
beyond the period of grace, if any but in no event beyond five (5) Business
Days, provided in the instrument or document under which such Indebtedness was
created;

                    (g) any event or condition occurs that results in any
Material Indebtedness becoming due prior to its scheduled maturity or that
enables or permits (with or without the giving of notice, the lapse of time or
both) the holder or holders of any Material Indebtedness or any trustee or agent
on its or their behalf to cause any Material Indebtedness to become due, or to
require the prepayment, repurchase, redemption or defeasance thereof, prior to
its scheduled maturity; provided that this clause (g) shall not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness;

                    (h) an involuntary proceeding shall be commenced or an
involuntary petition shall be filed seeking (i) liquidation, reorganization or
other relief in respect of the Company or any Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency,

51

--------------------------------------------------------------------------------



receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Company or any Subsidiary or for a substantial part of its assets, and,
in any such case, such proceeding or petition shall continue undismissed for 60
days or an order or decree approving or ordering any of the foregoing shall be
entered;

                    (i) the Company or any Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Article, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Company or any Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

                    (j) the Company or any Subsidiary shall become unable, admit
in writing its inability or fail generally to pay its debts as they become due;

                    (k) one or more judgments for the payment of money in an
aggregate amount in excess of $15,000,000 shall be rendered against the Company,
any Subsidiary or any combination thereof and the same shall remain undischarged
for a period of 30 consecutive days during which execution shall not be
effectively stayed, or any action shall be legally taken by a judgment creditor
to attach or levy upon any assets of the Company or any Subsidiary to enforce
any such judgment;

                    (l) an ERISA Event shall have occurred that, when taken
together with all other ERISA Events that have occurred, could reasonably be
expected to result in a Material Adverse Effect; or

                    (m) a Change in Control shall occur;

then, and in every such event (other than an event with respect to the Company
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Company, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and (ii)
declare the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Borrowers accrued hereunder and under the
other Loan Documents, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrowers; and in case of any event with respect to any
Borrower described in clause (h) or (i) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other Obligations
accrued hereunder and under the other Loan Documents, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrowers.

                    Any proceeds of Pledged Equity received by the
Administrative Agent after an Event of Default has occurred and is continuing
and the Administrative Agent so elects or the Required Lenders so direct, such
funds shall be applied ratably first, to pay any fees, indemnities, or expense
reimbursements including amounts then due to the Administrative Agent and the
Issuing Bank from the Loan Parties, second, to pay any fees or expense
reimbursements then due to the Lenders from the Loan Parties, third, to pay
interest then due and payable on the Loans ratably, fourth, on a ratable basis,
to prepay principal on

52

--------------------------------------------------------------------------------



the Loans and unreimbursed LC Disbursements,to pay an amount to the
Administrative Agent equal to one hundred five percent (105%) of the aggregate
undrawn face amount of all outstanding Letters of Credit and the aggregate
amount of any unpaid LC Disbursements to be held as cash collateral for such
Obligations, to payment of any amounts owing with respect to Banking Services
Obligations and Swap Obligations, and fifth, to the payment of any other
Obligation due to the Administrative Agent or any Lender by the Loan Parties.
The Administrative Agent and the Lenders shall have the continuing and exclusive
right to apply and reverse and reapply any and all such proceeds and payments to
any portion of the Obligations.

ARTICLE VIII

The Administrative Agent

                    Each of the Lenders and the Issuing Bank hereby irrevocably
appoints the Administrative Agent as its agent and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof, together with such
actions and powers as are reasonably incidental thereto.

                    The bank serving as the Administrative Agent hereunder shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though it were not the Administrative Agent, and
such bank and its Affiliates may accept deposits from, lend money to and
generally engage in any kind of business with Company or any Subsidiary or other
Affiliate thereof as if it were not the Administrative Agent hereunder.

                    The Administrative Agent shall not have any duties or
obligations except those expressly set forth herein. Without limiting the
generality of the foregoing, (a) the Administrative Agent shall not be subject
to any fiduciary or other implied duties, regardless of whether a Default has
occurred and is continuing, (b) the Administrative Agent shall not have any duty
to take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby that the
Administrative Agent is required to exercise in writing as directed by the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 9.02), and (c) except
as expressly set forth herein, the Administrative Agent shall not have any duty
to disclose, and shall not be liable for the failure to disclose, any
information relating to the Company or any of its Subsidiaries that is
communicated to or obtained by the bank serving as Administrative Agent or any
of its Affiliates in any capacity. The Administrative Agent shall not be liable
for any action taken or not taken by it with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02) or in the
absence of its own gross negligence or willful misconduct. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
written notice thereof is given to the Administrative Agent by the Company or a
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement, (ii) the contents of any
certificate, report or other document delivered hereunder or in connection
herewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement or any other
agreement, instrument or document, (v) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent or (vi) the
creation, perfection or priority of Liens on the Pledged Equity or the existence
of the Pledged Equity.

53

--------------------------------------------------------------------------------



                    The Administrative Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing believed
by it to be genuine and to have been signed or sent by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person, and shall not
incur any liability for relying thereon. The Administrative Agent may consult
with legal counsel (who may be counsel for the Company), independent accountants
and other experts selected by it, and shall not be liable for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants or experts.

                    The Administrative Agent may perform any and all its duties
and exercise its rights and powers by or through any one or more sub-agents
appointed by the Administrative Agent. The Administrative Agent and any such
sub-agent may perform any and all its duties and exercise its rights and powers
through their respective Related Parties. The exculpatory provisions of the
preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.

                    Subject to the appointment and acceptance of a successor
Administrative Agent as provided in this paragraph, the Administrative Agent may
resign at any time by notifying the Lenders, the Issuing Bank and the Company.
Upon any such resignation, the Required Lenders shall have the right, with the
approval of the Company (such approval not to be unreasonably withheld or
delayed), to appoint a successor. If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Bank, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. The fees payable by any Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between such Borrower and such successor. After the Administrative Agent’s
resignation hereunder, the provisions of this Article and Section 9.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.

                    Each Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any related agreement or any document furnished hereunder or thereunder.

                    None of the Lenders, if any, identified in this Agreement as
a Syndication Agent or Co-Documentation Agent shall have any right, power,
obligation, liability, responsibility or duty under this Agreement other than
those applicable to all Lenders as such. Without limiting the foregoing, none of
such Lenders shall have or be deemed to have a fiduciary relationship with any
Lender. Each Lender hereby makes the same acknowledgments with respect to the
relevant Lenders in their respective capacities as Syndication Agent or
Co-Documentation Agents, as applicable, as it makes with respect to the
Administrative Agent in the preceding paragraph.

54

--------------------------------------------------------------------------------



                    In its capacity, the Administrative Agent is a
“representative” of the Secured Parties within the meaning of the term “secured
party” as defined in the New York Uniform Commercial Code. Each Lender
authorizes the Administrative Agent to enter into each of the Pledge Agreements
to which it is a party and to take all action contemplated by such documents.
Each Lender agrees that no Secured Parties (other than the Administrative Agent)
shall have the right individually to seek to realize upon the security granted
by any Pledge Agreement, it being understood and agreed that such rights and
remedies may be exercised solely by the Administrative Agent for the benefit of
the Secured Parties upon the terms of the Pledge Agreements. In the event that
any Pledged Equity is hereafter pledged by any Person as collateral security for
the Secured Obligations, the Administrative Agent is hereby authorized, and
hereby granted a power of attorney, to execute and deliver on behalf of the
Secured Parties any Loan Documents necessary or appropriate to grant and perfect
a Lien on such Pledged Equity in favor of the Administrative Agent on behalf of
the Secured Parties. The Lenders hereby authorize the Administrative Agent, at
its option and in its discretion, to release any Lien granted to or held by the
Administrative Agent upon any Pledged Equity (i) as permitted by, but only in
accordance with, the terms of the applicable Loan Document; or (ii) if approved,
authorized or ratified in writing by the Required Lenders, unless such release
is required to be approved by all of the Lenders hereunder. Upon request by the
Administrative Agent at any time, the Lenders will confirm in writing the
Administrative Agent’s authority to release particular types or items of Pledged
Equity pursuant hereto. Upon any sale or transfer of assets constituting Pledged
Equity which is permitted pursuant to the terms of any Loan Document, or
consented to in writing by the Required Lenders or all of the Lenders, as
applicable, and upon at least five Business Days’ prior written request by the
Company to the Administrative Agent, the Administrative Agent shall (and is
hereby irrevocably authorized by the Lenders to) execute such documents as may
be necessary to evidence the release of the Liens granted to the Administrative
Agent for the benefit of the Secured Parties herein or pursuant hereto upon the
Pledged Equity that was sold or transferred; provided, however, that (i) the
Administrative Agent shall not be required to execute any such document on terms
which, in the Administrative Agent’s opinion, would expose the Administrative
Agent to liability or create any obligation or entail any consequence other than
the release of such Liens without recourse or warranty, and (ii) such release
shall not in any manner discharge, affect or impair the Secured Obligations or
any Liens upon (or obligations of the Company or any Subsidiary in respect of)
all interests retained by the Company or any Subsidiary, including (without
limitation) the proceeds of the sale, all of which shall continue to constitute
part of the Pledged Equity.

                    In connection with a Foreign Subsidiary Borrower organized
under the laws of England and Wales (a “UK Borrower”), each Lender (i)
irrevocably appoints the Administrative Agent to act as syndicate manager under,
and authorizes the Administrative Agent to operate, and take any action
necessary or desirable under, the Provisional Treaty Relief scheme as described
in the United Kingdom’s Inland Revenue Guidelines dated January 2003 and
administered by the United Kingdom’s H.M. Revenue & Custom’s Centre for
Non-Residents (the “PTR Scheme”) in connection with this Agreement, (ii) shall
co-operate with the Administrative Agent in completing any procedural
formalities necessary under the PTR Scheme, and shall promptly supply to the
Administrative Agent such information as the Administrative Agent may request in
connection with the operation of the PTR Scheme and (iii) without limiting the
liability of any UK Borrower under this Agreement, shall, within 5 Business Days
of demand, indemnify the Administrative Agent for any liability or loss incurred
by the Administrative Agent as a result of the Administrative Agent acting as
syndicate manager under the PTR Scheme in connection with such Lender’s
participation in any Loan (except to the extent that the liability or loss
arises directly from the Administrative Agent’s gross negligence or willful
misconduct). Each UK Borrower acknowledges that it is fully aware of its
contingent obligations under the PTR Scheme and shall promptly supply to the
Administrative Agent such information as the Administrative Agent may request in
connection with the operation of the PTR Scheme and act in accordance with any
provisional notice issued by the UK Inland Revenue under the PTR Scheme. The
Administrative Agent agrees to provide, as soon as reasonably practicable, a
copy of any provisional authority issued to it under the PTR Scheme in
connection with any

55

--------------------------------------------------------------------------------



Loan to any UK Borrower. All parties hereto acknowledge that (i) the
Administrative Agent is entitled to rely completely upon information provided to
it in connection with this paragraph, (ii) is not obliged to undertake any
enquiry into the accuracy of such information, nor into the taxation status of
any Lender or, as the case may be, any UK Borrower providing such information
and (iii) shall have no liability to any person for the accuracy of any
information it submits in connection with this paragraph.

                    Each Borrower, on its behalf and on behalf of its
Subsidiaries, and each Lender, on its behalf and on the behalf of its affiliated
Secured Parties, hereby irrevocably constitute the Administrative Agent as the
holder of an irrevocable power of attorney (fondé de pouvoir within the meaning
of Article 2692 of the Civil Code of Québec) in order to hold hypothecs and
security granted by each Borrower or any Subsidiary on property pursuant to the
laws of the Province of Quebec to secure obligations of any Borrower or any
Subsidiary under any bond, debenture or similar title of indebtedness issued by
any Borrower or any Subsidiary in connection with this Agreement, and agree that
the Administrative Agent may act as the bondholder and mandatary with respect to
any bond, debenture or similar title of indebtedness that may be issued by any
Borrower or any Subsidiary and pledged in favor of the Secured Parties in
connection with this Agreement. Notwithstanding the provisions of Section 32 of
the An Act respecting the special powers of legal persons (Quebec), JPMorgan
Chase Bank, National Association as Administrative Agent may acquire and be the
holder of any bond issued by any Borrower or any Subsidiary in connection with
this Agreement (i.e., the fondé de pouvoir may acquire and hold the first bond
issued under any deed of hypothec by any Borrower or any Subsidiary).

                    The Administrative Agent is hereby authorized to execute and
deliver any documents necessary or appropriate to create and perfect the rights
of pledge for the benefit of the Secured Parties including a right of pledge
with respect to the entitlements to profits, the balance left after winding up
and the voting rights of the Company as ultimate parent of any subsidiary of the
Company which is organized under the laws of the Netherlands and the Equity
Interests of which are pledged in connection herewith (a “Dutch Pledge”).
Without prejudice to the provisions of this Agreement and the other Loan
Documents, the parties hereto acknowledge and agree with the creation of
parallel debt obligations of the Company or any relevant Subsidiary as will be
described in any Dutch Pledge (the “Parallel Debt”), including that any payment
received by the Administrative Agent in respect of the Parallel Debt will -
conditionally upon such payment not subsequently being avoided or reduced by
virtue of any provisions or enactments relating to bankruptcy, insolvency,
preference, liquidation or similar laws of general application - be deemed a
satisfaction of a pro rata portion of the corresponding amounts of the
Obligations, and any payment to the Secured Parties in satisfaction of the
Obligations shall - conditionally upon such payment not subsequently being
avoided or reduced by virtue of any provisions or enactments relating to
bankruptcy, insolvency, preference, liquidation or similar laws of general
application - be deemed as satisfaction of the corresponding amount of the
Parallel Debt. The parties hereto acknowledge and agree that, for purposes of a
Dutch Pledge, any resignation by the Administrative Agent is not effective until
its rights under the Parallel Debt are assigned to the successor Administrative
Agent.

                    The Administrative Agent shall administer any Pledge
Agreement which is governed by German law and is a pledge (Pfandrecht) or
otherwise transferred to any Secured Party under an accessory security right
(akzessorische Sicherheit) in the name and on behalf of the Secured Parties. In
relation to any Pledge Agreement governed by the laws of Germany, each party
hereby authorizes the Administrative Agent to accept as its representative any
pledge or other creation of any accessory security right made to such party in
relation to this Agreement and to agree to and execute on its behalf as its
representative amendments, supplements and other alterations to any Pledge
Agreement governed by the laws of Germany which creates a pledge or any other
accessory security right and to release on behalf of such party any Pledge
Agreement governed by the laws of Germany in accordance with the provisions
herein and/or the provisions in the relevant German law governed pledge
agreement.

56

--------------------------------------------------------------------------------



ARTICLE IX

Miscellaneous

                    SECTION 9.01. Notices. (a) Except in the case of notices and
other communications expressly permitted to be given by telephone (and subject
to paragraph (b) below), all notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by telecopy, as follows:

 

 

 

          (i) if to any Borrower, to it c/o Tennant Company, 701 North Lilac
Drive, P.O. Box 1452, Minneapolis, Minnesota 55422, Attention of Tom Paulson,
Chief Financial Officer (Telecopy No. (763) 513-1811; Telephone No. (763)
540-1204);

 

 

 

          (ii) if to the Administrative Agent, to (A) in the case of Borrowings
by the Company denominated in Dollars, JPMorgan Chase Bank, National
Association, 10 South Dearborn Street, 7th Floor, Chicago, Illinois 60603,
Attention of Claudia Kech (Telecopy No. (312) 385-7041) and (B) in the case of
Borrowings by any Foreign Subsidiary Borrower or denominated in Agreed
Currencies other than Dollars, JPMorgan Europe Limited, 125 London Wall, London
EC2Y 5AJ, Attention of Lesley Pluck (Telecopy No. 011-44207-777-2360), and in
each case with a copy to JPMorgan Chase Bank, National Association, 131 South
Dearborn Street, 6th Floor, Attention of Michael Kelly (Telecopy No. (312)
325-3239);

 

 

 

          (iii) if to the Issuing Bank, to it at JPMorgan Chase Bank, National
Association, 10 South Dearborn Street, 7th Floor, Chicago, Illinois 60603,
Attention of Claudia Kech (Telecopy No. (312) 385-7041);

 

 

 

          (iv) if to the Swingline Lender, to it at JPMorgan Chase Bank,
National Association, 10 South Dearborn Street, 7th Floor, Chicago, Illinois
60603, Attention of Claudia Kech (Telecopy No. (312) 385-7041); and

 

 

 

          (v) if to any other Lender, to it at its address (or telecopy number)
set forth in its Administrative Questionnaire.

                    (b) Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communications pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Company may, in its discretion, agree to accept notices and other communications
to it hereunder by electronic communications pursuant to procedures approved by
it; provided that approval of such procedures may be limited to particular
notices or communications.

                    (c) Any party hereto may change its address or telecopy
number for notices and other communications hereunder by notice to the other
parties hereto. All notices and other communications given to any party hereto
in accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.

                    SECTION 9.02. Waivers; Amendments. (a) No failure or delay
by the Administrative Agent, the Issuing Bank or any Lender in exercising any
right or power hereunder or under any other Loan Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of

57

--------------------------------------------------------------------------------



the Administrative Agent, the Issuing Bank and the Lenders hereunder and under
the other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or consent to any departure by any Borrower therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan or issuance of a Letter of Credit shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent, any Lender or the Issuing Bank may have had notice or
knowledge of such Default at the time.

                    (b) Neither this Agreement nor any provision hereof may be
waived, amended or modified except pursuant to an agreement or agreements in
writing entered into by the Borrowers and the Required Lenders or by the
Borrowers and the Administrative Agent with the consent of the Required Lenders;
provided that no such agreement shall (i) increase the Commitment of any Lender
without the written consent of such Lender, (ii) reduce the principal amount of
any Loan or LC Disbursement or reduce the rate of interest thereon, or reduce
any fees payable hereunder, without the written consent of each Lender directly
affected thereby, (iii) postpone the scheduled date of payment of the principal
amount of any Loan or LC Disbursement, or any interest thereon, or any fees
payable hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender directly affected thereby, (iv) change Section 2.18(b) or
(c) in a manner that would alter the pro rata sharing of payments required
thereby, without the written consent of each Lender, (v) change any of the
provisions of this Section or the definition of “Required Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, without the written consent of each Lender or (vi)
release the Company or all or substantially all of the Subsidiary Guarantors
from their obligations under Article X or the Subsidiary Guaranty or release all
or substantially all of the Pledged Equity, as applicable, without the written
consent of each Lender; provided further that no such agreement shall amend,
modify or otherwise affect the rights or duties of the Administrative Agent, the
Issuing Bank or the Swingline Lender hereunder without the prior written consent
of the Administrative Agent, the Issuing Bank or the Swingline Lender, as the
case may be.

                    SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The
Company shall pay (i) all reasonable out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates, including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent, in connection with
the syndication of the credit facilities provided for herein, the preparation
and administration of this Agreement and the other Loan Documents or any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all reasonable
out-of-pocket expenses incurred by the Administrative Agent, the Issuing Bank or
any Lender, including the fees, charges and disbursements of any counsel for the
Administrative Agent, the Issuing Bank or any Lender, in connection with the
enforcement or protection of its rights in connection with this Agreement,
including its rights under this Section, or in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.

                    (b) The Company shall indemnify the Administrative Agent,
the Issuing Bank and each Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the fees, charges and disbursements of any counsel
for any

58

--------------------------------------------------------------------------------



Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement or any agreement or instrument contemplated hereby, the performance by
the parties hereto of their respective obligations hereunder or the consummation
of the Transactions or any other transactions contemplated hereby, (ii) any Loan
or Letter of Credit or the use of the proceeds therefrom (including any refusal
by the Issuing Bank to honor a demand for payment under a Letter of Credit if
the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or release of Hazardous Materials on or from any property owned or operated by
the Company or any of its Subsidiaries, or any Environmental Liability related
in any way to the Company or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
from the breach by such Indemnitee of its obligations under the Loan Documents.

                    (c) To the extent that the Company fails to pay any amount
required to be paid by it to the Administrative Agent, the Issuing Bank or the
Swingline Lender under paragraph (a) or (b) of this Section, each Lender
severally agrees to pay to the Administrative Agent, the Issuing Bank or the
Swingline Lender, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount (it being understood that the
Borrower’s failure to pay any such amount shall not relieve the Borrower of any
default in the payment thereof); provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent, the Issuing
Bank or the Swingline Lender in its capacity as such.

                    (d) To the extent permitted by applicable law, no Borrower
shall assert, and each Borrower hereby waives, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the Transactions, any
Loan or Letter of Credit or the use of the proceeds thereof.

                    (e) All amounts due under this Section shall be payable not
later than fifteen (15) days after written demand therefor.

                    SECTION 9.04. Successors and Assigns. (a) The provisions of
this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby (including
any Affiliate of the Issuing Bank that issues any Letter of Credit), except that
(i) no Borrower may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by any Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent, the Issuing Bank and the Lenders) any legal
or equitable right, remedy or claim under or by reason of this Agreement.

59

--------------------------------------------------------------------------------



 

 

 

 

          (b)(i) Subject to the conditions set forth in paragraph (b)(ii) below,
any Lender may assign to one or more assignees all or a portion of its rights
and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld) of:

 

 

 

 

 

          (A) the Company, provided that no consent of the Company shall be
required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund or, if an Event of Default has occurred and is continuing, any other
assignee;

 

 

 

 

 

          (B) the Administrative Agent; and

 

 

 

 

 

          (C) the Issuing Bank.

 

 

 

 

 

(ii) Assignments shall be subject to the following additional conditions:

 

 

 

 

 

          (A) except in the case of an assignment to a Lender or an Affiliate of
a Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of the Company and the Administrative Agent otherwise
consent, provided that no such consent of the Company shall be required if an
Event of Default has occurred and is continuing;

 

 

 

 

 

          (B) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement, provided that this clause shall not be construed to prohibit the
assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of one Class of Commitments or Loans;

 

 

 

 

 

          (C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

 

 

 

 

 

          (D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

                    For the purposes of this Section 9.04(b), the term “Approved
Fund” has the following meaning:

                    “Approved Fund” means any Person (other than a natural
person) that is engaged in making, purchasing, holding or investing in bank
loans and similar extensions of credit in the ordinary course of its business
and that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) an entity or an Affiliate of an entity that administers or manages
a Lender.

                    (iii) Subject to acceptance and recording thereof pursuant
to paragraph (b)(iv) of this Section, from and after the effective date
specified in each Assignment and Assumption the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering

60

--------------------------------------------------------------------------------



all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

                    (iv) The Administrative Agent, acting for this purpose as an
agent of each Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount of the Loans and LC Disbursements owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, and the Borrowers, the Administrative Agent, the Issuing
Bank and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Company, the Issuing Bank and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

                    (v) Upon its receipt of a duly completed Assignment and
Assumption executed by an assigning Lender and an assignee, the assignee’s
completed Administrative Questionnaire (unless the assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in paragraph
(b) of this Section and any written consent to such assignment required by
paragraph (b) of this Section, the Administrative Agent shall accept such
Assignment and Assumption and record the information contained therein in the
Register; provided that if either the assigning Lender or the assignee shall
have failed to make any payment required to be made by it pursuant to Section
2.05(c), 2.06(d) or (e), 2.07(b), 2.18(d) or 9.03(c), the Administrative Agent
shall have no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

                    (c) (i) Any Lender may, without the consent of the Company,
the Administrative Agent, the Issuing Bank or the Swingline Lender, sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrowers, the
Administrative Agent, the Issuing Bank and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
Subject to paragraph (c)(ii) of this Section, each Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 9.08 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.18(c) as though it were a Lender.

                    (ii) A Participant shall not be entitled to receive any
greater payment under Section 2.15 or 2.17 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with

61

--------------------------------------------------------------------------------



the Company’s prior written consent. A Participant that would be a Foreign
Lender if it were a Lender shall not be entitled to the benefits of Section 2.17
unless the Company is notified of the participation sold to such Participant and
such Participant agrees, for the benefit of the Company, to comply with Section
2.17(e) as though it were a Lender.

                    (d) Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank, and this Section
shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

                    SECTION 9.05. Survival. All covenants, agreements,
representations and warranties made by the Loan Parties in the Loan Documents
and in the certificates or other instruments delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the other parties hereto and shall survive the
execution and delivery of the Loan Documents and the making of any Loans and
issuance of any Letters of Credit, regardless of any investigation made by any
such other party or on its behalf and notwithstanding that the Administrative
Agent, the Issuing Bank or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement or any other Loan Document is outstanding and
unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not expired or terminated. The provisions of Sections 2.15, 2.16, 2.17 and
9.03 and Article VIII shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Letters of Credit
and the Commitments or the termination of this Agreement or any other Loan
Document or any provision hereof or thereof.

                    SECTION 9.06. Counterparts; Integration; Effectiveness. This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. This Agreement,
the other Loan Documents and any separate letter agreements with respect to fees
payable to the Administrative Agent constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy shall be effective as delivery
of a manually executed counterpart of this Agreement.

                    SECTION 9.07. Severability. Any provision of this Agreement
held to be invalid, illegal or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such invalidity, illegality
or unenforceability without affecting the validity, legality and enforceability
of the remaining provisions hereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

                    SECTION 9.08. Right of Setoff. If an Event of Default shall
have occurred and be continuing, each Lender and each of its Affiliates is
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or

62

--------------------------------------------------------------------------------



demand, provisional or final and in whatever currency denominated) at any time
held and other obligations at any time owing by such Lender or Affiliate to or
for the credit or the account of any Borrower against any of and all the
obligations of such Borrower now or hereafter existing under this Agreement held
by such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement and although such obligations may be unmatured. The
rights of each Lender under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Lender may have.

                    SECTION 9.09. Governing Law; Jurisdiction; Consent to
Service of Process. (a) This Agreement shall be construed in accordance with and
governed by the law of the State of New York.

                    (b) Each Borrower hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement, or for recognition or enforcement of any judgment,
and each of the parties hereto hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any other Loan Document shall affect any right that
the Administrative Agent, the Issuing Bank or any Lender may otherwise have to
bring any action or proceeding relating to this Agreement against any Borrower
or its properties in the courts of any jurisdiction.

                    (c) Each Borrower hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or any other
Loan Document in any court referred to in paragraph (b) of this Section. Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

                    (d) Each party to this Agreement irrevocably consents to
service of process in the manner provided for notices in Section 9.01. Each
Foreign Subsidiary Borrower irrevocably designates and appoints the Company, as
its authorized agent, to accept and acknowledge on its behalf, service of any
and all process which may be served in any suit, action or proceeding of the
nature referred to in Section 9.09(b) in any federal or New York State court
sitting in New York City. The Company hereby represents, warrants and confirms
that the Company has agreed to accept such appointment (and any similar
appointment by a Subsidiary Guarantor which is a Foreign Subsidiary). Said
designation and appointment shall be irrevocable by each such Foreign Subsidiary
Borrower until all Loans, all reimbursement obligations, interest thereon and
all other amounts payable by such Foreign Subsidiary Borrower hereunder and
under the other Loan Documents shall have been paid in full in accordance with
the provisions hereof and thereof and such Foreign Subsidiary Borrower shall
have been terminated as a Borrower hereunder pursuant to Section 2.23. Each
Foreign Subsidiary Borrower hereby consents to process being served in any suit,
action or proceeding of the nature referred to in Section 9.09(b) in any federal
or New York State court sitting in New York City by service of process upon the
Company as provided in this Section 9.09(d); provided that, to the extent lawful
and possible, notice of said service upon such agent shall be mailed by
registered or certified air mail, postage prepaid, return receipt requested, to
the Company and (if applicable to) such Foreign Subsidiary Borrower at its
address set forth in the Borrowing Subsidiary Agreement to which it is a party
or to any other address of which such Foreign Subsidiary Borrower shall have
given written notice to the Administrative Agent (with a copy thereof to the
Company). Each Foreign Subsidiary Borrower irrevocably waives, to the fullest
extent

63

--------------------------------------------------------------------------------



permitted by law, all claim of error by reason of any such service in such
manner and agrees that such service shall be deemed in every respect effective
service of process upon such Foreign Subsidiary Borrower in any such suit,
action or proceeding and shall, to the fullest extent permitted by law, be taken
and held to be valid and personal service upon and personal delivery to such
Foreign Subsidiary Borrower. To the extent any Foreign Subsidiary Borrower has
or hereafter may acquire any immunity from jurisdiction of any court or from any
legal process (whether from service or notice, attachment prior to judgment,
attachment in aid of execution of a judgment, execution or otherwise), each
Foreign Subsidiary Borrower hereby irrevocably waives such immunity in respect
of its obligations under the Loan Documents. Nothing in this Agreement or any
other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

                    SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

                    SECTION 9.11. Headings. Article and Section headings and the
Table of Contents used herein are for convenience of reference only, are not
part of this Agreement and shall not affect the construction of, or be taken
into consideration in interpreting, this Agreement.

                    SECTION 9.12. Confidentiality. Each of the Administrative
Agent, the Issuing Bank and the Lenders agrees to maintain the confidentiality
of the Information (as defined below), except that Information may be disclosed
(a) to its and its Affiliates’ directors, officers, employees and agents,
including accountants, legal counsel and other advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority, (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to any Borrower and its obligations, (g) with the consent of the
Company or (h) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section or (ii) becomes available to
the Administrative Agent, the Issuing Bank or any Lender on a nonconfidential
basis from a source other than the Company or any of its Subsidiaries. For the
purposes of this Section, “Information” means all information received from the
Company relating to the Company or its business, other than any such information
that is available to the Administrative Agent, the Issuing Bank or any Lender on
a nonconfidential basis prior to disclosure by the Company. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its

64

--------------------------------------------------------------------------------



own confidential information (and in any event in compliance in all material
respects with applicable law regarding material non-public information).

                    SECTION 9.13. USA PATRIOT Act. Each Lender that is subject
to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Act”) hereby notifies each Borrower that
pursuant to the requirements of the Act, it is required to obtain, verify and
record information that identifies such Borrower, which information includes the
name and address of such Borrower and other information that will allow such
Lender to identify such Borrower in accordance with the Act.

ARTICLE X

Cross-Guarantee

                    In order to induce the Lenders to extend credit to the other
Borrowers hereunder, but subject to the last sentence of this Article X, each
Borrower hereby irrevocably and unconditionally guarantees, as a primary obligor
and not merely as a surety, the payment when and as due of the Obligations of
such other Borrowers. Each Borrower further agrees that the due and punctual
payment of such Obligations may be extended or renewed, in whole or in part,
without notice to or further assent from it, and that it will remain bound upon
its guarantee hereunder notwithstanding any such extension or renewal of any
such Obligation.

                    Each Borrower waives presentment to, demand of payment from
and protest to any Borrower of any of the Obligations, and also waives notice of
acceptance of its obligations and notice of protest for nonpayment. The
obligations of each Borrower hereunder shall not be affected by (a) the failure
of the Administrative Agent, the Issuing Bank or any Lender to assert any claim
or demand or to enforce any right or remedy against any Borrower under the
provisions of this Agreement, any other Loan Document or otherwise; (b) any
extension or renewal of any of the Obligations; (c) any rescission, waiver,
amendment or modification of, or release from, any of the terms or provisions of
this Agreement, or any other Loan Document or agreement; (d) any default,
failure or delay, willful or otherwise, in the performance of any of the
Obligations; (e) the failure of the Administrative Agent to take any steps to
perfect and maintain any security interest in, or to preserve any rights to, any
security or collateral for the Obligations, if any; (f) any change in the
corporate, partnership or other existence, structure or ownership of any
Borrower or any other guarantor of any of the Obligations; (g) the
enforceability or validity of the Obligations or any part thereof or the
genuineness, enforceability or validity of any agreement relating thereto or
with respect to any collateral securing the Obligations or any part thereof, or
any other invalidity or unenforceability relating to or against any Borrower or
any other guarantor of any of the Obligations, for any reason related to this
Agreement, any Swap Agreement, any other Loan Document, or any provision of
applicable law, decree, order or regulation of any jurisdiction purporting to
prohibit the payment by such Borrower or any other guarantor of the Obligations,
of any of the Obligations or otherwise affecting any term of any of the
Obligations; or (h) any other act, omission or delay to do any other act which
may or might in any manner or to any extent vary the risk of such Borrower or
otherwise operate as a discharge of a guarantor as a matter of law or equity or
which would impair or eliminate any right of such Borrower to subrogation.

                    Each Borrower further agrees that its agreement hereunder
constitutes a guarantee of payment when due (whether or not any bankruptcy or
similar proceeding shall have stayed the accrual or collection of any of the
Obligations or operated as a discharge thereof) and not merely of collection,
and waives any right to require that any resort be had by the Administrative
Agent, the Issuing Bank or any Lender to any balance of any deposit account or
credit on the books of the Administrative Agent, the Issuing Bank or any Lender
in favor of any Borrower or any other Person.

65

--------------------------------------------------------------------------------



                    The obligations of each Borrower hereunder shall not be
subject to any reduction, limitation, impairment or termination for any reason,
and shall not be subject to any defense or set-off, counterclaim, recoupment or
termination whatsoever, by reason of the invalidity, illegality or
unenforceability of any of the Obligations, any impossibility in the performance
of any of the Obligations or otherwise.

                    Each Borrower further agrees that its obligations hereunder
shall continue to be effective or be reinstated, as the case may be, if at any
time payment, or any part thereof, of any Obligation is rescinded or must
otherwise be restored by the Administrative Agent, the Issuing Bank or any
Lender upon the bankruptcy or reorganization of any Borrower or otherwise.

                    In furtherance of the foregoing and not in limitation of any
other right which the Administrative Agent, the Issuing Bank or any Lender may
have at law or in equity against any Borrower by virtue hereof, upon the failure
of any other Borrower to pay any Obligation when and as the same shall become
due, whether at maturity, by acceleration, after notice of prepayment or
otherwise, each Borrower hereby promises to and will, upon receipt of written
demand by the Administrative Agent, the Issuing Bank or any Lender, forthwith
pay, or cause to be paid, to the Administrative Agent, the Issuing Bank or any
Lender in cash an amount equal to the unpaid principal amount of such
Obligations then due, together with accrued and unpaid interest thereon. Each
Borrower further agrees that if payment in respect of any Obligation shall be
due in a currency other than Dollars and/or at a place of payment other than
New York, Chicago or any other Eurocurrency Payment Office and if, by reason of
any Change in Law, disruption of currency or foreign exchange markets, war or
civil disturbance or other event, payment of such Obligation in such currency or
at such place of payment shall be impossible or, in the reasonable judgment of
the Administrative Agent, the Issuing Bank or any Lender, disadvantageous to the
Administrative Agent, the Issuing Bank or any Lender in any material respect,
then, at the election of the Administrative Agent, such Borrower shall make
payment of such Obligation in Dollars (based upon the applicable Equivalent
Amount in effect on the date of payment) and/or in New York, Chicago or such
other Eurocurrency Payment Office as is designated by the Administrative Agent
and, as a separate and independent obligation, shall indemnify the
Administrative Agent, the Issuing Bank and any Lender against any losses or
reasonable out-of-pocket expenses that it shall sustain as a result of such
alternative payment.

                    Upon payment by any Borrower of any sums as provided above,
all rights of such Borrower against any Borrower arising as a result thereof by
way of right of subrogation or otherwise shall in all respects be subordinated
and junior in right of payment to the prior indefeasible payment in full in cash
of all the Obligations owed by such Borrower to the Administrative Agent, the
Issuing Bank and the Lenders.

                    Nothing shall discharge or satisfy the liability of any
Borrower hereunder except the full performance and payment of the Obligations.

                    Notwithstanding anything contained in this Article X to the
contrary, no Foreign Subsidiary Borrower which is and remains an Affected
Foreign Subsidiary shall be liable hereunder for any of the Loans made to, or
any other Obligation incurred solely by or on behalf of, the Company or any
Subsidiary Guarantor which is a Domestic Subsidiary.

[Signature Pages Follow]

66

--------------------------------------------------------------------------------



                    IN WITNESS WHEREOF, the parties hereto have caused this
Agreement to be duly executed by their respective authorized officers as of the
day and year first above written.

 

 

 

 

TENNANT COMPANY, as the Company

 

 

 

 

By

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

  Name:

 

 

  Title:

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, individually as a Lender, as
Swingline Lender, as Issuing Bank and as Administrative Agent

 

 

 

 

By

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

  Name:

 

 

  Title:

 

 

 

 

[OTHER AGENTS AND LENDERS]

Signature Page to Credit Agreement
Tennant Company

--------------------------------------------------------------------------------



SCHEDULE 2.01

COMMITMENTS

 

 

 

 

 

LENDER

 

COMMITMENT

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION

 

$

30,000,000

 

 

 

 

 

 

BANK OF AMERICA, N.A.

 

$

25,000,000

 

 

 

 

 

 

BMO CAPITAL MARKETS FINANCING, INC.

 

$

25,000,000

 

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION

 

$

25,000,000

 

 

 

 

 

 

WELLS FARGO BANK, N.A.

 

$

20,000,000

 

 

 

 

 

 

AGGREGATE COMMITMENT

 

$

125,000,000

 


--------------------------------------------------------------------------------



SCHEDULE 2.02

MANDATORY COST

 

 

 

 

 

1.

The Mandatory Cost is an addition to the interest rate to compensate Lenders for
the cost of compliance with (a) the requirements of the Bank of England and/or
the Financial Services Authority (or, in either case, any other authority which
replaces all or any of its functions) or (b) the requirements of the European
Central Bank.

 

 

 

2.

On the first day of each Interest Period (or as soon as possible thereafter) the
Administrative Agent shall calculate, as a percentage rate, a rate (the
“Associated Costs Rate”) for each Lender, in accordance with the paragraphs set
out below. The Mandatory Cost will be calculated by the Administrative Agent as
a weighted average of the Lenders’ Associated Costs Rates (weighted in
proportion to the percentage participation of each Lender in the relevant Loan)
and will be expressed as a percentage rate per annum.

 

 

 

3.

The Associated Costs Rate for any Lender lending from a Facility Office in a
Participating Member State will be the percentage notified by that Lender to the
Administrative Agent. This percentage will be certified by that Lender in its
notice to the Administrative Agent to be its reasonable determination of the
cost (expressed as a percentage of that Lender’s participation in all Loans made
from that Facility Office) of complying with the minimum reserve requirements of
the European Central Bank in respect of loans made from that Facility Office.

 

 

 

4.

The Associated Costs Rate for any Lender lending from a Facility Office in the
United Kingdom will be calculated by the Administrative Agent as follows:

 

 

 

 

(a)

in relation to a Loan in Pounds Sterling:

 

 

 

 

 

AB + C (B – D) + E Í 0.01

 

 

 

--------------------------------------------------------------------------------

 per cent. per annum

 

 

100 – (A + C)

 

 

 

 

 

(b)

in relation to a Loan in any currency other than Pounds Sterling:

 

 

 

 

 

E Í 0.01

 

 

 

--------------------------------------------------------------------------------

 per cent. per annum.

 

 

300

 

 

 

 

 

Where:

 

 

 

 

A

is the percentage of Eligible Liabilities (assuming these to be in excess of any
stated minimum) which that Lender is from time to time required to maintain as
an interest free cash ratio deposit with the Bank of England to comply with cash
ratio requirements.

 

 

 

 

B

is the percentage rate of interest (excluding the Applicable Rate and the
Mandatory Cost and, if the Loan is an Unpaid Sum, the additional rate of
interest specified in Section 2.13(c)) payable for the relevant Interest Period
on the Loan.


--------------------------------------------------------------------------------



 

 

 

 

C

is the percentage (if any) of Eligible Liabilities which that Lender is required
from time to time to maintain as interest bearing Special Deposits with the Bank
of England.

 

 

 

 

D

is the percentage rate per annum payable by the Bank of England to the
Administrative Agent on interest bearing Special Deposits.

 

 

 

 

E

is designed to compensate Lenders for amounts payable under the Fees Rules and
is calculated by the Administrative Agent as being the average of the most
recent rates of charge supplied by the Reference Banks to the Administrative
Agent pursuant to paragraph 7 below and expressed in pounds per £1,000,000.

 

 

 

5.

For the purposes of this Schedule:

 

 

 

 

(a)

“Eligible Liabilities” and “Special Deposits” have the meanings given to them
from time to time under or pursuant to the Bank of England Act 1998 or (as may
be appropriate) by the Bank of England;

 

 

 

 

(b)

“Facility Office” means the office or offices notified by a Lender to the
Administrative Agent in writing on or before the date it becomes a Lender (or,
following that date, by not less than five Business Days’ written notice) as the
office or offices through which it will perform its obligations under this
Agreement.

 

 

 

 

(c)

“Fees Rules” means the rules on periodic fees contained in the FSA Supervision
Manual or such other law or regulation as may be in force from time to time in
respect of the payment of fees for the acceptance of deposits;

 

 

 

 

(d)

“Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate);

 

 

 

 

(e)

“Participating Member State” means any member state of the European Union that
adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union.

 

 

 

 

(f)

“Reference Banks” means, in relation to Mandatory Cost, the principal London
offices of JPMorgan Chase Bank, National Association.

 

 

 

 

(g)

“Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

 

 

 

 

(h)

“Unpaid Sum” means any sum due and payable but unpaid by any Borrower under the
Loan Documents.

 

 

 

6.

In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5 per cent. will be included in the formula as 5
and not as 0.05). A negative result obtained by subtracting D from B shall be
taken as zero. The resulting figures shall be rounded to four decimal places.

2

--------------------------------------------------------------------------------



 

 

 

7.

If requested by the Administrative Agent, each Reference Bank shall, as soon as
practicable after publication by the Financial Services Authority, supply to the
Administrative Agent, the rate of charge payable by that Reference Bank to the
Financial Services Authority pursuant to the Fees Rules in respect of the
relevant financial year of the Financial Services Authority (calculated for this
purpose by that Reference Bank as being the average of the Fee Tariffs
applicable to that Reference Bank for that financial year) and expressed in
pounds per £1,000,000 of the Tariff Base of that Reference Bank.

 

 

 

8.

Each Lender shall supply any information required by the Administrative Agent
for the purpose of calculating its Associated Costs Rate. In particular, but
without limitation, each Lender shall supply the following information on or
prior to the date on which it becomes a Lender:

 

 

 

 

(i)

the jurisdiction of its Facility Office; and

 

 

 

 

(j)

any other information that the Administrative Agent may reasonably require for
such purpose.

 

 

 

Each Lender shall promptly notify the Administrative Agent of any change to the
information provided by it pursuant to this paragraph.

 

 

 

9.

The percentages of each Lender for the purpose of A and C above and the rates of
charge of each Reference Bank for the purpose of E above shall be determined by
the Administrative Agent based upon the information supplied to it pursuant to
paragraphs 7 and 8 above and on the assumption that, unless a Lender notifies
the Administrative Agent to the contrary, each Lender’s obligations in relation
to cash ratio deposits and Special Deposits are the same as those of a typical
bank from its jurisdiction of incorporation with a Facility Office in the same
jurisdiction as its Facility Office.

 

 

 

10.

The Administrative Agent shall have no liability to any person if such
determination results in an Associated Costs Rate which over or under
compensates any Lender and shall be entitled to assume that the information
provided by any Lender or Reference Bank pursuant to paragraphs 3, 7 and 8 above
is true and correct in all respects.

 

 

 

11.

The Administrative Agent shall distribute the additional amounts received as a
result of the Mandatory Cost to the Lenders on the basis of the Associated Costs
Rate for each Lender based on the information provided by each Lender and each
Reference Bank pursuant to paragraphs 3, 7 and 8 above.

 

 

 

12.

Any determination by the Administrative Agent pursuant to this Schedule in
relation to a formula, the Mandatory Cost, an Associated Costs Rate or any
amount payable to a Lender shall, in the absence of manifest error, be
conclusive and binding on all parties hereto.

 

 

 

13.

The Administrative Agent may from time to time, after consultation with the
Company and the relevant Lenders, determine and notify to all parties hereto any
amendments which are required to be made to this Schedule 2.02 in order to
comply with any change in law, regulation or any

3

--------------------------------------------------------------------------------



 

 

 

requirements from time to time imposed by the Bank of England, the Financial
Services Authority or the European Central Bank (or, in any case, any other
authority which replaces all or any of its functions) and any such determination
shall, in the absence of manifest error, be conclusive and binding on all
parties hereto.

4

--------------------------------------------------------------------------------



EXHIBIT A

ASSIGNMENT AND ASSUMPTION

                    This Assignment and Assumption (the “Assignment and
Assumption”) is dated as of the Effective Date set forth below and is entered
into by and between [Insert name of Assignor] (the “Assignor”) and [Insert name
of Assignee] (the “Assignee”). Capitalized terms used but not defined herein
shall have the meanings given to them in the Credit Agreement identified below
(as amended, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

                    For an agreed consideration, the Assignor hereby irrevocably
sells and assigns to the Assignee, and the Assignee hereby irrevocably purchases
and assumes from the Assignor, subject to and in accordance with the Standard
Terms and Conditions and the Credit Agreement, as of the Effective Date inserted
by the Administrative Agent as contemplated below (i) all of the Assignor’s
rights and obligations in its capacity as a Lender under the Credit Agreement
and any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the Assignor under the respective
facilities identified below (including any letters of credit, guarantees, and
swingline loans included in such facilities) and (ii) to the extent permitted to
be assigned under applicable law, all claims, suits, causes of action and any
other right of the Assignor (in its capacity as a Lender) against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

 

 

1.

Assignor:

________________________________________________

 

 

 

2.

Assignee:

________________________________________________

 

 

[and is an Affiliate/Approved Fund of [identify Lender]1]

 

 

 

3.

Borrowers:

Tennant Company and certain Foreign Subsidiary Borrowers

 

 

 

4.

Administrative Agent:

JPMorgan Chase Bank, National Association, as the administrative agent under the
Credit Agreement

 

 

 

5.

Credit Agreement:

The Credit Agreement dated as of June 19, 2007 among Tennant Company, the
Foreign Subsidiary Borrowers from time to time parties thereto, the Lenders
parties thereto, JPMorgan Chase Bank, National Association, as Administrative
Agent, and the other agents parties thereto

 

 

 

6.

Assigned Interest:

 

 

 

 

--------------------------------------------------------------------------------

1 Select as applicable.

 


--------------------------------------------------------------------------------



 

 

 

 

 

Aggregate Amount of
Commitment/Loans for all
Lenders

 

Amount of
Commitment/
Loans Assigned

 

Percentage Assigned
of
Commitment/Loans2

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

           $

 

           $

 

%

           $

 

           $

 

%

           $

 

           $

 

%

Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

 

 

ASSIGNOR

 

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

Title:

 

 

 

 

ASSIGNEE

 

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

Title:

Consented to and Accepted:

 

 

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Administrative Agent

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

Title:

 

 

 

 

[Consented to:]3

 

 

 

 

TENNANT COMPANY

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

Title:

 


 

 

--------------------------------------------------------------------------------

2 Set forth, so at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

 

3 To be added only if the consent of the Company is required by the terms of the
Credit Agreement.

2

--------------------------------------------------------------------------------



ANNEX I

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

                    1. Representations and Warranties.

                    1.1 Assignor. The Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of the Assigned Interest, (ii) the
Assigned Interest is free and clear of any lien, encumbrance or other adverse
claim and (iii) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Company, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Company, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

                    1.2. Assignee. The Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it satisfies the requirements, if any, specified in the Credit
Agreement that are required to be satisfied by it in order to acquire the
Assigned Interest and become a Lender, (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 5.01 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, and (v) if it is a Foreign Lender, attached to the Assignment
and Assumption is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

                    2. Payments. From and after the Effective Date, the
Administrative Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) to the
Assignor for amounts which have accrued to but excluding the Effective Date and
to the Assignee for amounts which have accrued from and after the Effective
Date.

                    3. General Provisions. This Assignment and Assumption shall
be binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns. This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument. Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and

--------------------------------------------------------------------------------



Assumption. This Assignment and Assumption shall be governed by, and construed
in accordance with, the law of the State of New York.

2

--------------------------------------------------------------------------------



EXHIBIT B-1

OPINION OF IN-HOUSE COUNSEL FOR THE LOAN PARTIES

[Attached]

--------------------------------------------------------------------------------



EXHIBIT B-2

OPINION OF OUTSIDE COUNSEL FOR THE LOAN PARTIES

[Attached]

--------------------------------------------------------------------------------



EXHIBIT C

FORM OF INCREASING LENDER SUPPLEMENT

INCREASING LENDER SUPPLEMENT, dated __________, 20___ (this “Supplement”), by
and among each of the signatories hereto, to the Credit Agreement, dated as of
June 19, 2007 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Tennant Company (the “Company”),
the Foreign Subsidiary Borrowers from time to time party thereto, the Lenders
party thereto and JPMorgan Chase Bank, National Association, as administrative
agent (in such capacity, the “Administrative Agent”).

W I T N E S S E T H

                    WHEREAS, pursuant to Section 2.20 of the Credit Agreement,
the Borrower has the right, subject to the terms and conditions thereof, to
effectuate from time to time an increase in the aggregate Commitments under the
Credit Agreement by requesting one or more Lenders to increase the amount of its
Commitment;

                    WHEREAS, the Borrower has given notice to the Administrative
Agent of its intention to request an increase the aggregate Commitments pursuant
to such Section 2.20; and

                    WHEREAS, pursuant to Section 2.20 of the Credit Agreement,
the undersigned Increasing Lender now desires to increase the amount of its
Commitment under the Credit Agreement by executing and delivering to the
Borrower and the Administrative Agent this Supplement;

                    NOW, THEREFORE, each of the parties hereto hereby agrees as
follows:

                    1. The undersigned Increasing Lender agrees, subject to the
terms and conditions of the Credit Agreement, that on the date of this
Supplement it shall have its Commitment increased by $[__________], thereby
making the aggregate amount of its total Commitments equal to $[__________].

                    2. The Company hereby represents and warrants that no
Default or Event of Default has occurred and is continuing on and as of the date
hereof.

                    3. Terms defined in the Credit Agreement shall have their
defined meanings when used herein.

                    4. This Supplement shall be governed by, and construed in
accordance with, the laws of the State of New York.

                    5. This Supplement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same document.

--------------------------------------------------------------------------------



                    IN WITNESS WHEREOF, each of the undersigned has caused this
Supplement to be executed and delivered by a duly authorized officer on the date
first above written.

 

 

 

[INSERT NAME OF INCREASING LENDER]



 

By:

 

--------------------------------------------------------------------------------

 

Name:

 

Title:

Accepted and agreed to as of the date first written above:

TENNANT COMPANY

 

 

By:

 

--------------------------------------------------------------------------------

 

Name:

 

Title:

 

Acknowledged as of the date first written above:

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION
as Administrative Agent

 

 

By:

 

--------------------------------------------------------------------------------

 

Name:

 

Title:

 

2

--------------------------------------------------------------------------------



EXHIBIT D

FORM OF AUGMENTING LENDER SUPPLEMENT

                    AUGMENTING LENDER SUPPLEMENT, dated __________, 20___ (this
“Supplement”), to the Credit Agreement, dated as of June 19, 2007 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Tennant Company (the “Company”), the Foreign Subsidiary
Borrowers from time to time party thereto, the Lenders party thereto and
JPMorgan Chase Bank, National Association, as administrative agent (in such
capacity, the “Administrative Agent”).

W I T N E S S E T H

                    WHEREAS, the Credit Agreement provides in Section 2.20
thereof that any bank, financial institution or other entity may extend
Commitments under the Credit Agreement subject to the approval of the Company
and the Administrative Agent, by executing and delivering to the Company and the
Administrative Agent a supplement to the Credit Agreement in substantially the
form of this Supplement; and

                    WHEREAS, the undersigned Augmenting Lender was not an
original party to the Agreement but now desires to become a party thereto;

                    NOW, THEREFORE, each of the parties hereto hereby agrees as
follows:

                    1. The undersigned Augmenting Lender agrees to be bound by
the provisions of the Credit Agreement and agrees that it shall, on the date of
this Supplement, become a Lender for all purposes of the Credit Agreement to the
same extent as if originally a party thereto, with a Commitment with respect to
Revolving Loans of $[__________].

                    2. The undersigned Augmenting Lender (a) represents and
warrants that it is legally authorized to enter into this Supplement; (b)
confirms that it has received a copy of the Credit Agreement, together with
copies of the most recent financial statements delivered pursuant to Section
5.01 thereof, as applicable, and has reviewed such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Supplement; (c) agrees that it will, independently
and without reliance upon the Administrative Agent or any other Lender and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement or any other instrument or document furnished pursuant
hereto or thereto; (d) appoints and authorizes the Administrative Agent to take
such action as agent on its behalf and to exercise such powers and discretion
under the Credit Agreement or any other instrument or document furnished
pursuant hereto or thereto as are delegated to the Administrative Agent by the
terms thereof, together with such powers as are incidental thereto; and (e)
agrees that it will be bound by the provisions of the Credit Agreement and will
perform in accordance with its terms all the obligations which by the terms of
the Credit Agreement are required to be performed by it as a Lender.

                    3. The undersigned’s address for notices for the purposes of
the Credit Agreement is as follows:

                              [___________]

                    4. The Company hereby represents and warrants that no
Default or Event of Default has occurred and is continuing on and as of the date
hereof.

--------------------------------------------------------------------------------



                    5. Terms defined in the Credit Agreement shall have their
defined meanings when used herein.

                    6. This Supplement shall be governed by, and construed in
accordance with, the laws of the State of New York.

                    7. This Supplement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same document.

[remainder of this page intentionally left blank]

2

--------------------------------------------------------------------------------



                    IN WITNESS WHEREOF, each of the undersigned has caused this
Supplement to be executed and delivered by a duly authorized officer on the date
first above written.

 

 

 

[INSERT NAME OF AUGMENTING LENDER]

 

 

 

By:

 

--------------------------------------------------------------------------------

 

Name:

 

Title:

Accepted and agreed to as of the date first written above:

TENNANT COMPANY

 

 

By:

 

--------------------------------------------------------------------------------

 

Name:

 

Title:

 

Acknowledged as of the date first written above:

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION
as Administrative Agent

 

 

By:

 

--------------------------------------------------------------------------------

 

Name:

 

Title:

 

3

--------------------------------------------------------------------------------



EXHIBIT E

LIST OF CLOSING DOCUMENTS

TENNANT COMPANY
CERTAIN FOREIGN SUBSIDIARY BORROWERS

CREDIT FACILITIES

June 19, 2007

LIST OF CLOSING DOCUMENTS1

A.          LOAN DOCUMENTS

 

 

1.

Credit Agreement (the “Credit Agreement”) by and among Tennant Company, a
Minnesota corporation (the “Company”), the Foreign Subsidiary Borrowers from
time to time parties thereto (collectively with the Company, the “Borrowers”),
the institutions from time to time parties thereto as Lenders (the “Lenders”)
and JPMorgan Chase Bank, National Association, in its capacity as Administrative
Agent for itself and the other Lenders (the “Administrative Agent”), evidencing
a revolving credit facility to the Borrowers from the Lenders in an initial
aggregate principal amount of $125,000,000.


 

 

 

 

SCHEDULES

 

 

 

 

 

Schedule 2.01

—

Commitments

 

Schedule 2.02

—

Mandatory Cost

 

Schedule 3.01

—

Subsidiaries

 

Schedule 6.01

—

Existing Indebtedness

 

Schedule 6.02

—

Existing Liens

 

Schedule 6.08

—

Existing Restrictions

 

 

 

 

EXHIBITS

 

 

Exhibit A

—

Form of Assignment and Assumption

 

Exhibit B-1

—

Form of Opinion of Loan Parties’ In-House Counsel

 

Exhibit B-2

—

Form of Opinion of Loan Parties’ Outside Counsel

 

Exhibit C

—

Form of Increasing Lender Supplement

 

Exhibit D

—

Form of Augmenting Lender Supplement

 

Exhibit E

—

List of Closing Documents

 

Exhibit F-1

—

Form of Borrowing Subsidiary Agreement

 

Exhibit F-2

—

Form of Borrowing Subsidiary Termination

 

Exhibit G

—

Form of Subsidiary Guaranty

 

Exhibit H

—

Form of Pledge Agreement


 

--------------------------------------------------------------------------------

1 Each capitalized term used herein and not defined herein shall have the
meaning assigned to such term in the above-defined Credit Agreement. Items
appearing in bold and italics shall be prepared and/or provided by the Company
and/or Company’s counsel


--------------------------------------------------------------------------------



 

 

2.

Notes executed by the Company in favor of each of the Lenders, if any, which has
requested a note pursuant to Section 2.10(e) of the Credit Agreement.

 

 

3.

Guaranty executed by the initial Subsidiary Guarantors (collectively with the
Borrowers, the “Loan Parties”) in favor of the Administrative Agent.

 

 

B.          CORPORATE DOCUMENTS

 

4.

Certificate of the Secretary or an Assistant Secretary of each Loan Party
certifying (i) that there have been no changes in the Certificate of
Incorporation or other charter document of such Loan Party, as attached thereto
and as certified as of a recent date by the Secretary of State of the
jurisdiction of its organization, since the date of the certification thereof by
such secretary of state, (ii) the By-Laws or other applicable organizational
document, as attached thereto, of such Loan Party as in effect on the date of
such certification, (iii) resolutions of the Board of Directors or other
governing body of such Loan Party authorizing the execution, delivery and
performance of each Loan Document to which it is a party, and (iv) the names and
true signatures of the incumbent officers of each Loan Party authorized to sign
the Loan Documents to which it is a party, and (in the case of the Company)
authorized to request Borrowing or an LC Disbursement under the Credit
Agreement.

 

 

5.

Good Standing Certificate for each Loan Party from the Secretary of State of the
jurisdiction of its organization.

 

 

C.          OPINIONS

 

 

6.

Opinion of Heidi M. Hoard, General Counsel of the Loan Parties.

 

 

7.

Opinion of Faegre & Benson LLP, Outside Counsel for the Loan Parties.

 

 

D.          CLOSING CERTIFICATES AND MISCELLANEOUS

 

 

8.

A Certificate signed by the President, a Vice President or a Financial Officer
of the Company certifying the following: (i) all of the representations and
warranties of the Company set forth in the Credit Agreement are true and correct
and (ii) no Default has occurred and is then continuing.

 

 

9.

Payoff letter(s) evidencing the repayment, cancellation and termination of all
of the Company’s and its Subsidiaries’ existing credit facilities which are
required to be repaid, cancelled and terminated on or prior to the Effective
Date under the Credit Agreement.

2

--------------------------------------------------------------------------------



EXHIBIT F-1

[FORM OF]

BORROWING SUBSIDIARY AGREEMENT

                    BORROWING SUBSIDIARY AGREEMENT dated as of [_____], among
Tennant Company, a Minnesota corporation (the “Company”), [Name of Foreign
Subsidiary Borrower], a [__________] (the “New Borrowing Subsidiary”), and
JPMorgan Chase Bank, National Association as Administrative Agent (the
“Administrative Agent”).

                    Reference is hereby made to the Credit Agreement dated as of
June 19, 2007 (as amended, supplemented or otherwise modified from time to time,
the “Credit Agreement”), among the Company, the Foreign Subsidiary Borrowers
from time to time party thereto, the Lenders from time to time party thereto and
JPMorgan Chase Bank, National Association as Administrative Agent. Capitalized
terms used herein but not otherwise defined herein shall have the meanings
assigned to such terms in the Credit Agreement. Under the Credit Agreement, the
Lenders have agreed, upon the terms and subject to the conditions therein set
forth, to make Loans to certain Foreign Subsidiary Borrowers (collectively with
the Company, the “Borrowers”), and the Company and the New Borrowing Subsidiary
desire that the New Borrowing Subsidiary become a Foreign Subsidiary Borrower.
In addition, the New Borrowing Subsidiary hereby authorizes the Company to act
on its behalf as and to the extent provided for in Article II of the Credit
Agreement. [Notwithstanding the preceding sentence, the New Borrowing Subsidiary
hereby designates the following officers as being authorized to request
Borrowings under the Credit Agreement on behalf of the New Subsidiary Borrower
and sign this Borrowing Subsidiary Agreement and the other Loan Documents to
which the New Borrowing Subsidiary is, or may from time to time become, a party:
[______________].]

                    Each of the Company and the New Borrowing Subsidiary
represents and warrants that the representations and warranties of the Company
in the Credit Agreement relating to the New Borrowing Subsidiary and this
Agreement are true and correct on and as of the date hereof, other than
representations given as of a particular date, in which case they shall be true
and correct as of that date. [The Company and the New Borrowing Subsidiary
further represent and warrant that the execution, delivery and performance by
the New Borrowing Subsidiary of the transactions contemplated under this
Agreement and the use of any of the proceeds raised in connection with this
Agreement will not contravene or conflict with the provisions of section 151 of
the Companies Act 1985 of England and Wales (as amended).]1[INSERT OTHER
PROVISIONS REASONABLY REQUESTED BY ADMINISTRATIVE AGENT OR ITS COUNSELS] The
Company agrees that the Guarantee of the Company contained in the Credit
Agreement will apply to the Obligations of the New Borrowing Subsidiary. Upon
execution of this Agreement by each of the Company, the New Borrowing Subsidiary
and the Administrative Agent, the New Borrowing Subsidiary shall be a party to
the Credit Agreement and shall constitute a “Foreign Subsidiary Borrower” for
all purposes thereof, and the New Borrowing Subsidiary hereby agrees to be bound
by all provisions of the Credit Agreement.

                    This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

[Signature Page Follows]

 

--------------------------------------------------------------------------------

1 To be included only if a New Borrowing Subsidiary will be a Borrower organized
under the laws of England and Wales.


--------------------------------------------------------------------------------



                    IN WITNESS WHEREOF, the parties hereto have caused this
Agreement to be duly executed by their authorized officers as of the date first
appearing above.

 

 

 

 

 

TENNANT COMPANY

 

 

 

By:

 

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

Title:

 

 

 

 

[NAME OF NEW BORROWING SUBSIDIARY]

 

 

 

By:

 

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

Title:

 

 

 

 

JPMORGAN CHASE BANK, NATIONAL
ASSOCIATION, as Administrative Agent

 

 

 

By:

 

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

Title:


--------------------------------------------------------------------------------



EXHIBIT F-2

[FORM OF]

BORROWING SUBSIDIARY TERMINATION

JPMorgan Chase Bank, National Association
as Administrative Agent
for the Lenders referred to below
1 Chase Tower
Chicago, Illinois 60603
Attention: [__________]

[Date]

Ladies and Gentlemen:

                    The undersigned, Tennant Company (the “Company”), refers to
the Credit Agreement dated as of June 19, 2007 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the
Company, the Foreign Subsidiary Borrowers from time to time party thereto and
JPMorgan Chase Bank, National Association, as Administrative Agent. Capitalized
terms used and not otherwise defined herein shall have the meanings assigned to
such terms in the Credit Agreement.

                    The Company hereby terminates the status of [______________]
(the “Terminated Borrowing Subsidiary”) as a Foreign Subsidiary Borrower under
the Credit Agreement. [The Company represents and warrants that no Loans made to
the Terminated Borrowing Subsidiary are outstanding as of the date hereof and
that all amounts payable by the Terminated Borrowing Subsidiary in respect of
interest and/or fees (and, to the extent notified by the Administrative Agent or
any Lender, any other amounts payable under the Credit Agreement) pursuant to
the Credit Agreement have been paid in full on or prior to the date hereof.]
[The Company acknowledges that the Terminated Borrowing Subsidiary shall
continue to be a Borrower until such time as all Loans made to the Terminated
Borrowing Subsidiary shall have been prepaid and all amounts payable by the
Terminated Borrowing Subsidiary in respect of interest and/or fees (and, to the
extent notified by the Administrative Agent or any Lender, any other amounts
payable under the Credit Agreement) pursuant to the Credit Agreement shall have
been paid in full, provided that the Terminated Borrowing Subsidiary shall not
have the right to make further Borrowings under the Credit Agreement.]

[Signature Page Follows]

--------------------------------------------------------------------------------



                    This instrument shall be construed in accordance with and
governed by the laws of the State of New York.

 

 

 

 

 

Very truly yours,

 

 

 

TENNANT COMPANY

 

 

 

By:

 

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

Title:


 

 

Copy to:

JPMorgan Chase Bank, National Association

 

  270 Park Avenue

 

  New York, New York 10017

2

--------------------------------------------------------------------------------



EXHIBIT G

[FORM OF]

SUBSIDIARY GUARANTY

GUARANTY

                    THIS GUARANTY (this “Guaranty”) is made as of June 19, 2007,
by and among each of the undersigned (the “Initial Guarantors” and along with
any additional Subsidiaries of the Company which become parties to this Guaranty
by executing a supplement hereto in the form attached as Annex I, the
“Guarantors”) in favor of the Administrative Agent, for the ratable benefit of
the Holders of Obligations (as defined below), under the Credit Agreement
referred to below.

WITNESSETH

                    WHEREAS, Tennant Company, a Minnesota corporation (the
“Company”), the Foreign Subsidiary Borrowers parties thereto (the “Foreign
Subsidiary Borrowers” and, together with the Company, the “Borrowers”), the
institutions from time to time parties thereto as lenders (the “Lenders”), and
JPMorgan Chase Bank, National Association, as administrative agent (the
“Administrative Agent”) have entered into a certain Credit Agreement dated as of
June 19, 2007 (as the same may be amended, modified, supplemented and/or
restated, and as in effect from time to time, the “Credit Agreement”),
providing, subject to the terms and conditions thereof, for extensions of credit
and other financial accommodations to be made by the Lenders to the Borrowers;

                    WHEREAS, it is a condition precedent to the extensions of
credit by the Lenders under the Credit Agreement that each of the Guarantors
(constituting all of the Subsidiary Guarantors required to execute this Guaranty
pursuant to Section 5.09 of the Credit Agreement) execute and deliver this
Guaranty, whereby each of the Guarantors shall guarantee the payment when due of
all Obligations; and

                    WHEREAS, in consideration of the direct and indirect
financial and other support that the Borrowers have provided, and such direct
and indirect financial and other support as the Borrowers may in the future
provide, to the Guarantors, and in order to induce the Lenders and the
Administrative Agent to enter into the Credit Agreement, each of the Guarantors
is willing to guarantee the Obligations of the Borrowers;

                    NOW, THEREFORE, in consideration of the foregoing premises
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

                    SECTION 1. Definitions. Terms defined in the Credit
Agreement and not otherwise defined herein have, as used herein, the respective
meanings provided for therein.

                    SECTION 2. Representations, Warranties and Covenants. Each
of the Guarantors represents and warrants (which representations and warranties
shall be deemed to have been renewed at the time of the making, conversion or
continuation of any Loan or issuance of any Letter of Credit) that:

 

 

 

          (A) It is a corporation, partnership or limited liability company duly
and properly incorporated or organized, as the case may be, validly existing and
(to the extent such concept


--------------------------------------------------------------------------------



 

 

 

applies to such entity) in good standing under the laws of its jurisdiction of
incorporation, organization or formation and has all requisite authority to
conduct its business in each jurisdiction in which its business is conducted,
except to the extent that the failure to have such authority could not
reasonably be expected to have a Material Adverse Effect.

 

 

 

          (B) It (to the extent applicable) has the requisite power and
authority and legal right to execute and deliver this Guaranty and to perform
its obligations hereunder. The execution and delivery by each Guarantor of this
Guaranty and the performance by each of its obligations hereunder have been duly
authorized by proper proceedings, and this Guaranty constitutes a legal, valid
and binding obligation of such Guarantor, respectively, enforceable against such
Guarantor, respectively, in accordance with its terms, except as enforceability
may be limited by bankruptcy, insolvency or similar laws affecting the
enforcement of creditors’ rights generally.

 

 

 

          (C) Neither the execution and delivery by it of this Guaranty, nor the
consummation by it of the transactions herein contemplated, nor compliance by it
with the provisions hereof will (i) violate any law, rule, regulation, order,
writ, judgment, injunction, decree or award binding on it or its articles or
certificate of incorporation (or equivalent charter documents), limited
liability company or partnership agreement, certificate of partnership, articles
or certificate of organization, by-laws, or operating agreement or other
management agreement, as the case may be, or the provisions of any indenture,
instrument or agreement to which any of the Borrowers or any of its Subsidiaries
is a party or is subject, or by which it, or its property, is bound, or (ii)
conflict with, or constitute a default under, or result in, or require, the
creation or imposition of any Lien in, of or on its property pursuant to the
terms of, any such indenture, instrument or agreement (other than any Loan
Document). No order, consent, adjudication, approval, license, authorization, or
validation of, or filing, recording or registration with, or exemption by, or
other action in respect of any governmental or public body or authority, or any
subdivision thereof, which has not been obtained by it, is required to be
obtained by it in connection with the execution, delivery and performance by it
of, or the legality, validity, binding effect or enforceability against it of,
this Guaranty.

                    In addition to the foregoing, each of the Guarantors
covenants that, so long as any Lender has any Commitment outstanding under the
Credit Agreement or any amount payable under the Credit Agreement or any other
Guaranteed Obligations shall remain unpaid, it will, and, if necessary, will
enable each of the Borrowers to, fully comply with those covenants and
agreements of such Borrower applicable to such Guarantor set forth in the Credit
Agreement.

                    SECTION 3. The Guaranty. Each of the Guarantors hereby
unconditionally guarantees, jointly with the other Guarantors and severally, the
full and punctual payment and performance when due (whether at stated maturity,
upon acceleration or otherwise) of the Obligations, including, without
limitation, (i) the principal of and interest on each Loan made to any Borrower
pursuant to the Credit Agreement, (ii) any obligations of any Borrower to
reimburse LC Disbursements (“Reimbursement Obligations”), (iii) all obligations
of any Borrower owing to any Lender or any affiliate of any Lender under any
Swap Agreement or Banking Services Agreement, (iv) all other amounts payable by
any Borrower or any of its Subsidiaries under the Credit Agreement, any Swap
Agreement, any Banking Services Agreement and the other Loan Documents and (v)
the punctual and faithful performance, keeping, observance, and fulfillment by
any Borrower of all of the agreements, conditions, covenants, and obligations of
such Borrower contained in the Loan Documents (all of the foregoing being
referred to collectively as the “Guaranteed Obligations” and the holders from
time to time of the Guaranteed Obligations being referred to collectively as the
“Holders of Guaranteed Obligations”). Upon (x) the failure by any Borrower or
any of its Affiliates, as applicable, to pay punctually any such amount or
perform such obligation, and (y) such failure continuing beyond any applicable
grace or notice and cure

2

--------------------------------------------------------------------------------



period, each of the Guarantors agrees that it shall forthwith on demand pay such
amount or perform such obligation at the place and in the manner specified in
the Credit Agreement, any Swap Agreement, any Banking Services Agreement or the
relevant Loan Document, as the case may be. Each of the Guarantors hereby agrees
that this Guaranty is an absolute, irrevocable and unconditional guaranty of
payment and is not a guaranty of collection.

                    SECTION 4. Guaranty Unconditional. The obligations of each
of the Guarantors hereunder shall be unconditional and absolute and, without
limiting the generality of the foregoing, shall not be released, discharged or
otherwise affected by:

 

 

 

          (A) any extension, renewal, settlement, indulgence, compromise, waiver
or release of or with respect to the Guaranteed Obligations or any part thereof
or any agreement relating thereto, or with respect to any obligation of any
other guarantor of any of the Guaranteed Obligations, whether (in any such case)
by operation of law or otherwise, or any failure or omission to enforce any
right, power or remedy with respect to the Guaranteed Obligations or any part
thereof or any agreement relating thereto, or with respect to any obligation of
any other guarantor of any of the Guaranteed Obligations;

 

 

 

          (B) any modification or amendment of or supplement to the Credit
Agreement, any Swap Agreement, any Banking Services Agreement or any other Loan
Document, including, without limitation, any such amendment which may increase
the amount of, or the interest rates applicable to, any of the Obligations
guaranteed hereby;

 

 

 

          (C) any release, surrender, compromise, settlement, waiver,
subordination or modification, with or without consideration, of any collateral
securing the Guaranteed Obligations or any part thereof, any other guaranties
with respect to the Guaranteed Obligations or any part thereof, or any other
obligation of any person or entity with respect to the Guaranteed Obligations or
any part thereof, or any nonperfection or invalidity of any direct or indirect
security for the Guaranteed Obligations;

 

 

 

          (D) any change in the corporate, partnership or other existence,
structure or ownership of any Borrower or any other guarantor of any of the
Guaranteed Obligations, or any insolvency, bankruptcy, reorganization or other
similar proceeding affecting such Borrower or any other guarantor of the
Guaranteed Obligations, or any of their respective assets or any resulting
release or discharge of any obligation of such Borrower or any other guarantor
of any of the Guaranteed Obligations;

 

 

 

          (E) the existence of any claim, setoff or other rights which the
Guarantors may have at any time against any Borrower, any other guarantor of any
of the Guaranteed Obligations, the Administrative Agent, any Holder of
Guaranteed Obligations or any other Person, whether in connection herewith or in
connection with any unrelated transactions; provided that nothing herein shall
prevent the assertion of any such claim by separate suit or compulsory
counterclaim;

 

 

 

          (F) the enforceability or validity of the Guaranteed Obligations or
any part thereof or the genuineness, enforceability or validity of any agreement
relating thereto or with respect to any collateral securing the Guaranteed
Obligations or any part thereof, or any other invalidity or unenforceability
relating to or against any Borrower or any other guarantor of any of the
Guaranteed Obligations, for any reason related to the Credit Agreement, any Swap
Agreement, any Banking Services Agreement, any other Loan Document, or any
provision of applicable law decree, order or regulation of any jurisdiction
purporting to prohibit the payment by such

3

--------------------------------------------------------------------------------



 

 

 

Borrower or any other guarantor of the Guaranteed Obligations, of any of the
Guaranteed Obligations or otherwise affecting any term of any of the Guaranteed
Obligations;

 

 

 

          (G) the failure of the Administrative Agent to take any steps to
perfect and maintain any security interest in, or to preserve any rights to, any
security or collateral for the Guaranteed Obligations, if any;

 

 

 

          (H) the election by, or on behalf of, any one or more of the Holders
of Guaranteed Obligations, in any proceeding instituted under Chapter 11 of
Title 11 of the United States Code (11 U.S.C. 101 et seq.) (the “Bankruptcy
Code”), of the application of Section 1111(b)(2) of the Bankruptcy Code;

 

 

 

          (I) any borrowing or grant of a security interest by any Borrower, as
debtor-in-possession, under Section 364 of the Bankruptcy Code;

 

 

 

          (J) the disallowance, under Section 502 of the Bankruptcy Code, of all
or any portion of the claims of the Holders of Guaranteed Obligations or the
Administrative Agent for repayment of all or any part of the Guaranteed
Obligations;

 

 

 

          (K) the failure of any other guarantor to sign or become party to this
Guaranty or any amendment, change, or reaffirmation hereof; or

 

 

 

          (L) any other act or omission to act or delay of any kind by any
Borrower, any other guarantor of the Guaranteed Obligations, the Administrative
Agent, any Holder of Obligations or any other Person or any other circumstance
whatsoever which might, but for the provisions of this Section 4, constitute a
legal or equitable discharge of any Guarantor’s obligations hereunder except as
provided in Section 5.

                    SECTION 5. Discharge Only Upon Payment In Full:
Reinstatement In Certain Circumstances. Each of the Guarantors’ obligations
hereunder shall remain in full force and effect until all Guaranteed Obligations
shall have been paid in full in cash and the Commitments and all Letters of
Credit issued under the Credit Agreement shall have terminated or expired. If at
any time any payment of the principal of or interest on any Loan, any
Reimbursement Obligation or any other amount payable by any Borrower or any
other party under the Credit Agreement, any Swap Agreement, any Banking Services
Agreement or any other Loan Document is rescinded or must be otherwise restored
or returned upon the insolvency, bankruptcy or reorganization of any Borrower or
otherwise, each of the Guarantors’ obligations hereunder with respect to such
payment shall be reinstated as though such payment had been due but not made at
such time. The parties hereto acknowledge and agree that each of the Guaranteed
Obligations shall be due and payable in the same currency as such Guaranteed
Obligation is denominated but if currency control or exchange regulations are
imposed in the country which issues such currency with the result such currency
(the “Original Currency”) no longer exists or the relevant Guarantor is not able
to make payment in such Original Currency, then all payments to be made by such
Guarantor hereunder in such currency shall instead be made when due in Dollars
in an amount equal to the Dollar Amount (as of the date of payment) of such
payment due, it being the intention of the parties hereto that each Guarantor
takes all risks of the imposition of any such currency control or exchange
regulations.

                    SECTION 6. General Waivers; Additional Waivers.

 

 

 

          (A) General Waivers. Each of the Guarantors irrevocably waives
acceptance hereof, presentment, demand or action on delinquency, protest, the
benefit of any statutes of limitations and, to the fullest extent permitted by
law, any notice not provided for herein, as well as any

4

--------------------------------------------------------------------------------



 

 

 

requirement that at any time any action be taken by any Person against any
Borrower, any other guarantor of the Guaranteed Obligations, or any other
Person.

 

 

 

          (B) Additional Waivers. Notwithstanding anything herein to the
contrary, each of the Guarantors hereby absolutely, unconditionally, knowingly,
and expressly waives:


 

 

 

      (i) any right it may have to revoke this Guaranty as to future
indebtedness or notice of acceptance hereof;

 

 

 

      (ii) (a) notice of acceptance hereof; (b) notice of any loans or other
financial accommodations made or extended under the Loan Documents or the
creation or existence of any Guaranteed Obligations; (c) notice of the amount of
the Guaranteed Obligations, subject, however, to each Guarantor’s right to make
inquiry of Administrative Agent and Holders of Guaranteed Obligations to
ascertain the amount of the Guaranteed Obligations at any reasonable time; (d)
notice of any adverse change in the financial condition of any Borrower or of
any other fact that might increase such Guarantor’s risk hereunder; (e) notice
of presentment for payment, demand, protest, and notice thereof as to any
instruments among the Loan Documents; (f) notice of any Default or Event of
Default; and (g) all other notices (except if such notice is specifically
required to be given to such Guarantor hereunder or under the Loan Documents)
and demands to which each Guarantor might otherwise be entitled;

 

 

 

      (iii) its right, if any, to require the Administrative Agent and the other
Holders of Guaranteed Obligations to institute suit against, or to exhaust any
rights and remedies which the Administrative Agent and the other Holders of
Guaranteed Obligations has or may have against, the other Guarantors or any
third party, or against any Pledged Equity provided by the other Guarantors, or
any third party; and each Guarantor further waives any defense arising by reason
of any disability or other defense (other than the defense that the Guaranteed
Obligations shall have been fully and finally performed and indefeasibly paid)
of the other Guarantors or by reason of the cessation from any cause whatsoever
of the liability of the other Guarantors in respect thereof;

 

 

 

      (iv) (a) any rights to assert against the Administrative Agent and the
other Holders of Guaranteed Obligations any defense (legal or equitable),
set-off, counterclaim, or claim which such Guarantor may now or at any time
hereafter have against the other Guarantors or any other party liable to the
Administrative Agent and the other Holders of Guaranteed Obligations; (b) any
defense, set-off, counterclaim, or claim, of any kind or nature, arising
directly or indirectly from the present or future lack of perfection,
sufficiency, validity, or enforceability of the Guaranteed Obligations or any
security therefor; (c) any defense such Guarantor has to performance hereunder,
and any right such Guarantor has to be exonerated, arising by reason of: the
impairment or suspension of the Administrative Agent’s and the other Holders of
Guaranteed Obligations’ rights or remedies against the other Guarantors; the
alteration by the Administrative Agent and the other Holders of Guaranteed
Obligations of the Guaranteed Obligations; any discharge of the other
Guarantors’ obligations to the Administrative Agent and the other Holders of
Guaranteed Obligations by operation of law as a result of the Administrative
Agent’s and the other Holders of Guaranteed Obligations’ intervention or
omission; or the acceptance by the Administrative Agent and the other Holders of
Guaranteed Obligations of anything in partial satisfaction of the Guaranteed
Obligations; and (d) the benefit of any statute of limitations affecting such
Guarantor’s liability hereunder or the enforcement thereof, and any act which
shall defer or delay the operation of any statute of limitations applicable to
the Guaranteed Obligations shall similarly operate to defer or delay

5

--------------------------------------------------------------------------------



 

 

 

the operation of such statute of limitations applicable to such Guarantor’s
liability hereunder; and

 

 

 

       (v) any defense arising by reason of or deriving from (a) any claim or
defense based upon an election of remedies by the Administrative Agent and the
other Holders of Guaranteed Obligations; or (b) any election by the
Administrative Agent and the other Holders of Guaranteed Obligations under
Section 1111(b) of Title 11 of the United States Code entitled “Bankruptcy”, as
now and hereafter in effect (or any successor statute), to limit the amount of,
or any collateral securing, its claim against the Guarantors.

 

 

 

       SECTION 7. Subordination of Subrogation; Subordination of Intercompany
Indebtedness.


 

 

 

          (A) Subordination of Subrogation. Until the Guaranteed Obligations
have been fully and finally performed and indefeasibly paid in full in cash, the
Guarantors (i) shall have no right of subrogation with respect to such
Guaranteed Obligations and (ii) waive any right to enforce any remedy which the
Holders of Guaranteed Obligations, the Issuing Bank or the Administrative Agent
now have or may hereafter have against any Borrower, any endorser or any
guarantor of all or any part of the Guaranteed Obligations or any other Person,
and the Guarantors waive any benefit of, and any right to participate in, any
security or collateral given to the Holders of Guaranteed Obligations, the
Issuing Bank and the Administrative Agent to secure the payment or performance
of all or any part of the Guaranteed Obligations or any other liability of any
Borrower to the Holders of Guaranteed Obligations or the Issuing Bank. Should
any Guarantor have the right, notwithstanding the foregoing, to exercise its
subrogation rights, each Guarantor hereby expressly and irrevocably (A)
subordinates any and all rights at law or in equity to subrogation,
reimbursement, exoneration, contribution, indemnification or set off that such
Guarantor may have to the indefeasible payment in full in cash of the Guaranteed
Obligations and (B) waives any and all defenses available to a surety, guarantor
or accommodation co-obligor until the Guaranteed Obligations are indefeasibly
paid in full in cash. Each Guarantor acknowledges and agrees that this
subordination is intended to benefit the Administrative Agent and the other
Holders of Guaranteed Obligations and shall not limit or otherwise affect such
Guarantor’s liability hereunder or the enforceability of this Guaranty, and that
the Administrative Agent, the other Holders of Guaranteed Obligations and their
respective successors and assigns are intended third party beneficiaries of the
waivers and agreements set forth in this Section 7(A).

 

 

 

          (B) Subordination of Intercompany Indebtedness. Each Guarantor agrees
that any and all claims of such Guarantor against any Borrower or any other
Guarantor hereunder (each an “Obligor”) with respect to any “Intercompany
Indebtedness” (as hereinafter defined), any endorser, obligor or any other
guarantor of all or any part of the Guaranteed Obligations, or against any of
its properties shall be subordinate and subject in right of payment to the prior
payment, in full and in cash, of all Guaranteed Obligations; provided that, as
long as no Event of Default has occurred and is continuing, such Guarantor may
receive payments of principal and interest from any Obligor with respect to
Intercompany Indebtedness. Notwithstanding any right of any Guarantor to ask,
demand, sue for, take or receive any payment from any Obligor, all rights, liens
and security interests of such Guarantor, whether now or hereafter arising and
howsoever existing, in any assets of any other Obligor shall be and are
subordinated to the rights of the Holders of Guaranteed Obligations and the
Administrative Agent in those assets. No Guarantor shall have any right to
possession of any such asset or to foreclose upon any such asset, whether by
judicial action or otherwise, unless and until all of the Guaranteed Obligations
shall have been fully paid and satisfied (in cash) and all financing
arrangements pursuant to any Loan Document, any Swap Agreement or any Banking
Services Agreement have been terminated. If

6

--------------------------------------------------------------------------------



 

 

 

all or any part of the assets of any Obligor, or the proceeds thereof, are
subject to any distribution, division or application to the creditors of such
Obligor, whether partial or complete, voluntary or involuntary, and whether by
reason of liquidation, bankruptcy, arrangement, receivership, assignment for the
benefit of creditors or any other action or proceeding, or if the business of
any such Obligor is dissolved or if substantially all of the assets of any such
Obligor are sold, then, and in any such event (such events being herein referred
to as an “Insolvency Event”), any payment or distribution of any kind or
character, either in cash, securities or other property, which shall be payable
or deliverable upon or with respect to any indebtedness of any Obligor to any
Guarantor (“Intercompany Indebtedness”) shall be paid or delivered directly to
the Administrative Agent for application on any of the Guaranteed Obligations,
due or to become due, until such Guaranteed Obligations shall have first been
fully paid and satisfied (in cash). Should any payment, distribution, security
or instrument or proceeds thereof be received by the applicable Guarantor upon
or with respect to the Intercompany Indebtedness after any Insolvency Event and
prior to the satisfaction of all of the Guaranteed Obligations and the
termination of all financing arrangements pursuant to any Loan Document among
any Borrower and the Holders of Guaranteed Obligations, such Guarantor shall
receive and hold the same in trust, as trustee, for the benefit of the Holders
of Guaranteed Obligations and shall forthwith deliver the same to the
Administrative Agent, for the benefit of the Holders of Guaranteed Obligations,
in precisely the form received (except for the endorsement or assignment of the
Guarantor where necessary), for application to any of the Guaranteed
Obligations, due or not due, and, until so delivered, the same shall be held in
trust by the Guarantor as the property of the Holders of Guaranteed Obligations.
If any such Guarantor fails to make any such endorsement or assignment to the
Administrative Agent, the Administrative Agent or any of its officers or
employees is irrevocably authorized to make the same. Each Guarantor agrees that
until the Guaranteed Obligations (other than the contingent indemnity
obligations) have been paid in full (in cash) and satisfied and all financing
arrangements pursuant to any Loan Document among any Borrower and the Holders of
Guaranteed Obligations have been terminated, no Guarantor will assign or
transfer to any Person (other than the Administrative Agent) any claim any such
Guarantor has or may have against any Obligor.

                    SECTION 8. Contribution with Respect to Guaranteed
Obligations.

 

 

 

          (A) To the extent that any Guarantor shall make a payment under this
Guaranty (a “Guarantor Payment”) which, taking into account all other Guarantor
Payments then previously or concurrently made by any other Guarantor, exceeds
the amount which otherwise would have been paid by or attributable to such
Guarantor if each Guarantor had paid the aggregate Guaranteed Obligations
satisfied by such Guarantor Payment in the same proportion as such Guarantor’s
“Allocable Amount” (as defined below) (as determined immediately prior to such
Guarantor Payment) bore to the aggregate Allocable Amounts of each of the
Guarantors as determined immediately prior to the making of such Guarantor
Payment, then, following indefeasible payment in full in cash of the Guaranteed
Obligations and termination of the Credit Agreement, the Swap Agreements and the
Banking Services Agreements, such Guarantor shall be entitled to receive
contribution and indemnification payments from, and be reimbursed by, each other
Guarantor for the amount of such excess, pro rata based upon their respective
Allocable Amounts in effect immediately prior to such Guarantor Payment.

 

 

 

          (B) As of any date of determination, the “Allocable Amount” of any
Guarantor shall be equal to the maximum amount of the claim which could then be
recovered from such Guarantor under this Guaranty without rendering such claim
voidable or avoidable under Section 548 of Chapter 11 of the Bankruptcy Code or
under any applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent
Conveyance Act or similar statute or common law.

7

--------------------------------------------------------------------------------



 

 

 

          (C) This Section 8 is intended only to define the relative rights of
the Guarantors, and nothing set forth in this Section 8 is intended to or shall
impair the obligations of the Guarantors, jointly and severally, to pay any
amounts as and when the same shall become due and payable in accordance with the
terms of this Guaranty.

 

 

 

          (D) The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Guarantor or Guarantors
to which such contribution and indemnification is owing.

 

 

 

          (E) The rights of the indemnifying Guarantors against other Guarantors
under this Section 8 shall be exercisable upon the full and indefeasible payment
of the Guaranteed Obligations in cash and the termination of the Credit
Agreement, the Swap Agreements and the Banking Services Agreements.

                    SECTION 9. Stay of Acceleration. If acceleration of the time
for payment of any amount payable by any Borrower under the Credit Agreement,
any Swap Agreement, any Banking Services Agreement or any other Loan Document is
stayed upon the insolvency, bankruptcy or reorganization of such Borrower, all
such amounts otherwise subject to acceleration under the terms of the Credit
Agreement, any Swap Agreement, any Banking Services Agreement or any other Loan
Document shall nonetheless be payable by each of the Guarantors hereunder
forthwith on demand by the Administrative Agent.

                    SECTION 10. Notices. All notices, requests and other
communications to any party hereunder shall be given in the manner prescribed in
Article IX of the Credit Agreement with respect to the Administrative Agent at
its notice address therein and with respect to any Guarantor, in care of the
Company at the address of the Company set forth in the Credit Agreement or such
other address or telecopy number as such party may hereafter specify for such
purpose by notice to the Administrative Agent in accordance with the provisions
of such Article IX.

                    SECTION 11. No Waivers. No failure or delay by the
Administrative Agent or any other Holder of Guaranteed Obligations in exercising
any right, power or privilege hereunder shall operate as a waiver thereof nor
shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. The
rights and remedies provided in this Guaranty, the Credit Agreement, any Swap
Agreement, any Banking Services Agreement and the other Loan Documents shall be
cumulative and not exclusive of any rights or remedies provided by law.

                    SECTION 12. Successors and Assigns. This Guaranty is for the
benefit of the Administrative Agent and the other Holders of Guaranteed
Obligations and their respective successors and permitted assigns; provided,
that no Guarantor shall have any right to assign its rights or obligations
hereunder without the consent of all of the Lenders, and any such assignment in
violation of this Section 12 shall be null and void; and in the event of an
assignment of any amounts payable under the Credit Agreement, any Swap
Agreement, any Banking Services Agreement or the other Loan Documents in
accordance with the respective terms thereof, the rights hereunder, to the
extent applicable to the indebtedness so assigned, may be transferred with such
indebtedness. This Guaranty shall be binding upon each of the Guarantors and
their respective successors and assigns.

                    SECTION 13. Changes in Writing. Other than in connection
with the addition of additional Subsidiaries, which become parties hereto by
executing a supplement hereto in the form attached as Annex I, neither this
Guaranty nor any provision hereof may be changed, waived, discharged

8

--------------------------------------------------------------------------------



or terminated orally, but only in writing signed by each of the Guarantors and
the Administrative Agent with the consent of the Required Lenders under the
Credit Agreement.

                    SECTION 14. GOVERNING LAW. THIS GUARANTY SHALL BE CONSTRUED
IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

                    SECTION 15. CONSENT TO JURISDICTION; SERVICE OF PROCESS;
JURY TRIAL; IMMUNITY.

 

 

 

          (A) CONSENT TO JURISDICTION. EACH GUARANTOR HEREBY IRREVOCABLY SUBMITS
TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK STATE
COURT SITTING IN THE CITY OF NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS GUARANTY AND EACH GUARANTOR HEREBY IRREVOCABLY AGREES THAT
ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER
HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A
COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT
THE RIGHT OF THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY LENDER TO BRING
PROCEEDINGS AGAINST ANY GUARANTOR IN THE COURTS OF ANY OTHER JURISDICTION. ANY
JUDICIAL PROCEEDING BY ANY GUARANTOR AGAINST THE ADMINISTRATIVE AGENT, THE
ISSUING BANK OR ANY LENDER OR ANY AFFILIATE OF THE ADMINISTRATIVE AGENT, THE
ISSUING BANK OR ANY LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY
WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS GUARANTY OR ANY OTHER
LOAN DOCUMENT SHALL BE BROUGHT ONLY IN A COURT IN THE CITY OF NEW YORK.

 

 

 

          (B) EACH GUARANTOR WHICH IS A FOREIGN SUBSIDIARY (A “FOREIGN
GUARANTOR”) IRREVOCABLY DESIGNATES AND APPOINTS THE COMPANY, AS ITS AUTHORIZED
AGENT, TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF, SERVICE OF ANY AND ALL PROCESS
WHICH MAY BE SERVED IN ANY SUIT, ACTION OR PROCEEDING OF THE NATURE REFERRED TO
IN CLAUSE (A) ABOVE. SAID DESIGNATION AND APPOINTMENT SHALL BE IRREVOCABLE BY
EACH SUCH FOREIGN GUARANTOR UNTIL ALL GUARANTEED OBLIGATIONS PAYABLE BY SUCH
FOREIGN GUARANTOR HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS SHALL HAVE BEEN
PAID IN FULL IN ACCORDANCE WITH THE PROVISIONS HEREOF AND THEREOF. EACH FOREIGN
GUARANTOR HEREBY CONSENTS TO PROCESS BEING SERVED IN ANY SUIT, ACTION OR
PROCEEDING OF THE NATURE REFERRED TO IN CLAUSE (A) ABOVE BY SERVICE OF PROCESS
UPON THE COMPANY AS PROVIDED IN THIS CLAUSE (B); PROVIDED THAT, TO THE EXTENT
LAWFUL AND POSSIBLE, NOTICE OF SAID SERVICE UPON SUCH AGENT SHALL BE MAILED BY
REGISTERED OR CERTIFIED AIR MAIL, POSTAGE PREPAID, RETURN RECEIPT REQUESTED, TO
THE COMPANY OR TO ANY OTHER ADDRESS OF WHICH SUCH FOREIGN GUARANTOR SHALL HAVE
GIVEN WRITTEN NOTICE TO THE ADMINISTRATIVE AGENT (WITH A COPY THEREOF TO THE
COMPANY). EACH FOREIGN GUARANTOR IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ALL CLAIM OF ERROR BY REASON OF ANY SUCH SERVICE IN SUCH
MANNER AND AGREES THAT SUCH SERVICE SHALL BE DEEMED IN EVERY RESPECT EFFECTIVE
SERVICE OF PROCESS UPON SUCH FOREIGN GUARANTOR IN ANY SUCH SUIT, ACTION OR
PROCEEDING AND SHALL, TO THE

9

--------------------------------------------------------------------------------



 

 

 

FULLEST EXTENT PERMITTED BY LAW, BE TAKEN AND HELD TO BE VALID AND PERSONAL
SERVICE UPON AND PERSONAL DELIVERY TO SUCH FOREIGN GUARANTOR. NOTHING HEREIN
WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW.

 

 

 

          (C) WAIVER OF JURY TRIAL. EACH GUARANTOR HEREBY WAIVES TRIAL BY JURY
IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR THE
RELATIONSHIP ESTABLISHED THEREUNDER AND FURTHER WAIVES ANY RIGHT TO INTERPOSE
ANY COUNTERCLAIM RELATED TO THIS GUARANTY OR THE TRANSACTIONS CONTEMPLATED
HEREBY IN SUCH ACTION.

 

 

 

          (D) TO THE EXTENT THAT ANY GUARANTOR HAS OR HEREAFTER MAY ACQUIRE ANY
IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER FROM
SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION
OF A JUDGMENT, EXECUTION OR OTHERWISE), EACH GUARANTOR HEREBY IRREVOCABLY WAIVES
SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THIS GUARANTY.

                    SECTION 16. No Strict Construction. The parties hereto have
participated jointly in the negotiation and drafting of this Guaranty. In the
event an ambiguity or question of intent or interpretation arises, this Guaranty
shall be construed as if drafted jointly by the parties hereto and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Guaranty.

                    SECTION 17. Taxes, Expenses of Enforcement, etc.

 

 

 

          (A) Taxes.

 

 

 

                (i) All payments by any Guarantor to or for the account of any
Lender, the Issuing Bank, the Administrative Agent or any other Holder of
Guaranteed Obligations hereunder or under any promissory note or application for
a Letter of Credit shall be made free and clear of and without deduction for any
and all Taxes. If any Guarantor shall be required by law to deduct any Taxes
from or in respect of any sum payable hereunder to any Lender, the Issuing Bank,
the Administrative Agent or any other Holder of Guaranteed Obligations, (a) the
sum payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 17(A)) such Lender, the Issuing Bank, the Administrative Agent or
any other Holder of Guaranteed Obligations (as the case may be) receives an
amount equal to the sum it would have received had no such deductions been made,
(b) such Guarantor shall make such deductions, (c) such Guarantor shall pay the
full amount deducted to the relevant authority in accordance with applicable law
and (d) such Guarantor shall furnish to the Administrative Agent the original
copy of a receipt evidencing payment thereof within thirty (30) days after such
payment is made.

 

 

 

                (ii) In addition, the Guarantors hereby agree to pay any present
or future stamp or documentary taxes and any other excise or property taxes,
charges or similar levies which arise from any payment made hereunder or under
any promissory note or application for a Letter of Credit or from the execution
or delivery of, or otherwise with respect to, this Guaranty or any promissory
note or application for a Letter of Credit (“Other Taxes”).

10

--------------------------------------------------------------------------------



 

 

 

                (iii) The Guarantors hereby agree to indemnify the
Administrative Agent, the Issuing Bank, each Lender and any other Holder of
Guaranteed Obligations for the full amount of Taxes or Other Taxes (including,
without limitation, any Taxes or Other Taxes imposed on amounts payable under
this Section 17(A)) paid by the Administrative Agent, the Issuing Bank, such
Lender or such other Holder of Guaranteed Obligations and any liability
(including penalties, interest and expenses) arising therefrom or with respect
thereto. Payments due under this indemnification shall be made within thirty
(30) days of the date the Administrative Agent, the Issuing Bank, such Lender or
such other Holder of Obligations makes demand therefor.

 

 

 

                (iv) By accepting the benefits hereof, each Foreign Lender
agrees that it will comply with Section 2.17(e) of the Credit Agreement.

 

 

 

          (B) Expenses of Enforcement, Etc. Subject to the terms of the Credit
Agreement, after the occurrence of an Event of Default under the Credit
Agreement, the Lenders shall have the right at any time to direct the
Administrative Agent to commence enforcement proceedings with respect to the
Guaranteed Obligations. The Guarantors agree to reimburse the Administrative
Agent and the other Holders of Guaranteed Obligations for any reasonable costs
and out-of-pocket expenses (including reasonable attorneys’ fees and time
charges of attorneys for the Administrative Agent and the other Holders of
Guaranteed Obligations, which attorneys may be employees of the Administrative
Agent or the other Holders of Guaranteed Obligations) paid or incurred by the
Administrative Agent or any other Holder of Guaranteed Obligations in connection
with the collection and enforcement of amounts due under the Loan Documents,
including without limitation this Guaranty. The Administrative Agent agrees to
distribute payments received from any of the Guarantors hereunder to the other
Holders of Guaranteed Obligations on a pro rata basis for application in
accordance with the terms of the Credit Agreement.

                    SECTION 18. Setoff. At any time after all or any part of the
Guaranteed Obligations have become due and payable (by acceleration or
otherwise), each Holder of Guaranteed Obligations (including the Administrative
Agent) may, without notice to any Guarantor and regardless of the acceptance of
any security or collateral for the payment hereof, appropriate and apply in
accordance with the terms of the Credit Agreement toward the payment of all or
any part of the Guaranteed Obligations (i) any indebtedness due or to become due
from such Holder of Guaranteed Obligations or the Administrative Agent to any
Guarantor, and (ii) any moneys, credits or other property belonging to any
Guarantor, at any time held by or coming into the possession of such Holder of
Guaranteed Obligations (including the Administrative Agent) or any of their
respective affiliates.

                    SECTION 19. Financial Information. Each Guarantor hereby
assumes responsibility for keeping itself informed of the financial condition of
each of the Borrowers and any and all endorsers and/or other Guarantors of all
or any part of the Guaranteed Obligations, and of all other circumstances
bearing upon the risk of nonpayment of the Guaranteed Obligations, or any part
thereof, that diligent inquiry would reveal, and each Guarantor hereby agrees
that none of the Holders of Guaranteed Obligations (including the Administrative
Agent) shall have any duty to advise such Guarantor of information known to any
of them regarding such condition or any such circumstances. In the event any
Holder of Guaranteed Obligations (including the Administrative Agent), in its
sole discretion, undertakes at any time or from time to time to provide any such
information to a Guarantor, such Holder of Guaranteed Obligations (including the
Administrative Agent) shall be under no obligation (i) to undertake any
investigation not a part of its regular business routine, (ii) to disclose any
information which such Holder of Guaranteed Obligations (including the
Administrative Agent), pursuant to accepted or

11

--------------------------------------------------------------------------------



reasonable commercial finance or banking practices, wishes to maintain
confidential or (iii) to make any other or future disclosures of such
information or any other information to such Guarantor.

                    SECTION 20. Severability. Wherever possible, each provision
of this Guaranty shall be interpreted in such manner as to be effective and
valid under applicable law, but if any provision of this Guaranty shall be
prohibited by or invalid under such law, such provision shall be ineffective to
the extent of such prohibition or invalidity without invalidating the remainder
of such provision or the remaining provisions of this Guaranty.

                    SECTION 21. Merger. This Guaranty represents the final
agreement of each of the Guarantors with respect to the matters contained herein
and may not be contradicted by evidence of prior or contemporaneous agreements,
or subsequent oral agreements, between the Guarantor and any Holder of
Guaranteed Obligations (including the Administrative Agent).

                    SECTION 22. Headings. Section headings in this Guaranty are
for convenience of reference only and shall not govern the interpretation of any
provision of this Guaranty.

                    SECTION 23. Judgment Currency. If for the purposes of
obtaining judgment in any court it is necessary to convert a sum due from any
Guarantor hereunder in the currency expressed to be payable herein (the
“specified currency”) into another currency, the parties hereto agree, to the
fullest extent that they may effectively do so, that the rate of exchange used
shall be that at which in accordance with normal banking procedures the
Administrative Agent could purchase the specified currency with such other
currency at the Administrative Agent’s main New York City office on the Business
Day preceding that on which final, non-appealable judgment is given. The
obligations of each Guarantor in respect of any sum due hereunder shall,
notwithstanding any judgment in a currency other than the specified currency, be
discharged only to the extent that on the Business Day following receipt by any
Holder of Guaranteed Obligations (including the Administrative Agent), as the
case may be, of any sum adjudged to be so due in such other currency such Holder
of Guaranteed Obligations (including the Administrative Agent), as the case may
be, may in accordance with normal, reasonable banking procedures purchase the
specified currency with such other currency. If the amount of the specified
currency so purchased is less than the sum originally due to such Holder of
Guaranteed Obligations (including the Administrative Agent), as the case may be,
in the specified currency, each Guarantor agrees, to the fullest extent that it
may effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Holder of Guaranteed Obligations (including the
Administrative Agent), as the case may be, against such loss, and if the amount
of the specified currency so purchased exceeds (a) the sum originally due to any
Holder of Guaranteed Obligations (including the Administrative Agent), as the
case may be, in the specified currency and (b) amounts shared with other Holders
of Guaranteed Obligations as a result of allocations of such excess as a
disproportionate payment to such other Holder of Guaranteed Obligations under
Section 2.18 of the Credit Agreement, such Holder of Guaranteed Obligations
(including the Administrative Agent), as the case may be, agrees, by accepting
the benefits hereof, to remit such excess to such Guarantor.

Remainder of Page Intentionally Blank.

12

--------------------------------------------------------------------------------



                    IN WITNESS WHEREOF, each of the Initial Guarantors has
caused this Guaranty to be duly executed by its authorized officer as of the day
and year first above written.

 

 

 

 

[GUARANTORS]

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

Title:

13

--------------------------------------------------------------------------------



 

 

 

Acknowledged and Agreed

as of the date first written above:

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION

 

By:

 

--------------------------------------------------------------------------------

Name:

Title:

14

--------------------------------------------------------------------------------



ANNEX I TO GUARANTY

                    Reference is hereby made to the Guaranty (the “Guaranty”)
made as of June 19, 2007, by and among [GUARANTORS TO COME] (the “Initial
Guarantors” and along with any additional Subsidiaries of the Company, which
become parties thereto and together with the undersigned, the “Guarantors”) in
favor of the Administrative Agent, for the ratable benefit of the Holders of
Guaranteed Obligations, under the Credit Agreement. Capitalized terms used
herein and not defined herein shall have the meanings given to them in the
Guaranty. By its execution below, the undersigned [NAME OF NEW GUARANTOR], a
[corporation] [partnership] [limited liability company], agrees to become, and
does hereby become, a Guarantor under the Guaranty and agrees to be bound by
such Guaranty as if originally a party thereto. By its execution below, the
undersigned represents and warrants as to itself that all of the representations
and warranties contained in Section 2 of the Guaranty are true and correct in
all respects as of the date hereof.

                    IN WITNESS WHEREOF, [NAME OF NEW GUARANTOR], a [corporation]
[partnership] [limited liability company] has executed and delivered this Annex
I counterpart to the Guaranty as of this __________ day of _________, 20___.

 

 

 

 

 

[NAME OF NEW GUARANTOR]

 

 

 

 

 

 

By:

 

 

 

 

--------------------------------------------------------------------------------

 

 

Its:

 

 

15

--------------------------------------------------------------------------------



EXHIBIT H

[FORM OF]

PLEDGE AGREEMENT

                    THIS PLEDGE AGREEMENT, dated as of [_______], (as the same
may be amended, restated, supplemented or otherwise modified from time to time,
the “Pledge Agreement”), is entered into by and between Tennant Company, a
Minnesota corporation (the “Company”) and the other Subsidiaries of the Company
listed on the signature pages hereof (together with the Company, the “Initial
Pledgors”), and certain other Subsidiaries of the Company from time to time
signatories hereto pursuant to a supplement in the form of Exhibit A (the
Initial Pledgors and each such other Subsidiary is individually referred to
herein as a “Pledgor” and collectively as the “Pledgors”), and JPMorgan Chase
Bank, National Association, as contractual representative (the “Administrative
Agent”) for itself and for the Secured Parties (as defined in the Credit
Agreement identified below). Capitalized terms used herein and not otherwise
defined herein (including, without limitation, Section 1 hereof) shall have the
respective meanings ascribed to such terms in the Credit Agreement.

RECITALS:

                    WHEREAS, the Company, certain Subsidiaries of the Company
from time to time parties thereto as borrowers (together with the Company, the
“Borrowers”), the financial institutions from time to time party thereto as
lenders (collectively, the “Lenders”), and Administrative Agent have entered
into that certain Credit Agreement dated as of June 19, 2007 (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement” and the agreements, documents and instruments executed and/or
delivered pursuant thereto or in connection therewith, including, without
limitation, any guaranty delivered in connection therewith, the “Loan
Documents”), which Credit Agreement provides, subject to the terms and
conditions thereof, for extensions of credit and other financial accommodations
to be made by the Lenders to or for the benefit of the Borrowers;

                    WHEREAS, the Pledgors wish to secure their obligations to
the Secured Parties pursuant to the terms of this Pledge Agreement;

                    WHEREAS, each of the Pledgors is willing to pledge its
capital stock, membership interests or partnership interests in certain of its
Subsidiaries to the Administrative Agent, for the benefit of the Secured
Parties, as security for the Secured Obligations pursuant to the terms of this
Pledge Agreement;

                    WHEREAS, Schedule I hereto sets forth certain of the
Pledgors’ Subsidiaries (the “Initial Pledged Subsidiaries”);

                    WHEREAS, additional Subsidiaries of the Company may become
Pledgors under this Pledge Agreement by executing and delivering to the
Administrative Agent a supplement to this Pledge Agreement substantially in the
form of Exhibit A hereto (each such supplement, a “Pledge Supplement”) setting
forth additional Subsidiaries of such Pledgor (the “Supplemental Pledged
Subsidiaries”);

                    WHEREAS, each Pledgor may from time to time execute and
deliver to the Administrative Agent an amendment to this Pledge Agreement
substantially in the form of Exhibit B hereto (each such amendment, a “Pledge
Amendment”) setting forth additional Subsidiaries of such

--------------------------------------------------------------------------------



Pledgor (the “Additional Pledged Subsidiaries”) (the Initial Pledged
Subsidiaries, the Additional Pledged Subsidiaries and the Supplemental Pledged
Subsidiaries collectively referred to herein as the “Pledged Subsidiaries”);

                    NOW, THEREFORE, for and in consideration of the foregoing
and of any financial accommodations or extensions of credit (including, without
limitation, any loan or advance by renewal, refinancing or extension of the
agreements described hereinabove or otherwise) heretofore, now or hereafter made
to or for the benefit of any Pledgor pursuant to any Loan Document, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Pledgors and the Administrative Agent hereby agree as
follows:

                    SECTION 1. Definitions. Unless otherwise defined herein,
terms defined in the Credit Agreement are used herein as therein defined (and,
with respect to such terms, the singular shall include the plural and vice versa
and any gender shall include any other gender as the context may require), and
the following terms shall have the following meaning:

                    “Guarantors” means the Company or any Subsidiary of the
Company party to a Subsidiary Guaranty.

                    “UCC” shall mean the Uniform Commercial Code as the same
may, from time to time, be in effect in the State of New York, as amended or
supplemented from time to time; provided, however, in the event that, by reason
of mandatory provisions of law, any or all of the attachment, perfection or
priority of the Administrative Agent’s and the Secured Parties’ security
interest in any Pledged Collateral is governed by the Uniform Commercial Code as
in effect in a jurisdiction other than the State of New York, the term “UCC”
shall mean the Uniform Commercial Code as in effect in such other jurisdiction
for purposes of the provisions hereof relating to such attachment, perfection or
priority and for purposes of definitions related to such provisions. Any and all
terms used in this Pledge Agreement which are defined in the UCC shall be
construed and defined in accordance with the meaning and definition ascribed to
such terms under the UCC, unless otherwise defined herein.

                    SECTION 2. Pledge. Each Pledgor hereby pledges to the
Administrative Agent, for the benefit of the Administrative Agent and the
Secured Parties, and grants to the Administrative Agent, for the benefit of the
Administrative Agent and the Secured Parties, a security interest in, the
collateral described in subsections (a) through (e) below (collectively, the
“Pledged Collateral”):

 

 

 

          (a) (i) All of the capital stock of the Pledged Subsidiaries listed on
Schedule I which are corporations, now or at any time or times hereafter owned
directly by the Pledgor (such shares being identified on Schedule I attached
hereto or on any Schedule I attached to any applicable Pledge Supplement or
Pledge Amendment), and the certificates representing the shares of such capital
stock, all options and warrants for the purchase of shares of the stock of such
Pledged Subsidiaries now or hereafter held in the name of the Pledgor (all of
said capital stock, options and warrants and all capital stock held in the name
of the Pledgor as a result of the exercise of such options or warrants being
hereinafter collectively referred to as the “Pledged Stock”), herewith, or from
time to time, delivered to the Administrative Agent accompanied by stock powers
in the form of Exhibit C attached hereto and made a part hereof (the “Powers”)
duly executed in blank, and all dividends, cash, instruments, investment
property and other property from time to time received, receivable or otherwise
distributed in respect of, or in exchange for, any or all of the Pledged Stock;

 

 

 

                    (ii) All additional shares of capital stock of the Pledged
Subsidiaries described in Section 2(a)(i) above from time to time acquired by
the Pledgor in any manner, and

17

--------------------------------------------------------------------------------



 

 

 

the certificates, which shall be delivered to the Administrative Agent
accompanied by Powers duly executed in blank, representing such additional
shares (any such additional shares shall constitute part of the Pledged Stock,
and the Administrative Agent is irrevocably authorized to unilaterally amend
Schedule I hereto or any Schedule I to any applicable Pledge Supplement or
Pledge Amendment to reflect such additional shares), and all options, warrants,
dividends, cash, instruments, investment property and other rights and options
from time to time received, receivable or otherwise distributed in respect of or
in exchange for any or all of such shares;

 

 

 

          (b) (i) All of the membership interests of Pledgor in the Pledged
Subsidiaries listed on Schedule I which are limited liability companies now or
at any time or times hereafter owned directly by the Pledgor, and any
certificates representing such membership interests in the Pledged Subsidiaries
(such membership interests being identified on Schedule I attached hereto or on
any Schedule I attached to any applicable Pledge Supplement or Pledge
Amendment), all of the right, title and interest of the Pledgor in, to and under
its respective percentage interest, shares or units as a member and all
investment property in respect of such membership interests, including, without
limitation, Pledgor’s interest in (or allocation of) the profits, losses,
income, gains, deductions, credits or similar items of such Pledged Subsidiaries
and the right to receive distributions of such Pledged Subsidiary’s cash, other
property, assets, and all options and warrants for the purchase of membership
interests, whether now existing or hereafter arising, whether arising under the
terms of the certificates of formation, the limited liability company agreements
or any of the other organizational documents (such documents hereinafter
collectively referred to as the “Operating Agreements”) of such Pledged
Subsidiaries, or at law or in equity, or otherwise and any and all of the
proceeds thereof (all of said membership interests, certificates, and warrants
being hereinafter collectively referred to as the “Pledged Membership
Interests”) herewith delivered, if applicable, to the Administrative Agent
indorsed in blank or accompanied by appropriate instruments of transfer duly
executed in blank, and all distributions, cash, instruments, investment property
and other property from time to time received, receivable or otherwise
distributed in respect of, or in exchange for, any or all of the Pledged
Membership Interests;

 

 

 

                    (ii) Any additional membership interests in the Pledged
Subsidiaries described in Section 2(b)(i) above from time to time acquired by
the Pledgor in any manner, and any certificates, which, if applicable, shall be
delivered to the Administrative Agent indorsed in blank or accompanied by
appropriate instruments of transfer duly executed in blank, representing such
additional membership interests or any additional percentage interests, shares,
units, options or warrants of membership interests in Pledged Subsidiaries (any
such additional interests shall constitute part of the Pledged Membership
Interests, and the Administrative Agent is irrevocably authorized to
unilaterally amend Schedule I hereto or any Schedule I to any applicable Pledge
Supplement or Pledge Amendment from time to time to reflect such additional
interests), and all options, warrants, distributions, investment property, cash,
instruments and other rights and options from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of such
interests, and the Pledgor shall promptly thereafter deliver to the
Administrative Agent a certificate duly executed by the Pledgor describing such
percentage interests, certificates, units, options or warrants and certifying
that the same have been duly pledged hereunder;

 

 

 

          (c) (i) All of the partnership interests of the Pledgor in and to the
Pledged Subsidiaries listed on Schedule I which are partnerships now or at any
time or times hereafter owned directly by the Pledgor (such partnership
interests being identified on Schedule I attached hereto to or on Schedule I to
any applicable Pledge Supplement or Pledge Amendment), the property (and
interests in property) that is owned by such Pledged Subsidiaries, all of the

18

--------------------------------------------------------------------------------



 

 

 

Pledgor’s rights, if any, to participate in the management of such Pledged
Subsidiaries, all rights, privileges, authority and powers of the Pledgor as
owner or holder of its partnership interests in such Pledged Subsidiaries,
including, but not limited to, all contract rights related thereto, all rights,
privileges, authority and powers relating to the economic interests of the
Pledgor as owner or holder of its partnership interests in such Pledged
Subsidiaries, including, without limitation, all contract rights related
thereto, all options and warrants of the Pledgor for the purchase of any
partnership interests in such Pledged Subsidiaries, all documents and
certificates representing or evidencing the Pledgor’s partnership interests in
such Pledged Subsidiaries, all of the Pledgor’s interest in and to the profits
and losses of such Pledged Subsidiaries and the Pledgor’s right as a partner of
such Pledged Subsidiaries to receive distributions of such Pledged Subsidiaries’
assets, upon complete or partial liquidation or otherwise, all of the Pledgor’s
right, title and interest to receive payments of principal and interest on any
loans and/or other extensions of credit made by the Pledgor or its Affiliates to
such Pledged Subsidiaries, all distributions, cash, instruments, investment
property and other property from time to time received, receivable or otherwise
distributed in respect of, or in exchange for, the Pledgor’s partnership
interests in such Pledged Subsidiaries, and any other right, title, interest,
privilege, authority and power of the Pledgor in or relating to such Pledged
Subsidiaries, all whether now existing or hereafter arising, and whether arising
under any partnership agreements of such Pledged Subsidiaries (as the same may
be amended, modified or restated from time to time, the “Partnership
Agreements”) or otherwise, or at law or in equity and all books and records of
the Pledgor pertaining to any of the foregoing (all of the foregoing being
referred to collectively as the “Pledged Partnership Interests”);

 

 

 

                    (ii) Any additional partnership interests in the Pledged
Subsidiaries described in Section 2(c)(i) above from time to time acquired by
the Pledgor in any manner (any such additional interests shall constitute part
of the Pledged Partnership Interests, and the Administrative Agent is
irrevocably authorized to unilaterally amend Schedule I hereto or any Schedule I
to any applicable Pledge Supplement or Pledge Amendment from time to time to
reflect such additional interests), and all options, warrants, distributions,
investment property, cash, instruments and other rights and options from time to
time received, receivable or otherwise distributed in respect of or in exchange
for any or all of such interests, and the Pledgor shall promptly thereafter
deliver to the Administrative Agent a certificate duly executed by the Pledgor
describing such percentage interests, options or warrants and certifying that
the same have been duly pledged hereunder;

                    (d) The property and interests in property described in
Section 4 below; and

                    (e) All proceeds of the collateral described in subsections
(a) through (d) above.

Notwithstanding the foregoing, the Pledged Collateral with respect to any
Pledged Subsidiary which is an Affected Foreign Subsidiary shall not exceed 65%
of the equity interests of such Pledged Subsidiary.

                    SECTION 3. Security for Secured Obligations; Delivery of
Pledged Collateral. The Pledged Collateral secures the prompt payment,
performance and observance of the Secured Obligations. To the extent that any
Pledged Collateral is now or hereafter becomes evidenced by certificates or
instruments, all such certificates and instruments shall promptly be physically
delivered to and held by or on behalf of the Administrative Agent, pursuant
hereto, together with appropriate signed Powers and other endorsements in form
and substance acceptable to the Administrative Agent.

                    SECTION 4. Pledged Collateral Adjustments. If, during the
term of this Pledge Agreement:

19

--------------------------------------------------------------------------------



 

 

 

          (a) Any stock dividend, reclassification, readjustment or other change
is declared or made in the capital structure of any of the Pledged Subsidiaries,
or any option included within the Pledged Collateral is exercised, or both, or

 

 

 

          (b) Any subscription warrants or any other rights or options shall be
issued in connection with the Pledged Collateral,

then all new, substituted and additional membership or partnership interests,
certificates, shares, warrants, rights, options, investment property or other
securities, issued by reason of any of the foregoing, shall, if applicable, be
immediately delivered to and held by the Administrative Agent under the terms of
this Pledge Agreement and shall constitute Pledged Collateral hereunder;
provided, however, that nothing contained in this Section 4 shall be deemed to
permit any distribution or stock dividend, issuance of additional membership or
partnership interests or stock, warrants, rights or options, reclassification,
readjustment or other change in the capital structure of any Pledged Subsidiary
which is not expressly permitted by the Loan Documents.

                    SECTION 5. Subsequent Changes Affecting Pledged Collateral.
Each Pledgor represents and warrants that it has made its own arrangements for
keeping itself informed of changes or potential changes affecting the Pledged
Collateral (including, but not limited to, rights to convert, rights to
subscribe, payment of dividends, cash distributions or other distributions,
reorganizations or other exchanges, tender offers and voting rights), and each
Pledgor agrees that neither the Administrative Agent nor any of the Secured
Parties shall have any obligation to inform the Pledgors of any such changes or
potential changes or to take any action or omit to take any action with respect
thereto. The Administrative Agent may, after the occurrence and during the
continuance of an Event of Default, without notice and at its option, transfer
or register the Pledged Collateral or any part thereof into its or its nominee’s
name with or without any indication that such Pledged Collateral is subject to
the security interest hereunder. In addition, the Administrative Agent may,
after the occurrence and during the continuance of an Event of Default, exchange
certificates or instruments representing or evidencing Pledged Stock, Pledged
Membership Interests or Pledged Partnership Interests for certificates or
instruments of smaller or larger denominations.

                    SECTION 6. Representations and Warranties. Each Pledgor
represents and warrants as follows:

 

 

 

          (a) Each Pledgor is the sole legal and beneficial owner of the
percentage of the issued and outstanding common stock, membership interests or
partnership interests, as applicable, of the Pledged Subsidiaries, set forth
opposite the name of such Pledged Subsidiary on Schedule I hereto, free and
clear of any Lien except for the security interest created by this Pledge
Agreement;

 

 

 

          (b) As of the date hereof, all of the Pledged Collateral is currently
represented by certificates, and Schedule I sets forth a complete and accurate
list of all the Pledged Collateral, all of which has been delivered to the
Administrative Agent;

 

 

 

          (c) Each Pledgor (i) is either a corporation, limited partnership or
other type of legal entity as described on Schedule II hereto, (ii) is duly
organized and validly existing solely under the laws of its jurisdiction of
organization, as set forth on Schedule II hereto, (iii) is in good standing (if
applicable) under the laws of its jurisdiction of organization, (iv) has its
place of business or chief executive office (if it has more than one place of
business) at the address set forth on Schedule II hereto, (v) has full
corporate, partnership or limited liability company power and authority to enter
into this Pledge Agreement and to perform each and all of its obligations

20

--------------------------------------------------------------------------------



 

 

 

herein and (vi) has ensured that the grant of a first priority security interest
in the Pledged Collateral under this Pledge Agreement shall be enforceable and
recognized in the jurisdiction of organization of each applicable Pledged
Subsidiary;

 

 

 

          (d) The exact legal name of each Pledgor as it appears in the
Pledgors’ organizational documents, as amended, as filed with the Pledgors’
jurisdiction of organization is set forth on Schedule II hereto, and none of the
Pledgors has conducted business during the last five years under any name other
than its exact legal name as set forth on Schedule II, except for any prior
names as described on Schedule II hereto;

 

 

 

          (e) No financing statement naming any Pledgor as debtor and describing
or purporting to cover all or any portion of the Pledged Collateral, which has
not lapsed or been terminated, has been filed in any jurisdiction except for
financing statements naming the Administrative Agent on behalf of the Secured
Parties as secured party;

 

 

 

          (f) There are no restrictions upon the voting rights associated with,
or upon the transfer of, any of the Pledged Collateral;

 

 

 

          (g) Each Pledgor has the right to vote, pledge and grant a security
interest in or otherwise transfer such Pledged Collateral free of any Liens,
except for the pledge and security interest granted to the Administrative Agent
hereunder;

 

 

 

          (h) Each Pledgor owns the Pledged Collateral free and clear of any
pledge, mortgage, hypothecation, lien, charge, encumbrance or any security
interest therein, except for the pledge and security interest granted to the
Administrative Agent hereunder;

 

 

 

          (i) The pledge of the Pledged Collateral does not violate (1) the
articles or certificates of incorporation, by-laws, operating agreements or
partnership agreements, as applicable, of the Pledged Subsidiaries, or any
indenture, mortgage, loan or credit agreement to which any Pledgor or any of the
Pledged Subsidiaries is a party or by which any of their respective properties
or assets may be bound; or (2) any restriction on such transfer or encumbrance
of such Pledged Collateral;

 

 

 

          (j) Each Pledgor agrees to execute and deliver to each Pledged
Subsidiary that is a limited liability company or limited partnership a control
acknowledgment (“Control Acknowledgment”) substantially in the form of Exhibit D
hereto. Each Pledgor shall cause such Pledged Subsidiary to acknowledge in
writing its receipt and acceptance thereof. Such Control Acknowledgment shall
instruct such Pledged Subsidiary to follow instructions from the Administrative
Agent without the Pledgors’ further consent;

 

 

 

          (k) Each Pledgor authorizes the Administrative Agent to file financing
statements pursuant to the UCC as the Administrative Agent may reasonably deem
necessary to perfect the security interest granted hereby;

 

 

 

          (l) No authorization, approval, or other action by, and no notice to
or filing with, any governmental authority or regulatory body is required either
(i) for the pledge of the Pledged Collateral pursuant to this Pledge Agreement
or for the execution, delivery or performance of this Pledge Agreement by the
Pledgors (except for the filing of financing statements contemplated pursuant to
Section 6(k) hereof) or (ii) for the exercise by the Administrative Agent of the
voting or other rights provided for in this Pledge Agreement or the remedies in
respect of the Pledged

21

--------------------------------------------------------------------------------



 

 

 

Collateral pursuant to this Pledge Agreement (except as may be required in
connection with such disposition by laws affecting the offering and sale of
securities generally);

 

 

 

          (m) Upon delivery of each of the certificates representing the Pledged
Collateral, or, as applicable, the filing of financing statements pursuant to
Section 6(k) hereof, or upon execution of a control agreement, the pledge of the
Pledged Collateral pursuant to this Pledge Agreement will create a valid and
perfected first priority security interest in the Pledged Collateral, in favor
of the Administrative Agent for the benefit of the Administrative Agent and the
Secured Parties, securing the payment and performance of the Secured
Obligations;

 

 

 

          (n) No Pledgor has (i) registered the Pledged Collateral in the name
of any other Person, (ii) consented to any agreement by any of the Pledged
Subsidiaries in which any such Pledged Subsidiary agrees to act on the
instructions of any other Person, (iii) delivered the Pledged Collateral to any
other Person, or (iv) otherwise granted “control” (as such term is used in
Section 8-106 of the UCC) of the Pledged Collateral to any other Person;

 

 

 

          (o) The Powers are duly executed and give the Administrative Agent the
authority they purport to confer; and

 

 

 

          (p) No Pledgor has any obligation to make further capital
contributions or make any other payments to the Pledged Subsidiaries with
respect to its interest therein.

                    SECTION 7. Covenants.

 

 

 

          (a) Except to the extent expressly permitted by the terms of the Loan
Documents, each Pledgor agrees that it will (i) not change its name or its
current legal structure, and will not, in one transaction or a series of related
transactions, merge into or consolidate with any other entity, or sell all or
substantially all of its assets, (ii) maintain its due organization and good
standing in its jurisdiction of organization, (iii) not change its jurisdiction
of organization, and (iv) not change its mailing address, place of business or
chief executive office (if it has more than one place of business), unless such
Pledgor shall have given the Administrative Agent not less than 30 day’s prior
written notice of such event or occurrence and the Administrative Agent shall
have either (x) determined that such event or occurrence will not adversely
affect the validity, perfection or priority of the Administrative Agent’s
security interest in the Pledged Collateral, or (y) taken such steps (with the
cooperation of the Pledgors to the extent necessary or advisable) as are
necessary or advisable to properly maintain the validity, perfection and
priority of the Administrative Agent’s security interest in such Pledged
Collateral;

 

 

 

          (b) No Pledgor will (i) register the Pledged Collateral in the name of
any Person other than the Administrative Agent, (ii) consent to any agreement
between any Pledged Subsidiary and any Person other than the Administrative
Agent in which Pledged Subsidiary agrees to act on the instructions of any such
Person, (iii) deliver the Pledged Collateral or any related Power or endorsement
to any Person other than the Administrative Agent or (iv) otherwise grant
“control” (as such term is used in Section 8-106 of the UCC) of the Pledged
Collateral to any Person other than the Administrative Agent, provided, however,
that each Pledgor shall, at the reasonable request and direction of the
Administrative Agent at any time, promptly take any or all of such actions as
set forth in clause (i) – (iv) above for the benefit of, and in a manner
reasonably acceptable to, the Administrative Agent;

 

 

 

          (c) Without limiting the provisions of clause (b), each Pledgor will,
at its expense, promptly execute, authorize, acknowledge and deliver all such
instruments, certificates or other

22

--------------------------------------------------------------------------------



 

 

 

documents, and take all such additional actions as the Administrative Agent from
time to time may reasonably request in order to ensure to the Administrative
Agent the benefits of the first priority security interest in and to the Pledged
Collateral intended to be created by this Pledge Agreement, including, without
limitation, (i) the authorization and filing of any necessary UCC financing
statements, (ii) the delivery to the Administrative Agent of any certificates
that may from time to time evidence the Pledged Collateral, (iii) the execution
in blank and delivery of any necessary Powers or other endorsements, and (iv)
taking such action as required in the jurisdiction of organization of the
applicable Pledged Subsidiary in order to ensure the enforceability and
recognition of such first priority security interest in such jurisdiction of
organization, and will cooperate with the Administrative Agent, at such
Pledgor’s expense, in obtaining all necessary approvals and consents, and making
all necessary filings under federal, state, local or foreign law in connection
with such security interests or any sale or transfer of the Pledged Collateral;

 

 

 

          (d) Each Pledgor has and will defend the title to the Pledged
Collateral and the security interests of the Administrative Agent in the Pledged
Collateral against the claim of any Person and will maintain and preserve such
security interests;

 

 

 

          (e) Each Pledgor will, upon obtaining ownership of any additional
Pledged Collateral promptly and in any event within five (5) Business Days
deliver to the Administrative Agent a Pledge Amendment, duly executed by such
Pledgor, in substantially the form of Exhibit B hereto (a “Pledge Amendment”) in
respect of any such additional Pledged Collateral, pursuant to which the Pledgor
shall confirm its grant of a security interest in such additional Pledged
Collateral pursuant to Section 1 hereof to the Administrative Agent, such grant
being deemed effective as of the date hereof, regardless of whether such Pledge
Amendment is ever executed pursuant to this paragraph. Each Pledgor hereby
authorizes the Administrative Agent to attach each Pledge Amendment to this
Pledge Agreement and to unilaterally amend Schedule I hereto pursuant to the
terms of Section 2 hereof, and agrees that all Pledged Collateral listed on any
Pledge Amendment delivered to the Administrative Agent, or amended Schedule I,
shall for all purposes hereunder be considered Pledged Collateral (it being
understood and agreed that the failure by any Pledgor or the Administrative
Agent to prepare or execute any such Pledge Amendment shall not prevent the
creation or attachment of the Administrative Agent’s lien and security interest
in any such shares which creation and attachment shall automatically, and be
deemed to, occur pursuant to Section 1 hereof);

 

 

 

          (f) Each Pledgor hereby irrevocably authorizes the Administrative
Agent at any time and from time to time to file in any filing office in any UCC
jurisdiction any financing statements or amendments thereto that (a) describe
the Pledged Collateral and (b) contain any other information required by Article
9 of the UCC for the sufficiency or filing office acceptance of any financing
statement or amendment. Each Pledgor also ratifies its authorization for the
Administrative Agent to have filed any financing statements or amendments
thereto if filed prior to the date hereof;

 

 

 

          (g) Each Pledgor will (i) deliver to the Administrative Agent
immediately upon execution of this Pledge Agreement, a Pledge Supplement or a
Pledge Amendment, as applicable, the originals of all certificates or other
instruments constituting Pledged Collateral and (ii) hold in trust for the
Administrative Agent upon receipt and immediately thereafter deliver to the
Administrative Agent any certificates or other instruments constituting Pledged
Collateral;

 

 

 

          (h) Each Pledgor will permit the Administrative Agent from time to
time to cause the appropriate issuers (and, if held with a securities
intermediary, such securities intermediary) of

23

--------------------------------------------------------------------------------



 

 

 

uncertificated securities or other types of investment property not represented
by certificates which are Pledged Collateral to mark their books and records
with the numbers and face amounts of all such uncertificated securities or other
types of investment property not represented by certificates and all rollovers
and replacements therefor to reflect the pledge of such Pledged Collateral
granted pursuant to this Pledge Agreement. Each Pledgor will take any actions
necessary to cause (i) the issuers of uncertificated securities which are
Pledged Collateral and (ii) any financial intermediary which is the holder of
any investment property, to cause the Administrative Agent to have and retain
control over such securities or other investment property. Without limiting the
foregoing, each Pledgor will, with respect to investment property held with a
financial intermediary, cause such financial intermediary to enter into a
control agreement with the Administrative Agent in form and substance
satisfactory to the Administrative Agent;

 

 

 

          (i) Except as otherwise permitted by the terms of the Loan Documents,
each Pledgor will not (i) permit or suffer any issuer of privately held
corporate securities or other ownership interests in a corporation, partnership,
joint venture or limited liability company constituting Pledged Collateral over
which it has voting control to dissolve, liquidate, retire any of its capital
stock or other instruments or securities evidencing ownership, reduce its
capital or merge or consolidate with any other entity, or (ii) vote any of the
instruments, securities or other investment property in favor of any of the
foregoing;

 

 

 

          (j) Each Pledgor will permit any registerable Pledged Collateral to be
registered in the name of the Administrative Agent or its nominee at any time
after the occurrence and continuance of an Event of Default; and

 

 

 

          (k) Each Pledgor agrees that it will not (i) except as otherwise
permitted by the Loan Documents, sell or otherwise dispose of, or grant any
option with respect to, any of the Pledged Collateral without the prior written
consent of the Administrative Agent, or (ii) create or permit to exist any Lien
upon or with respect to any of the Pledged Collateral, except for the security
interest under this Pledge Agreement.

                     SECTION 8. Voting Rights. During the term of this Pledge
Agreement, and except as provided in this Section 8 below, each Pledgor shall
have (i) the right to vote the Pledged Stock, Pledged Membership Interests or
Pledged Partnership Interests on all governing questions in a manner not
inconsistent with the terms of this Pledge Agreement or any Loan Documents and
(ii) the right to be a member or a partner of all the Pledged Subsidiaries which
are limited liability companies or partnerships, respectively. After the
occurrence and during the continuance of an Event of Default, the Administrative
Agent or the Administrative Agent’s nominee may, at the Administrative Agent’s
or such nominee’s option and following written notice from the Administrative
Agent to the Pledgors, (i) exercise all voting powers pertaining to the Pledged
Collateral, including the right to take action by shareholder consent and (ii)
become a member or partner of each and all of the Pledged Subsidiaries which are
limited liability companies or partnerships, respectively, and as such (x)
exercise, or direct the applicable Pledgor as to the exercise of all voting,
consent, managerial, election and other membership rights to the applicable
Pledged Collateral and (y) exercise, or direct any Pledgor as to the exercise of
any and all rights of conversion, exchange, subscription or any other rights,
privileges or options pertaining to the applicable Pledged Collateral, as if the
Administrative Agent were the absolute owner thereof, all without liability
except to account for property actually received by it, but the Administrative
Agent shall have no duty to exercise any of the aforesaid rights, privileges or
options and shall not be responsible for any failure so to do or delay in so
doing. Such authorization shall constitute an irrevocable voting proxy from such
Pledgor to the Administrative Agent or, at the Administrative Agent’s option, to
the Administrative Agent’s nominee. After an Event of Default is cured or
waived, such Pledgor will have the right to exercise the voting and rights,
powers, privileges and options that it would otherwise be entitled to

24

--------------------------------------------------------------------------------



exercise pursuant to the terms of the Pledge Agreement prior to the occurrence
of any such Event of Default.

                    SECTION 9. Dividends and Other Distributions. (a) So long as
no Event of Default has occurred and is continuing:

 

 

 

 

          (i) Each Pledgor shall be entitled to receive and retain any and all
dividends, cash distributions and interest paid in respect of the Pledged
Collateral to the extent such distributions are not prohibited by the Loan
Documents, provided, however, that any and all (A) distributions, dividends and
interest paid or payable other than in cash with respect to, and instruments and
other property received, receivable or otherwise distributed with respect to, or
in exchange for, any of the Pledged Collateral, (B) dividends and other
distributions paid or payable in cash with respect to any of the Pledged
Collateral on account of a partial or total liquidation or dissolution or in
connection with a reduction of capital, capital surplus or paid-in surplus, and
(C) cash paid, payable or otherwise distributed with respect to principal of, or
in redemption of, or in exchange for, any of the Pledged Collateral, shall be
Pledged Collateral, and shall be forthwith delivered to the Administrative Agent
to hold, for the benefit of the Administrative Agent and the Secured Parties, as
Pledged Collateral and shall, if received by a Pledgor, be received in trust for
the Administrative Agent, for the benefit of the Administrative Agent and the
Secured Parties, be segregated from the other property or funds of such Pledgor,
and be delivered immediately to the Administrative Agent as Pledged Collateral
in the same form as so received (with any necessary endorsement); and

 

 

 

 

          (ii) The Administrative Agent shall execute and deliver (or cause to
be executed and delivered) to each Pledgor all such proxies and other
instruments as such Pledgor may reasonably request for the purpose of enabling
such Pledgor to receive the dividends or interest payments which it is
authorized to receive and retain pursuant to clause (i) above.

 

 

 

 

(b)

After the occurrence and during the continuance of an Event of Default:

 

 

 

 

          (i) All rights of the Pledgors to receive the dividends, distributions
and interest payments which it would otherwise be authorized to receive and
retain pursuant to Section 9(a)(i) hereof shall cease, and all such rights shall
thereupon become vested in the Administrative Agent, for the benefit of the
Administrative Agent and the Secured Parties, which shall thereupon have the
sole right to receive and hold as Pledged Collateral such dividends,
distributions and interest payments; and

 

 

 

 

          (ii) All dividends, distributions and interest payments which are
received by any Pledgor contrary to the provisions of clause (i) of this Section
9(b) shall be received in trust for the Administrative Agent, for the benefit of
the Administrative Agent and the Secured Parties, shall be segregated from other
funds of such Pledgor and shall be paid over immediately to the Administrative
Agent as Pledged Collateral in the same form as so received (with any necessary
endorsements).

 

 

 

The Pledgors will reimburse the Administrative Agent and/or the Secured Parties
for all expenses incurred by the Administrative Agent and/or the Secured
Parties, including, without limitation, reasonable attorneys’ and accountants’
fees and expenses in connection with the foregoing.

                    SECTION 10. Remedies. (a) The Administrative Agent shall
have, in addition to any other rights given under this Pledge Agreement or by
law, all of the rights and remedies with respect to the Pledged Collateral of a
secured party under the UCC. After the occurrence and during the

25

--------------------------------------------------------------------------------



continuance of an Event of Default, the Administrative Agent (personally or
through an agent) is hereby authorized and empowered to transfer and register in
its name or in the name of its nominee the whole or any part of the Pledged
Collateral, to exercise all voting rights with respect thereto, to collect and
receive all cash dividends or distributions and other distributions made
thereon, and to otherwise act with respect to the Pledged Collateral as though
the Administrative Agent were the outright owner thereof (in the case of a
limited liability company, the sole member and manager thereof and, in the case
of a partnership, a partner thereof), each Pledgor hereby irrevocably
constituting and appointing the Administrative Agent as the proxy and
attorney-in-fact of such Pledgor, with full power of substitution to do so;
provided, however, that the Administrative Agent shall have no duty to exercise
any such right or to preserve the same and shall not be liable for any failure
to do so or for any delay in doing so; provided, further, however, that the
Administrative Agent agrees to exercise such proxy and powers only so long as an
Event of Default shall have occurred and is continuing and following written
notice thereof. In addition, after the occurrence and during the continuance of
an Event of Default, the Administrative Agent shall have such powers of sale and
other powers as may be conferred by applicable law and regulatory requirements.
With respect to the Pledged Collateral or any part thereof which shall then be
in or shall thereafter come into the possession or custody of the Administrative
Agent or which the Administrative Agent shall otherwise have the ability to
transfer under applicable law, the Administrative Agent may, in its sole
discretion, without notice except as specified below, after the occurrence and
during the continuance of an Event of Default, sell or cause the same to be sold
at any exchange, broker’s board or at public or private sale, in one or more
sales or lots, at such price as the Administrative Agent may deem best, for cash
or on credit or for future delivery, without assumption of any credit risk, and
the purchaser of any or all of the Pledged Collateral so sold shall thereafter
own the same, absolutely free from any claim, encumbrance or right of any kind
whatsoever. The Administrative Agent and each of the Secured Parties may, in its
own name, or in the name of a designee or nominee, buy the Pledged Collateral at
any public sale and, if permitted by applicable law, buy the Pledged Collateral
at any private sale. The Pledgors jointly and severally agree to pay to the
Administrative Agent all reasonable expenses (including, without limitation,
court costs and reasonable attorneys’ and paralegals’ fees and expenses) of, or
incidental to, the enforcement of any of the provisions hereof. The
Administrative Agent agrees to distribute any proceeds of the sale of the
Pledged Collateral in accordance with Section 10(d) and the Pledgor shall remain
liable for any deficiency following the sale of the Pledged Collateral.

          (b) Unless any of the Pledged Collateral threatens to decline speedily
in value or is or becomes of a type sold on a recognized market, the
Administrative Agent will give the applicable Pledgor reasonable notice of the
time and place of any public sale thereof, or of the time after which any
private sale or other intended disposition is to be made. Any sale of the
Pledged Collateral conducted in conformity with reasonable commercial practices
of Lenders, commercial finance companies, insurance companies or other financial
institutions disposing of property similar to the Pledged Collateral shall be
deemed to be commercially reasonable. Notwithstanding any provision to the
contrary contained herein, each Pledgor agrees that any requirements of
reasonable notice shall be met if such notice is received by such Pledgor as
provided in Section 21 below at least ten (10) days before the time of the sale
or disposition; provided, however, that the Administrative Agent may give any
shorter notice that is commercially reasonable under the circumstances. Any
other requirement of notice, demand or advertisement for sale is waived, to the
extent permitted by law.

          (c) In view of the fact that federal and state securities laws may
impose certain restrictions on the method by which a sale of the Pledged
Collateral may be effected after an Event of Default, each Pledgor agrees that
after the occurrence and during the continuation of an Event of Default, the
Administrative Agent may, from time to time, attempt to sell all or any part of
the Pledged Collateral by means of a private placement restricting the bidders
and prospective purchasers to those who are qualified and will represent and
agree that they are purchasing for investment only and not for distribution. In
so doing, the Administrative Agent may solicit offers to buy the Pledged
Collateral, or any part of it, from a

26

--------------------------------------------------------------------------------



limited number of investors deemed by the Administrative Agent, in its
reasonable judgment, to be financially responsible parties who might be
interested in purchasing the Pledged Collateral. If the Administrative Agent
solicits such offers from not less than four (4) such investors, then the
acceptance by the Administrative Agent of the highest offer obtained therefrom
shall be deemed to be a commercially reasonable method of disposing of such
Pledged Collateral; provided, however, that this Section does not impose a
requirement that the Administrative Agent solicit offers from four or more
investors in order for the sale to be commercially reasonable.

          (d) All proceeds of the sale of the Pledged Collateral received by the
Administrative Agent hereunder shall be applied by the Administrative Agent to
payment of the Secured Obligations pursuant to the terms of the Credit
Agreement.

                    SECTION 11. Administrative Agent Appointed Attorney-in-Fact.
Each Pledgor hereby appoints the Administrative Agent its attorney-in-fact,
coupled with an interest, with full authority, in the name of such Pledgor or
otherwise, from time to time in the Administrative Agent’s sole discretion, to
take any action and to execute any instrument which the Administrative Agent may
deem necessary or advisable to accomplish the purposes of this Pledge Agreement,
including, without limitation, to receive, endorse and collect all instruments
made payable to such Pledgor representing any dividend, distribution, interest
payment or other distribution in respect of the Pledged Collateral or any part
thereof and to give full discharge for the same and to arrange for the transfer
of all or any part of the Pledged Collateral on the books of the Pledged
Subsidiaries to the name of the Administrative Agent or the Administrative
Agent’s nominee.

                    SECTION 12. Waivers. (i) Each Pledgor waives presentment and
demand for payment of any of the Secured Obligations, protest and notice of
dishonor or default with respect to any of the Secured Obligations and all other
notices to which such Pledgor might otherwise be entitled except as otherwise
expressly provided herein or in the applicable Loan Document.

                    (ii) Each Pledgor understands and agrees that its
obligations and liabilities under this Pledge Agreement shall remain in full
force and effect, notwithstanding foreclosure of any property securing all or
any part of the Secured Obligations by trustee sale or any other reason
impairing the right of any Pledgor, the Administrative Agent or any of the
Secured Parties to proceed against any Pledged Subsidiary, any other guarantor
or any Pledged Subsidiary or such guarantor’s property. Each Pledgor agrees that
all of its obligations under this Pledge Agreement shall remain in full force
and effect without defense, offset or counterclaim of any kind, notwithstanding
that such Pledgor’s rights against any Pledged Subsidiary may be impaired,
destroyed or otherwise affected by reason of any action or inaction on the part
of the Administrative Agent or any Secured Party.

                    (iii) Each Pledgor hereby expressly waives the benefits of
any law in any jurisdiction purporting to allow a guarantor or pledgor to revoke
a continuing guaranty or pledge with respect to any transactions occurring after
the date of the guaranty or pledge.

                    SECTION 13. Term. This Pledge Agreement shall remain in full
force and effect until the Secured Obligations (other than contingent indemnity
obligations) shall have been indefeasibly and fully paid in cash and any
commitments to extend credit under the Loan Documents shall have terminated.
Upon the termination of this Pledge Agreement as provided above (other than as a
result of the sale of the Pledged Collateral), the Administrative Agent will
release the security interest created hereunder and, if it then has possession
of the Pledged Stock, will deliver the Pledged Stock and the Powers to the
applicable Pledgor.

27

--------------------------------------------------------------------------------



                    SECTION 14. Successors and Assigns. This Pledge Agreement
shall be binding upon and inure to the benefit of each Pledgor, the
Administrative Agent, for the benefit of itself and the Secured Parties, and
their respective successors and assigns. Each Pledgor’s successors and assigns
shall include, without limitation, a receiver, trustee or debtor-in-possession
of or for such Pledgor.

                    SECTION 15. GOVERNING LAW. THIS PLEDGE AGREEMENT SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

                    SECTION 16. Consent to Jurisdiction; Waiver of Jury Trial.

                    (A) Each Pledgor hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Pledge Agreement, or for recognition or enforcement of any
judgment, and each Pledgor hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court. Each Pledgor agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Pledge Agreement shall affect any right that the Administrative Agent may
otherwise have to bring any action or proceeding relating to this Pledge
Agreement against any Pledgor or its properties in the courts of any
jurisdiction.

                    (B) Each Pledgor hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Pledge Agreement in any
court referred to in paragraph (a) of this Section. Each Pledgor hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

                    (C) Each party to this Pledge Agreement irrevocably consents
to service of process in the manner provided for notices in Section 21 of this
Pledge Agreement, and each of the Pledgors hereby appoints the Company as its
agent for service of process. Nothing in this Pledge Agreement will affect the
right of any party to this Pledge Agreement to serve process in any other manner
permitted by law.

                    (D) Each Pledgor hereby waives, to the fullest extent
permitted by applicable law, any right it may have to a trial by jury in any
legal proceeding directly or indirectly arising out of this Pledge Agreement
(whether based on contract, tort or any other theory). Each Pledgor (i)
certifies that no representative, agent or attorney of any other Pledgor has
represented, expressly or otherwise, that such other Pledgor would not, in the
event of litigation, seek to enforce the foregoing waiver and (ii) acknowledges
that it and the other pledgors have been induced to enter into this Pledge
Agreement by, among other things, the mutual waivers and certifications in this
Section.

                    SECTION 17. No Strict Construction. The parties hereto have
participated jointly in the negotiation and drafting of this Pledge Agreement.
In the event an ambiguity or question of intent or interpretation arises, this
Pledge Agreement shall be construed as if drafted jointly by the parties hereto
and no presumption or burden of proof shall arise favoring or disfavoring any
party by virtue of the authorship of any provisions of this Pledge Agreement.

28

--------------------------------------------------------------------------------



                    SECTION 18. Severability. Whenever possible, each provision
of this Pledge Agreement shall be interpreted in such manner as to be effective
and valid under applicable law, but, if any provision of this Pledge Agreement
shall be held to be prohibited or invalid under applicable law, such provision
shall be ineffective only to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Pledge Agreement.

                    SECTION 19. Further Assurances. Each Pledgor agrees that it
will cooperate with the Administrative Agent and will execute and deliver, or
cause to be executed and delivered, all such other stock powers, proxies,
instruments and documents, and will take all such other actions, including,
without limitation, the execution and filing of financing statements (and each
Pledgor hereby authorizes the Administrative Agent to file any such financing
statements), as the Administrative Agent may reasonably deem necessary from time
to time in order to carry out the provisions and purposes of this Pledge
Agreement.

                    SECTION 20. The Administrative Agent’s Duty of Care. The
Administrative Agent shall not be liable for any acts, omissions, errors of
judgment or mistakes of fact or law including, without limitation, acts,
omissions, errors or mistakes with respect to the Pledged Collateral, except for
those arising out of or in connection with the Administrative Agent’s (i) gross
negligence or willful misconduct, or (ii) failure to use reasonable care with
respect to the safe custody of the Pledged Collateral in the Administrative
Agent’s possession. Without limiting the generality of the foregoing, the
Administrative Agent shall be under no obligation to take any steps necessary to
preserve rights in the Pledged Collateral against any other parties but may do
so at its option. All expenses incurred in connection therewith shall be for the
sole account of the Pledgors, and shall constitute part of the Secured
Obligations secured hereby.

                    SECTION 21. Notices. All notices and other communications
provided for hereunder shall be delivered in the manner set forth in Section
9.01 of the Credit Agreement.

                    SECTION 22. Amendments, Waivers and Consents. No amendment
or waiver of any provision of this Pledge Agreement nor consent to any departure
by the Pledgor herefrom, shall in any event be effective unless the same shall
be in writing and signed by the Administrative Agent, and then such amendment,
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given.

                    SECTION 23. Section Headings. The section headings herein
are for convenience of reference only, and shall not affect in any way the
interpretation of any of the provisions hereof.

                    SECTION 24. Execution in Counterparts. This Pledge Agreement
may be executed in any number of counterparts, each of which shall be an
original, but all of which shall together constitute one and the same agreement.
Facsimile transmission of the signature of any party hereto shall be effective
as an original signature.

                    SECTION 25. Merger. This Pledge Agreement and the other Loan
Documents embody the final and entire agreement and understanding among the
Pledgors, the Administrative Agent and the Secured Parties and supersede all
prior agreements and understandings among the Pledgors, the Administrative Agent
and the Secured Parties relating to the subject matter thereof. This Pledge
Agreement and the Loan Documents may not be contradicted by evidence of prior,
contemporaneous or subsequent oral agreements of the parties. There are no
unwritten oral agreements between the parties hereto.

29

--------------------------------------------------------------------------------



                    SECTION 26. Additional Pledgors. Pursuant to the Credit
Agreement, the Company may be required to, and/or to cause certain Subsidiaries
to, execute and deliver to the Administrative Agent (i) in the case of a
Subsidiary that is not a Pledgor at such time, a Pledge Supplement in the form
of Exhibit A hereto and (ii) in the case of the Company or a Subsidiary that is
a Pledgor at such time, a Pledge Amendment in the form of Exhibit B hereto,
together with such supporting documentation required pursuant to the Credit
Agreement as the Administrative Agent may reasonably request, in order to create
a perfected, first priority security interest in the equity interests in certain
Subsidiaries. The execution and delivery of such instrument shall not require
the consent of any Pledgor hereunder. The rights and obligations of each Pledgor
hereunder shall remain in full force and effect notwithstanding the addition of
any new Pledgor as a party to this Pledge Agreement.

The remainder of this page is intentionally blank.

30

--------------------------------------------------------------------------------



                    IN WITNESS WHEREOF, the Pledgors and the Administrative
Agent have executed this Pledge Agreement as of the date set forth above.

 

 

 

 

TENNANT COMPANY

 

 

 

 

By:

 

 

--------------------------------------------------------------------------------

 

Name:

 

Title:

 

 

 

 

[OTHER PLEDGORS TO COME]

 

 

 

 

By:

 

 

--------------------------------------------------------------------------------

 

Name:

 

Title:

 

 

 

 

JPMORGAN CHASE BANK, NATIONAL

 

ASSOCIATION,

 

as Administrative Agent

 

 

 

 

By:

 

 

--------------------------------------------------------------------------------

 

Name:

 

Title:

Signature Page to
Pledge Agreement

--------------------------------------------------------------------------------



ACKNOWLEDGMENT

                    Each of the undersigned hereby acknowledges receipt of a
copy of the foregoing Pledge Agreement, agrees promptly to note on its books the
security interests granted under such Pledge Agreement, agrees that after the
occurrence and during the continuance of an Event of Default it will comply with
instructions originated by the Administrative Agent without further consent by
any Pledgor and waives any rights or requirement at any time hereafter to
receive a copy of such Pledge Agreement in connection with the registration of
any Pledged Collateral in the name of the Administrative Agent or its nominee or
the exercise of voting rights by the Administrative Agent or its nominee.

 

 

 

 

[__________________]

[__________________]

 

 

 

 

By:

 

By:

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

Name:

 

Name:

 

Title:

 

Title:

 

 

 

 

[__________________]

[__________________]

 

 

 

 

By:

 

By:

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

Name:

 

Name:

 

Title:

 

Title:

 

 

 

 

[__________________]

[__________________]

 

 

 

 

By:

 

By:

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

Name:

 

Name:

 

Title:

 

Title:

Acknowledgment to
Pledge Agreement

--------------------------------------------------------------------------------



SCHEDULE I
to
PLEDGE AGREEMENT

PLEDGED SUBSIDIARIES

Pledged Capital Stock

 

 

 

 

 

 

 

 

 

 

 

 

 

Pledgor

 

Record Holder

 

Pledged
Subsidiary

 

Cert. No.

 

No. of
Shares

 

% of
Interests
held by
Pledgor

 

% of Total
Outstanding
Interests

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Pledged Membership Interests

 

 

 

 

 

Pledgor

 

Pledged Subsidiary

 

Percentage of Membership
Interest owned by the Pledgor

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

 

 

 

Pledged Partnership Interests

 

 

 

 

 

Pledgor

 

Pledged Subsidiary

 

Percentage of Partnership
Interest owned by the Pledgor

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------



SCHEDULE II
to
PLEDGE AGREEMENT

TYPES OF ENTITY, JURISDICTION OF
ORGANIZATION, CHIEF EXECUTIVE OFFICE LOCATION

 

 

 

 

 

 

 

Pledgor

 

Type of Entity

 

Jurisdiction of
Organization

 

Mailing Address of Chief
Executive Office

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

PRIOR NAMES OF PLEDGORS
DURING LAST FIVE YEARS

 

 

 

 

 

Pledgor

 

Prior Name

 

Date of Name Change

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------



EXHIBIT A
to
PLEDGE AGREEMENT

FORM OF PLEDGE SUPPLEMENT

                    SUPPLEMENT NO. ___ dated as of ___________  ____, 20___ to
the PLEDGE AGREEMENT dated as of [__________] (as the same may be amended,
restated, supplemented or otherwise modified from time to time, the “Pledge
Agreement”), among TENNANT COMPANY, a Minnesota corporation (the “Company”) and
certain subsidiaries of the Company from time to time signatories thereto (the
Company and each of the Subsidiaries being referred to herein individually, as a
“Pledgor”, and collectively, as the “Pledgors”)and JPMORGAN CHASE BANK, NATIONAL
ASSOCIATION, as contractual representative for the Secured Parties (in such
capacity, the “Administrative Agent”).

                    Reference is made to the Credit Agreement dated as of June
19, 2007 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Company, certain Subsidiaries of the
Company from time to time party thereto as borrowers (together with the Company,
the “Borrowers”), the financial institutions from time to time party thereto as
lenders (collectively, the “Lenders”) and the Administrative Agent.

                    Capitalized terms used but not defined herein shall have the
respective meanings given to such terms in the Pledge Agreement, the Credit
Agreement.

                    The undersigned Subsidiary of the Company (the “New
Pledgor”) is executing this Supplement in accordance with the requirements of
the Credit Agreement to become a Pledgor under the Pledge Agreement in
consideration for Loans and Letters of Credit previously made to, or issued for
the account of, the Borrowers.

                    Accordingly, Administrative Agent and the New Pledgor agree
as follows:

                    SECTION 1. In accordance with Section 26 of the Pledge
Agreement, the New Pledgor by its signature below becomes a Pledgor under the
Pledge Agreement with the same force and effect as if originally named therein
as a Pledgor and the New Pledgor hereby agrees (a) to all the terms and
provisions of the Pledge Agreement applicable to it as a Pledgor thereunder and
(b) represents and warrants that the representations and warranties made by it
as a Pledgor thereunder are true and correct on and as of the date hereof except
for representations and warranties which by their express terms refer to a
specific date. In furtherance of the foregoing, the New Pledgor, as security for
the payment and performance in full of the Secured Obligations, does hereby
create and grant to Administrative Agent, its successors and assigns, a security
interest in and Lien on all of the New Pledgor’s right, title and interest in
and to the Pledged Collateral (as defined in the Pledge Agreement) of the New
Pledgor. Each reference to a “Pledgor” or the “Pledgors” in the Pledge Agreement
shall be deemed to include the New Pledgor. The Pledge Agreement is hereby
incorporated herein by reference.

                    SECTION 2. The New Pledgor represents and warrants to
Administrative Agent that this Supplement has been duly authorized, executed and
delivered by it and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
Secured Parties’ rights generally.

--------------------------------------------------------------------------------



                    SECTION 3. This Supplement may be executed in counterparts,
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Supplement shall become effective when
Administrative Agent shall have received counterparts of this Supplement that,
when taken together, bear the signatures of the New Pledgor and Administrative
Agent. Delivery of an executed signature page to this Supplement by facsimile
transmission shall be as effective as delivery of a manually signed counterpart
of this Supplement.

                    SECTION 4. The New Pledgor hereby represents and warrants
that set forth on Schedule I attached hereto is a true and correct schedule with
respect to all its Pledged Collateral.

                    SECTION 5. Except as expressly supplemented hereby, the
Pledge Agreement shall remain in full force and effect.

                    SECTION 6. If for any reason any provision or provisions
hereof are determined to be invalid and contrary to any existing or future law,
such invalidity shall not impair the operation of or effect those portions of
this Supplement which are valid.

                    SECTION 7. All communications and notices hereunder shall be
in writing and given as provided in the Pledge Agreement. All communications and
notices hereunder to the New Pledgor shall be given to it at the address set
forth under its signature below.

                    SECTION 8. The New Pledgor agrees to reimburse
Administrative Agent for its reasonable out-of-pocket expenses in connection
with this Supplement, including the reasonable fees, other charges and
disbursements of counsel for Administrative Agent.

--------------------------------------------------------------------------------



                    IN WITNESS WHEREOF, the New Pledgor and Administrative Agent
have duly executed this Supplement to the Pledge Agreement as of the day and
year first above written.

 

 

 

 

[NEW PLEDGOR]

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

Title:


 

 

 

 

 

 

Address:

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

Attention:

 

 

 

 

--------------------------------------------------------------------------------

 

 

Telecopier:   (___) ___-____


 

 

 

 

 

JPMORGAN CHASE BANK, NATIONAL
ASSOCIATION,
as Administrative Agent

 

 

 

 

 

By:

 

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

 

Title:

 


--------------------------------------------------------------------------------



Schedule I to
Supplement No. __
to the Pledge Agreement

Pledged Capital Stock

 

 

 

 

 

 

 

 

 

 

 

Pledgor

 

Record Holder

 

Pledged Subsidiary

 

Certificate
Number

 

Number of
Shares

 

%

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Pledged Membership Interests

 

 

 

 

 

Pledgor

 

Pledged Subsidiary

 

Percentage of Membership
Interest owned by the Pledgor

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

 

 

 

Pledged Partnership Interests

 

 

 

 

 

Pledgor

 

Pledged Subsidiary

 

Percentage of Partnership
Interest owned by the Pledgor

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

 

 

 


--------------------------------------------------------------------------------



EXHIBIT B
to
PLEDGE AGREEMENT

FORM OF PLEDGE AMENDMENT

                    Reference is hereby made to the Pledge Agreement (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Pledge Agreement”) dated as of [__________], by and between Tennant
Company, a Minnesota corporation [(the “Pledgor”)], and certain of its
Subsidiaries [including the undersigned (the “Pledgor”)] and JPMorgan Chase
Bank, National Association, as contractual representative for the Secured
Parties (in such capacity, the “Administrative Agent”), whereby the Pledgor has
pledged certain capital stock, membership interests and partnership interests,
as applicable, of certain of its Subsidiaries as collateral to the
Administrative Agent, for the ratable benefit of the Secured Parties, as more
fully described in the Pledge Agreement. This Amendment is a “Pledge Amendment”
as defined in the Pledge Agreement and is, together with the acknowledgments,
certificates, and Powers delivered herewith, subject in all respects to the
terms and provisions of the Pledge Agreement. Capitalized terms used herein and
not defined herein shall have the meanings given to them in the Pledge
Agreement.

                    By its execution below, the Pledgor hereby agrees that (i)
the [capital stock of the corporation(s)] [membership interests of the limited
liability company(s)] [partnership interests of the partnership(s)] listed on
Schedule I hereto shall be pledged to the Administrative Agent as additional
collateral pursuant to Section 1[(a)(b)(c)](ii) of the Pledge Agreement, (ii)
such property shall be considered [Pledged Stock] [Pledged Membership Interests]
[Pledged Partnership Interests] under the Pledge Agreement and be a part of the
Pledged Collateral pursuant to Section 1 of the Pledge Agreement, and (iii) each
such [corporation] [limited liability company] [partnership] listed on Schedule
I hereto shall be considered a Pledged Subsidiary for purposes of the Pledge
Agreement.

                    By its execution below, the Pledgor represents and warrants
that it has full power and authority to execute this Pledge Amendment and that
the representations and warranties contained in Section 6 of the Pledge
Agreement are true and correct in all respects as of the date hereof and after
taking into account the pledge of the additional [Pledged Stock] [Pledged
Membership Interests] [Pledged Partnership Interests] relating hereto. The
Pledge Agreement, as amended and modified hereby, remains in full force and
effect and is hereby ratified and confirmed.

--------------------------------------------------------------------------------



                    IN WITNESS WHEREOF, the Pledgor has executed and delivered
this Pledge Amendment to the Pledge Agreement as of this ____ day of
____________, ______.

 

 

 

 

[PLEDGOR]

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

Title:


--------------------------------------------------------------------------------



Schedule I
to
Pledge Amendment

Pledged Capital Stock

 

 

 

 

 

 

 

 

 

 

 

 

Pledgor

 

Record Holder

 

Pledged Subsidiary

 

Certificate Number

 

Number of Shares

 

%

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

Pledged Membership Interests

 

 

 

 

 

 

Pledgor

 

Pledged Subsidiary

 

Percentage of Membership
Interest owned by the Pledgor

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

Pledged Partnership Interests

 

 

 

 

 

 

Pledgor

 

Pledged Subsidiary

 

Percentage of Partnership
Interest owned by the Pledgor

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 


--------------------------------------------------------------------------------



ACKNOWLEDGMENT
TO
PLEDGE AMENDMENT

                    The undersigned hereby acknowledges receipt of a copy of the
foregoing Pledge Amendment together with a copy of the Pledge Agreement, agrees
promptly to note on its books the security interests granted under such Pledge
Agreement, agrees that after the occurrence and during the continuance of an
Event of Default it will comply with instructions originated by the
Administrative Agent without further consent by the Pledgor and waives any
rights or requirement at any time hereafter to receive a copy of such Pledge
Agreement in connection with the registration of any Pledged Collateral in the
name of the Administrative Agent or its nominee or the exercise of voting rights
by the Administrative Agent or its nominee.

 

 

 

 

[NAME[S] OF ADDITIONAL PLEDGED SUBSIDIARY[IES]]

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

Title:


--------------------------------------------------------------------------------



EXHIBIT C
to
PLEDGE AGREEMENT

FORM OF STOCK POWER

                    FOR VALUE RECEIVED, the undersigned does hereby sell, assign
and transfer to _____________________________ _______ Shares of Common Stock of
_______________________, a _______________ corporation, represented by
Certificate No. ____ (the “Stock”), standing in the name of the undersigned on
the books of said corporation and does hereby irrevocably constitute and appoint
___________________________________ as the undersigned’s true and lawful
attorney, for it and in its name and stead, to sell, assign and transfer all or
any of the Stock, and for that purpose to make and execute all necessary acts of
assignment and transfer thereof; and to substitute one or more persons with like
full power, hereby ratifying and confirming all that said attorney or substitute
or substitutes shall lawfully do by virtue hereof.

 

 

Dated:

_______________________


 

 

 

 

[PLEDGOR]

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

Title:


--------------------------------------------------------------------------------



EXHIBIT D

to

PLEDGE AGREEMENT

Form of Control Acknowledgment

CONTROL ACKNOWLEDGMENT

 

 

 

PLEDGED SUBSIDIARY:

[MEMBERSHIP][PARTNERSHIP] INTEREST

 

OWNER:

 

 

 

 

[Name of Pledged Subsidiary]

[Name of Pledgor]

 

                    Reference is hereby made to that certain Pledge Agreement
dated as of [___________] (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Pledge Agreement”) between Tennant
Company, a Minnesota corporation, and certain of its Subsidiaries (collectively,
the “Pledgor”), a [member][partner] of [Name of Pledged Subsidiary], a
[__________] limited [liability company][partnership] (a “Pledged Subsidiary”)
and JPMorgan Chase Bank, National Association, as contractual representative for
the Secured Parties (in such capacity, the “Administrative Agent”). Capitalized
terms used herein and not defined herein shall have the meanings ascribed
thereto in the Pledge Agreement.

                    Pledged Subsidiary is hereby instructed by the Pledgor that
all of the Pledgor’s right, title and interest in and to all of the Pledgor’s
rights in connection with any [membership][partnership] interests in Pledged
Subsidiary now and hereafter owned by the Pledgor are subject to a pledge and
security interest in favor of Administrative Agent. Pledgor hereby instructs the
Pledged Subsidiary to act upon any instruction delivered to it by the
Administrative Agent with respect to the Pledged Collateral without seeking
further instruction from the Pledgor, and, by its execution hereof, the Pledged
Subsidiary agrees to do so.

                    Pledged Subsidiary, by its written acknowledgement and
acceptance hereof, hereby acknowledges receipt of a copy of the aforementioned
Pledge Agreement and agrees promptly to note on its books the security interest
granted under such Pledge Agreement. Each Pledged Subsidiary also waives any
rights or requirements at any time hereafter to receive a copy of such Pledge
Agreement in connection with the registration of any Pledged Collateral in the
name of the Administrative Agent or its nominee or the exercise of voting rights
by the Administrative Agent or its nominee.

The remainder of this page is intentionally blank.

--------------------------------------------------------------------------------



                    IN WITNESS WHEREOF, the Pledgor has caused this Control
Acknowledgment to be duly signed and delivered by its officer duly authorized as
of this ___ day of __________, 20___.

 

 

 

 

[PLEDGOR]

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

Title:

Acknowledged and accepted this
____ day of ____________, 20___

[PLEDGOR]

 

 

By:

 

 

--------------------------------------------------------------------------------

Name:

Title:


--------------------------------------------------------------------------------



SCHEDULE 3.01

SUBSIDIARIES

 

 

 

 

 

 

 

 

 

Subsidiary

 

Jurisdiction of Organization

 

Ownership

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

1.

 

Tennant Cleaning Systems and Equipment (Shanghai) Co. Ltd.

 

People’s Republic of China

 

Tennant Company—100%

 

 

 

 

 

 

 

2.

 

Tennant do Brasil Equipamentos Ltda

 

Federative Republic of Brazil

 

Tennant Company—99%
Tennant Sales and Service Company—1%

 

 

 

 

 

 

 

3.

 

Tennant Sales and Service Company*

 

Minnesota

 

Tennant Company—100%

 

 

 

 

 

 

 

4.

 

Tennant Holding B.V.*

 

Netherlands

 

Tennant Company—100%

 

 

 

 

 

 

 

5.

 

Tennant Import B.V.

 

Netherlands

 

Tennant Company—100%

 

 

 

 

 

 

 

6.

 

Tennant Uruguay S.A.

 

Eastern Republic of Uruguay

 

Tennant Company—100%

 

 

 

 

 

 

 

7.

 

Recubrimientos Tennant, S. de R.L. de C.V.

 

United Mexican States

 

Tennant Company—100%

 

 

 

 

 

 

 

8.

 

Tennant Company Far East Headquarters PTE LTD

 

Republic of Singapore

 

Tennant Sales and Service Company—100%

 

 

 

 

 

 

 

9.

 

Tennant Europe N.V.

 

Kingdom of Belgium

 

Tennant Holding B.V.—99.9%
Tennant N.V.—0.1%

 

 

 

 

 

 

 

10.

 

Tennant N.V.

 

Netherlands

 

Tennant Holding B.V.—100%

 

 

 

 

 

 

 

11.

 

Tennant GmbH & Co. KG

 

Federal Republic of Germany

 

Tennant N.V.—100%

 

 

 

 

 

 

 

12.

 

Tennant Sverige AB

 

Kingdom of Sweden

 

Tennant N.V.—100%

 

 

 

 

 

 

 

13.

 

Tennant Verwaltungs-gesellschaft GmbH

 

Federal Republic of Germany

 

Tennant N.V.—100%

 

 

 

 

 

 

 

14.

 

Hofmans Machinefabriek

 

Netherlands

 

Tennant N.V.—100%

 

 

 

 

 

 

 

15.

 

Tennant Europe B.V.

 

Netherlands

 

Tennant Holding B.V.—100%

 

 

 

 

 

 

 

16.

 

Tennant Sales and Services Spain, S.A.

 

Kingdom of Spain

 

Tennant Europe B.V.—100%

 

 

 

 

 

 

 

17.

 

Tennant Portugal E. de L., S.U., Lda

 

Portuguese Republic

 

Tennant Europe B.V.—100%

 

 

 

 

 

 

 

18.

 

Tennant France S.A.

 

French Republic

 

Tennant Europe B.V.—100%

 

 

 

 

 

 

 

19.

 

Tennant CEE

 

Republic of Austria

 

Tennant Europe B.V.—100%

 

 

 

 

 

 

 

20.

 

Sorma ICB+

 

Republic of Bulgaria

 

Tennant CEE—60%
Stefan Stoilov Bayraktarski—40%


--------------------------------------------------------------------------------



 

 

 

 

 

 

 

 

 

Subsidiary

 

Jurisdiction of Organization

 

Ownership

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

21.

 

Sorma Holland B.V.

 

Netherlands

 

Tennant Europe B.V.—100%

 

 

 

 

 

 

 

22.

 

Tennant Sales and Service Scandinavia ApS

 

Kingdom of Denmark

 

Tennant Europe B.V.—100%

 

 

 

 

 

 

 

23.

 

Tennant Sales & Service Italy S.R.L.

 

Republic of Italy

 

Tennant Europe B.V.—100%

 

 

 

 

 

 

 

24.

 

Walter-Broadley Machines Limited

 

United Kingdom

 

Tennant Europe B.V.—100%

 

 

 

 

 

 

 

25.

 

Tennant U.K. Limited

 

United Kingdom

 

Walter-Broadley Machines Limited—100%

 

 

 

 

 

 

 

26.

 

Floorep Limited

 

United Kingdom

 

Tennant U.K. Limited—100%

 

 

 

 

 

 

 

27.

 

Nobles Floor Machines Limited

 

United Kingdom

 

Walter-Broadley Machines Limited—100%

 

 

 

 

 

 

 

28.

 

Walter Broadley Holdings, LTV

 

United Kingdom

 

Tennant U.K. Limited—100%

* Denotes that the subsidiary is a Material Subsidiary.

+ Sorma ICB is a Bulgarian corporation with one class of authorized capital
stock, common stock, that has rights and preferences typical of common stock.

2

--------------------------------------------------------------------------------



SCHEDULE 6.01

EXISTING INDEBTEDNESS

 

 

 

 

 

 

 

 

 

Type of Indebtedness

 

Debt Holder

 

Amount

 

Purpose

 

Maturity/Expiry

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Letters of Credit

 

ABN AMRO Bank N.V.

 

€ 700,000.00

 

Lindhaus, Italy

 

3/22/2008

 

 

US Bank

 

A$100,000

 

National Australia Bank, Australia

 

11/18/2009

 

 

US Bank

 

US$100,000

 

ADP, Inc

 

5/18/2008

 

 

US Bank

 

US$9,000

 

Louisville Gas and Electric

 

11/15/2007

 

 

US Bank

 

US$1,750,000

 

Sentry Insurance

 

4/25/2008

 

 

 

 

 

 

 

 

 

Hedge contracts

 

US Bank

 

A$144,2000

 

Hedge net assets for Australia

 

7/11/2007

 

 

US Bank

 

C$7,320,000

 

Hedge net assets for Canada

 

6/29/2007

 

 

US Bank

 

¥152,468,000

 

Hedge net assets for Japan

 

7/11/2007

 

 

Bank of America

 

€ 36,466,000

 

Hedge inter-company receivable - Tennant N.V.

 

6/29/2007

 

 

Bank of America

 

€ 2,850,000

 

Hedge inter-company receivable - Tennant N.V.

 

6/29/2007

 

 

 

 

 

 

 

 

 

Loan Facilities

 

ABN AMRO Bank N.V.

 

€ 5,000,000

 

Overdraft Facility to aid pooling arrangement in Netherlands

 

3/22/2008

 

 

ABN AMRO Bank N.V.

 

€ 150,000

 

Overdraft Facility for Germany

 

open ended


--------------------------------------------------------------------------------



SCHEDULE 6.02

EXISTING LIENS

 

 

 

 

 

 

 

Debtor

 

Secured Party

 

Collateral

 

Agreement

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Tennant Company

 

ABN AMRO Bank N.V.

 

A security interest and contractual right of setoff in and to all money and
property of Tennant Company now or at any time hereafter coming within the
Secured Party’s custody or control, including, without limitation, all
certificates of deposit and other deposits and accounts, whether such
certificates of deposit or accounts have matured or not and whether exercise of
such right of setoff results in loss of interest or other penalty under the
terms of the certificate of deposit or other account agreement

 

Limited Corporate Guarantee, dated January 12, 2003, executed by Tennant Company
in favor of ABN AMRO Bank N.V.


--------------------------------------------------------------------------------



SCHEDULE 6.08

RESTRICTIVE AGREEMENTS

 

 

1.

Restrictions and conditions imposed pursuant to a credit agreement between and
Tennant Holding B.V., Tennant Europe B.V., and Tennant N.V. and ABN AMRO Bank
N.V.

 

 

2.

Restrictions and conditions imposed pursuant to that certain agreement between
Tennant GmbH & Co. KG and ABN AMRO Bank N.V.






--------------------------------------------------------------------------------